 Case 19-28320    Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12   Desc Main
                             Document      Page 1 of 100




Adam S. Affleck, Bar #5434 (adam-affleck@rbmn.com)
RICHARDS BRANDT MILLER NELSON
111 East Broadway, Suite 400
Salt Lake City, UT 84111
Telephone: 801-531-2000
Facsimile: 801-532-5506

Attorneys for Sheet Metal Works, Inc.

                 IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF UTAH
                             CENTRAL DIVISION



 In re:                                         Bankruptcy Case. No. 19-28320
                                                        (Chapter 11)
 SHEET METAL WORKS, INC.,
                                                     Judge Joel T. Marker
             Debtor.



                                CHAPTER 11 PLAN
                            (Amended as of July 19, 2020)
 Case 19-28320             Doc 140         Filed 07/19/20 Entered 07/19/20 20:49:12                             Desc Main
                                           Document      Page 2 of 100




                                                  Table of Contents
                                                                                                                          Page
BACKGROUND ................................................................................................................ 1
  A.                     Description and history of the Debtor’s business. ................................. 1
  B.                     Liquidation analysis. .............................................................................. 1
  C.                     Ability to make payments and operate without further
                         reorganization. ....................................................................................... 2
SUMMARY OF THE PLAN ............................................................................................ 2
CHAPTER 11 PLAN PROVISIONS ............................................................................... 3
       ARTICLE 1 DEFINITIONS ....................................................................................... 3
       ARTICLE 2 TREATMENT OF ADMINISTRATIVE EXPENSES .......................... 5
       ARTICLE 3 CLASSIFICATION AND TREATMENT OF ALLOWED
                 SECURED CLAIMS .............................................................................. 7
       ARTICLE 4 CLASSIFICATION AND TREATMENT OF PRIORITY
                 CLAIMS ............................................................................................... 11
       ARTICLE 5 CLASSIFICATION AND TREATMENT OF UNSECURED
                 CLAIMS ............................................................................................... 11
       ARTICLE 6 CLASSIFICATION AND TREATMENT OF INTERESTS............... 13
       ARTICLE 7 IMPAIRMENT OF CLAIMS ............................................................... 13
       ARTICLE 8 PROVISIONS FOR DISPUTED CLAIMS ......................................... 13
       ARTICLE 9 MEANS FOR EXECUTION AND IMPLEMENTATION
                 OF THE PLAN ..................................................................................... 13
       ARTICLE 10 LEASES ............................................................................................... 18
       ARTICLE 11 EXECUTORY CONTRACTS ............................................................ 18
       ARTICLE 12 PAYMENTS ........................................................................................ 19
       ARTICLE 13 BAR DATES, DEADLINES, OBJECTION TO CLAIMS ................ 20
       ARTICLE 14 EFFECT OF CONFIRMATION ......................................................... 21
       ARTICLE 15 GUARANTOR AND THIRD-PARTY LIABILITY .......................... 22
       ARTICLE 16 MODIFICATION OF PLAN .............................................................. 22



                                                               ii
 Case 19-28320           Doc 140       Filed 07/19/20 Entered 07/19/20 20:49:12                       Desc Main
                                       Document      Page 3 of 100




     ARTICLE 17 DEFAULT ........................................................................................... 23
     ARTICLE 18 RETENTION OF JURISDICTION..................................................... 24
     ARTICLE 19 FINAL DECREE ................................................................................. 25
     ARTICLE 20 CLAIMS RETAINED UNDER THE PLAN ...................................... 25
     ARTICLE 21 MISCELLANEOUS ............................................................................ 26
CERTIFICATE OF SERVICE ...................................................................................... 27




                                                         iii
 Case 19-28320    Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12   Desc Main
                             Document      Page 4 of 100




                                    EXHIBITS

A.   Liquidation Analysis.

B.   Post-Confirmation Cash Projections

C.   Administrative Expenses.

D.   Secured Claims and Payment Terms.

E.   Replacement Notes.

F.   Priority Claims.

G.   Unsecured Claims.

H.   Interests.

I.   Pre-Petition Leases and Executory Contracts.




                                          iv
    Case 19-28320    Doc 140     Filed 07/19/20 Entered 07/19/20 20:49:12           Desc Main
                                 Document      Page 5 of 100




                                      BACKGROUND
        A.    Description and history of the Debtor’s business. The Debtor 1 is a Utah

corporation, which is wholly-owned by Ralph C. Montrone (“RC Montrone”). Since May

2001, the Debtor has been in the business of sheet metal fabrication and installation. On

October 10, 2019, approximately one month before its bankruptcy filing, the Debtor

merged with Explore Management, LLC (“Explore”). At the time of the merger, Explore

was a Utah limited liability company (also wholly-owned by RC Montrone) that held

manufacturing assets that were, and continue to be, used by the Debtor in its business. The

Debtor’s chapter 11 bankruptcy filing (on November 8, 2019) was necessitated by several

events including (1) the termination of an operating line of credit by its financing bank

(Bank of the West), (2) property settlement issues and other complications (including

litigation involving the Debtor) arising from the divorce of RC Montrone and Katharine

Fay Amalie Montrone (“Katy Montrone”), who, prior to the divorce, owned 50% of the

Debtor and Explore and who functioned as the financial officer of both the Debtor and

Explore, and (3) a lawsuit seeking payment of $657,888.96, plus fees and costs, filed

against the Debtor by Thermal West Industrial, Inc. (“Thermal West”).

        B.    Liquidation analysis. To confirm the Plan, the Court must find that creditors

who do not accept the Plan will receive at least as much under the Plan as they would

receive in a chapter 7 liquidation as of the date of the Effective Date of the Plan. A


1
 Capitalized words are defined terms. The definitions (if not provided above) are contained in
Article 1 of this Plan.
 Case 19-28320      Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12         Desc Main
                               Document      Page 6 of 100




liquidation analysis prepared by the Debtor is attached hereto as Exhibit A. This liquidation

analysis shows that, if the Debtor assets were liquidated on the Effective Date, the proceeds

from the sale of the Debtor’s assets would go primarily to its secured creditors and that

amounts in excess would be insufficient to pay administrative expenses and priority

claims—meaning that general unsecured creditors would receive nothing.

       C.     Ability to make payments and operate without further reorganization. To

confirm the Plan, the Court must also find that the Reorganized Debtor will have sufficient

cash to pay amounts necessary to be paid as of the Effective Date of the Plan and over the

life of the Plan (including payments in the amounts provided under the Plan and to maintain

current operations). Attached as Exhibit B is a chart showing projections prepared by the

Debtor through November 2020. These projections show that the Debtor will be able to

perform its plan without the need for further liquidation or reorganization.

                              SUMMARY OF THE PLAN
       This Plan proposes to pay holders of Allowed Claims from the profits arising from

the operations of the Reorganized Debtor. The Plan provides for six classes of Allowed

Secured Claims, two classes of Allowed Priority Claims, and two classes of Allowed

Unsecured Claims. In general, the Plan provides for the payment in full to the holders of

Allowed Secured Claims, Allowed Priority Claims, and one of the two classes of Allowed

Unsecured Claims. Holders of claims classified in the second class of Allowed Unsecured

Claims will receive a distribution of 20% of their Allowed Unsecured Claims over time

from future profits of the Reorganized Debtor. All creditors and parties in interest should


                                             2
 Case 19-28320      Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12         Desc Main
                               Document      Page 7 of 100




refer to the provisions of the Plan for classification and treatment of Claims and Interests.

A Disclosure Statement that provides more detailed information regarding this Plan and

the rights of creditors has been circulated with the Plan. Your rights may be affected.

You should read these papers carefully and discuss them with your attorney, if you

have one. (If you do not have an attorney, you may wish to consult one.)

                          CHAPTER 11 PLAN PROVISIONS
                                      ARTICLE 1
                                     DEFINITIONS
       1.1.   “Allowed Administrative Expense” means any cost or expense of the Estate

that is allowed under § 503(b) of the Bankruptcy Code by a final and non-appealable order

of the Court after notice and a hearing and shall also include any fees and charges assessed

against the Estate under 28 U.S.C. § 1930.

       1.2.   “Allowed Claim” means any debt represented by a proof of Claim that is

filed (including a claim that is deemed filed under § 1111(a) of the Bankruptcy Code) that

is allowed under § 502(a) of the Bankruptcy Code and is not a Disputed Claim.

       1.3.   “Allowed Interest” means any interest represented by a proof of Claim that

is filed (including an interest that is deemed filed under § 1111(a) of the Bankruptcy Code)

that is allowed under § 502(a) of the Bankruptcy Code and is not a Disputed Interest.

       1.4.   “Allowed Secured Claim” means an Allowed Claim to the extent of the value

of property of the Estate that serves as collateral for the Allowed Claim.

       1.5.   “Allowed Unsecured Claim” means an Allowed Claim that is not secured by



                                             3
 Case 19-28320      Doc 140     Filed 07/19/20 Entered 07/19/20 20:49:12        Desc Main
                                Document      Page 8 of 100




a lien on property of the Estate.

        1.6.   “Bankruptcy Code” means Title 11 of the United States Code.

        1.7.   “Claim” means any claim as defined by § 101(5) of the Bankruptcy Code.

        1.8.   “Confirmation” means the entry of the order of the Court confirming this

Plan.

        1.9.   “Confirmation Hearing” means the first date set for hearing on the

confirmation of the Plan.

        1.10. “Court” means the United States Bankruptcy Court for the District of Utah,

Central Division.

        1.11. “Debtor” means Sheet Metal Works, Inc.

        1.12. “Disputed Claim” means any claim or interest which is identified in the

Exhibits attached to this Plan as disputed or any claim for which an objection has been filed

by the Debtor, the Reorganized Debtor, or any other party in interest.

        1.13. “Effective Date” means 14 days after Confirmation.

        1.14. “Estate” means the estate created and described under § 541 of the

Bankruptcy Code.

        1.15. “Estate Cash” means all cash in the possession of the Debtor that is property

of the Estate whether it is unencumbered or represents the “cash collateral” of a holder of

an Allowed Secured Claim.

        1.16. “Explore” means Explore Management, LLC.




                                             4
 Case 19-28320      Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12      Desc Main
                               Document      Page 9 of 100




       1.17. “Ordinary Course Administrative Expense” means any Administrative

Expense that has been incurred in the ordinary course of the Debtor’s business and that

would be otherwise payable without Court approval but is not due by its terms until at, or

after, Confirmation including, without limitation, post-petition employee wages and

benefits, post-petition accounts payable, etc.

       1.18. “Pending Administrative Expense” means any cost or expense of the Estate

that may be allowable under § 503(b) of the Bankruptcy Code and is not barred but has not

been allowed by final order of the Court.

       1.19. “Petition Date” means November 8, 2019.

       1.20. “Plan” means this plan of reorganization.

       1.21. “Reorganized Debtor” means the Debtor after the Effective Date.

       1.22. “Schedules” means the schedules and statement of financial affairs filed by

the Debtor on November 22, 2019.

       1.23. “Titled Vehicles” means those vehicles identified in Table 2 and Table 3 of

Exhibit A (Liquidation Analysis).

                               ARTICLE 2
                 TREATMENT OF ADMINISTRATIVE EXPENSES
       2.1.   Ordinary Course Administrative Expenses. After the Effective Date and

unless otherwise agreed, Ordinary Course Administrative Expenses shall be paid when

they become due in the ordinary course of the Debtor’s (and the Reorganized Debtor’s)

business. Notwithstanding any other provision herein, holders of Ordinary Course



                                                 5
 Case 19-28320     Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12       Desc Main
                              Document     Page 10 of 100




Administrative Expenses shall not be required to obtain an order allowing their Ordinary

Course Administrative Expenses as a condition to payment by the Reorganized Debtor.

      2.2    Allowed Administrative Expenses. Unless otherwise agreed or provided for

in this Plan, on the Effective Date, the Reorganized Debtor shall pay all Allowed

Administrative Expenses which remain unpaid at Confirmation. An estimate of Allowed

Administrative Expenses is included as part of Exhibit C.

      2.3    Pending Administrative Expenses. Unless otherwise agreed or provided for

in this Plan, on the day that a Pending Administrative Expense becomes an Allowed

Administrative Expense, the Reorganized Debtor shall pay such Allowed Administrative

Expense. An estimate of Pending Administrative Expenses is included as part of Exhibit

C.

      2.4    Agreement with Richards Brandt Miller Nelson. The Reorganized Debtor

shall (unless otherwise agreed) pay Richards Brandt Miller Nelson’s Allowed

Administrative Expense in payments of not less than $5,000 per month, with the first

payment due on the first day of the first full calendar month following the Effective Date

or the date that Richards Brandt Miller Nelson’s Pending Administrative Expenses

becomes an Allowed Administrative Expense.

      2.5    U.S. Trustee Fees. Unless otherwise agreed, on the Effective Date, the

Reorganized Debtor shall pay all fees then owing to the U.S. Trustee. Any U.S. Trustee’s

Fees that become due between the Effective Date and the entry of the final decree shall be




                                            6
 Case 19-28320      Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12           Desc Main
                               Document     Page 11 of 100




paid by the Reorganized Debtor in accordance with 28 U.S.C. § 1930(a)(6). An estimate

of U.S. Trustee’s Fees is included as part of Exhibit C.

       2.6    Subordination of Allowed Unsecured Claims. The Reorganized Debtor’s

payment obligation to holders of the foregoing Administrative Expenses shall have priority

over the Reorganized Debtor’s payment obligation to holders of Allowed Unsecured

Claims in Classes U2 such that Administrative Expenses must be paid in full prior to any

payment to holders of Class U2 Claims.

                          ARTICLE 3
  CLASSIFICATION AND TREATMENT OF ALLOWED SECURED CLAIMS
       3.1    Bank of the West’s claims.

              3.1.1 Class BW1—shall consist of the Allowed Secured Claim of Bank of

       the West under Loan No. 3501 in the pre-petition amount of $14,187.59 (plus post-

       petition interest and fees and subject to objection) to the extent secured by its first-

       position, pre-petition, lien on the Debtor’s equipment, inventory, accounts, and

       general intangibles in the amount set forth in Exhibit D.

              3.1.2 Class BW2—shall consist of the Allowed Secured Claim of Bank of

       the West under Loan No. 6429 in the pre-petition amount of $24,032.73 (plus post-

       petition interest and fees and subject to objection) to the extent secured by its first-

       position, pre-petition, lien on the Debtor’s equipment, inventory, accounts, and

       general intangibles in the amount set forth in Exhibit D.




                                              7
Case 19-28320    Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12           Desc Main
                            Document     Page 12 of 100




           3.1.3 Class BW3—shall consist of the Allowed Secured Claim of Bank of

    the West under Loan No. 0018 in the pre-petition amount of $81,739.11 (plus post-

    petition interest and fees and subject to objection) to the extent secured by its first-

    position, pre-petition, lien on the Debtor’s equipment, inventory, accounts, and

    general intangibles in the amount set forth in Exhibit D.

           3.1.4 Class BW4—shall consist of the Allowed Secured Claim of Bank of

    the West under Loan No. 0026 in the pre-petition amount of $609,384.83 (plus post-

    petition interest and fees and subject to objection) to the extent secured by its first-

    position, pre-petition, lien on the Debtor’s equipment, inventory, accounts, and

    general intangibles in the amount set forth in Exhibit D.

           3.1.5 Treatment of Classes BW1 through BW4. The amounts owed by the

    Debtor to Bank of the West under each of its Allowed Secured Claims shall be

    consolidated into one payment obligation that shall be evidenced by a single note

    (the “BW Consolidated Note”) in the form attached as Exhibit E-1 to be executed

    by the Reorganized Debtor on the Effective Date. Upon execution of the BW

    Consolidated Note, all defaults under Bank of the West’s loan and security

    documents shall be deemed cured as to the Reorganized Debtor and the Reorganized

    Debtor’s property serving as collateral. Payment terms under the BW Consolidated

    Note (which are set forth in Exhibit D) are incorporated in the BW Consolidated

    Note attached as Exhibit E-1. Bank of the West shall retain all pre-petition lien rights




                                           8
Case 19-28320    Doc 140   Filed 07/19/20 Entered 07/19/20 20:49:12          Desc Main
                           Document     Page 13 of 100




    in all collateral to secure amounts owed under the BW Consolidated Note. Bank of

    the West shall also be granted an additional security interest in all of the Titled

    Vehicles. The Reorganized Debtor shall execute, or authorize the filing of, financing

    statements or certificates of title, etc. as may be reasonably requested by Bank of

    the West to perfect its security interests. If not sold by the Debtor before

    Confirmation, the Debtor will, according to reasonable terms requested by Bank of

    the West, sell its 2016 Ford Mustang VIN XXX0405 (one of the Titled Vehicles)

    and pay the net proceeds (after payment of the senior lien of Ford Motor Credit and

    expenses of sale) to Bank of the West. Further, as provided in Article 16, nothing in

    this Plan or the modification of Bank of the West’s pre-petition rights shall act as a

    waiver or release of any rights that Bank of the West may have any third party or

    against property that is not property of the Estate or of the Reorganized Debtor.

    Until the BW Consolidated Note is paid in full, the Reorganized Debtor shall not

    make payments to holders of Class U2 Claims or pay any dividends on account of

    its stock; provided, however, that the Reorganized Debtor may pay dividends to its

    shareholders from time to time in amounts necessary to enable the shareholders to

    pay income taxes and make estimated tax payments to satisfy their liabilities under

    federal and state law which arise solely because of their ownership of the

    Reorganized Debtor’s stock.




                                          9
Case 19-28320    Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12           Desc Main
                            Document     Page 14 of 100




    3.2     Ford Motor Credit

            3.2.1 Class FMC1—shall consist of the Allowed Secured Claim of Ford

    Motor Credit under Loan No. XXX2405 in the pre-petition amount of $2,128.68

    (plus post-petition interest) to the extent secured by its first-position, pre-petition

    lien on the Debtor’s 2014 Ford Mustang (VIN XXX0405). The amounts owed by

    the Debtor to Ford Motor Credit under Loan No. XXX2405 shall be evidenced by a

    new note (the “FMC1 Note”) in the form attached as Exhibit E-2 to be executed by

    the Reorganized Debtor on the Effective Date. Upon execution of the FMC1 Note,

    all defaults under Ford Motor Credit’s loan and security documents shall be deemed

    cured as to the Reorganized Debtor and the Reorganized Debtor’s property serving

    as collateral. Payment terms under the FMC1 Note (which are set forth in Exhibit

    D) are incorporated in the FMC1 Note attached as Exhibit E-2. Ford Motor Credit

    shall retain all pre-petition lien rights in all collateral to secure amounts owed under

    the FMC1 Note. The Reorganized Debtor shall execute, or authorize the filing of,

    title documents as may be reasonably requested by Ford Motor Credit to perfect its

    lien.

            3.2.2 Class FMC2—shall consist of the Allowed Secured Claim of Ford

    Motor Credit Company under Loan No. XXX9010 in the pre-petition amount of

    $17,528.38 (plus post-petition interest) to the extent secured by its first-position,

    pre-petition lien in the Debtor’s 2017 F-550 pick-up truck (VIN XXX5069). The




                                           10
 Case 19-28320      Doc 140     Filed 07/19/20 Entered 07/19/20 20:49:12           Desc Main
                                Document     Page 15 of 100




       amounts owed by the Debtor to Ford Motor Credit under Loan No. XXX9010 shall

       be evidenced by a new note (the “FMC2 Note”) in the form attached as Exhibit E-

       3 to be executed by the Reorganized Debtor on the Effective Date. Upon execution

       of the FMC2 Note, all defaults under Ford Motor Credit’s loan and security

       documents shall be deemed cured as to the Reorganized Debtor and the Reorganized

       Debtor’s property serving as collateral. Payment terms under the FMC1 Note

       (which are set forth in Exhibit D) are incorporated in the FM2 Note attached as

       Exhibit E-3. Ford Motor Credit shall retain all pre-petition lien rights in all collateral

       to secure amounts owed under the FMC2 Note. The Reorganized Debtor shall

       execute, or authorize the filing of, title documents as may be reasonably requested

       by Ford Motor Credit to perfect its lien.

                             ARTICLE 4
         CLASSIFICATION AND TREATMENT OF PRIORITY CLAIMS
       4.1    Class P1—shall consist of all Allowed Unsecured Claims entitled to priority

under § 507(a)(4) and (a)(5) of the Bankruptcy Code (employee wages and benefits) in the

amounts set forth in Exhibit F. Unless otherwise agreed by the holder, Class P1 Claims

shall be paid in full on the Effective Date.

       4.2    Class P2—shall consist of all Allowed Unsecured Claims entitled to priority

under § 507(a)(8) of the Bankruptcy Code (income and employment taxes) in the amounts

set forth in Exhibit F. Class P2 Claims shall be paid in 48 equal installments beginning on

the first day of the calendar month following the Effective Date.



                                               11
 Case 19-28320      Doc 140   Filed 07/19/20 Entered 07/19/20 20:49:12         Desc Main
                              Document     Page 16 of 100




                            ARTICLE 5
       CLASSIFICATION AND TREATMENT OF UNSECURED CLAIMS
       5.1    Class U1—shall consist of Allowed Unsecured Claims in the pre-petition

amounts set forth in Exhibit G, the holders of which have preserved their rights to assert

and record a construction lien on the project property for materials or services provided by

the timely filing a notice of preliminary lien under the provisions of Utah Code Ann. § 38-

1a-101 et seq. All Class U1 Claims shall be paid in full upon the payment by the customer

to the Reorganized Debtor. To the extent that payment is not made by the customer relating

to the project property, the Reorganized Debtor shall pay such Class U1 Claim in the same

manner and subject to the same terms as Claims in Class U2.

       5.3    Class U2—shall consist of all Allowed Unsecured Claims, which do not

qualify under Class U1, in the pre-petition amounts set forth in Exhibit G. The Reorganized

Debtor shall pay 20% of the Allowed Unsecured Claim of each holder of a Class U2 Claim

on a pro-rated basis from profits of the Reorganized Debtor as such profits become

available after (A) payment in full of (i) the BW Consolidated Note (ii) Allowed

Administrative Expenses, and (iii) Priority Claims and (B) retention of amounts deemed

necessary in the business judgment of the Reorganized Debtor to continued business

operations. Until holders of Class U2 claims are paid 20% of their Allowed Unsecured

Claims, the Reorganized Debtor shall not pay any dividends on account of its stock;

provided, however, that the Reorganized Debtor may pay dividends to its shareholders

from time to time in amounts necessary to enable its shareholders to pay income taxes and



                                            12
 Case 19-28320      Doc 140   Filed 07/19/20 Entered 07/19/20 20:49:12       Desc Main
                              Document     Page 17 of 100




make estimated tax payments to satisfy their liabilities under federal and state law which

arise solely because of their ownership of the Reorganized Debtor’s stock.

                              ARTICLE 6
             CLASSIFICATION AND TREATMENT OF INTERESTS
       6.1    Class I—shall consist of all Allowed Interests of the Debtor as set forth in

Exhibit H. Class I interests shall be cancelled on the Effective Date.

                                    ARTICLE 7
                              IMPAIRMENT OF CLAIMS
       Classes BW1, BW2, BW3, BW4, FMC1, FMC2, U1, U2, and I are impaired under

the Plan.

                                  ARTICLE 8
                       PROVISIONS FOR DISPUTED CLAIMS
       If, when a distribution is required under the Plan, a Disputed Claim has not been

resolved, then the Reorganized Debtor shall set aside and hold that amount that would have

been distributed had the Disputed Claim been an Allowed Claim in a segregated account

until the Disputed Claim is disallowed or becomes an Allowed Claim. Upon becoming an

Allowed Claim, the Reorganized Debtor shall pay the heldback amount to the holder of the

Disputed Claim in the same manner as to other holders of the same class. If, disallowed,

the heldback amount shall be released to the Reorganized Debtor.




                                             13
 Case 19-28320     Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12           Desc Main
                              Document     Page 18 of 100




                          ARTICLE 9
     MEANS FOR EXECUTION AND IMPLEMENTATION OF THE PLAN
      9.1    Post-Confirmation ownership of the Reorganized Debtor.

             9.1.1. If the Plan is accepted by Classes U1 and U2. If the Plan is accepted

by Classes U1 and U2, then, on the Effective Date, RC Montrone shall, for a capital

contribution to the Reorganized Debtor of $10,000, become the new 100% stockholder of

the Reorganized Debtor.

             9.1.2. If the Plan is rejected by Classes U1 or U2. If the Plan is rejected by

      Classes U1 or U2, then, on the Effective Date, the person who is the highest bidder

      under the auction procedure described below shall become the new 100%

      stockholder of the Reorganized Debtor upon payment to Reorganized Debtor (prior

      to the Effective Date) of the amount bid.

             9.1.3. Auction procedure. After the filing of this Plan, the Debtor shall

      provide no less than 20 days notice by first-class mail to all creditors of a telephonic

      auction of 100% of the stock of the Reorganized Debtor to take place no less than

      three business days before the Confirmation Hearing. Consummation of the sale

      shall be contingent upon non-acceptance of the Plan by Classes U1 or U2 and

      Confirmation of the Plan.

             To ensure an exemption from securities registration under § 4(a)(2) of the

      Securities Act of 1933, which prohibits general solicitation or public advertising,

      the auction shall be limited to persons who are listed in the Debtor’s schedules has



                                             14
 Case 19-28320     Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12           Desc Main
                              Document     Page 19 of 100




      having an Allowed Claim or those who have filed proofs of claim as of the date of

      this Plan and who are entitled to vote to accept or reject the Plan (i.e., holders of

      Disputed Claims do not qualify unless their claims are allowed for purposes of

      voting). Person who may have received an assignment of claims but have not filed

      a notice of transfer with the Bankruptcy Court in accordance with Bankruptcy Rule

      3002(e) as of the date of the filing of the Plan shall not eligible to participate in the

      auction. Moreover, the successful bidder must qualify as an “accredited investor”

      (as used in Rule 506(b) of Regulation D) or must meet the legal standard of having

      sufficient knowledge and experience in financial and business matters to be capable

      of evaluating the merits and risks of the prospective investment. The sale of the

      stock shall be approved as part of Confirmation and subject to findings establishing

      the purchaser’s status as an accredited investor or as having sufficient knowledge

      and experience in financial and business matters to be capable of evaluating the

      merits and risks of the prospective investment. Any interest obtained by a purchaser

      of the stock through the auction procedure shall be subject to the terms of the Plan.

             9.1.4 Purchaser’s commitments. Any purchaser of the stock of the

      Reorganized Debtor shall be required, as a condition to a feasibility finding under

      the Confirmation Order, to commit to consummation of the Plan as proposed.

      9.2    Continuation of business. The Reorganized Debtor shall continue its pre-

petition/pre-confirmation business operations.




                                             15
 Case 19-28320        Doc 140   Filed 07/19/20 Entered 07/19/20 20:49:12        Desc Main
                                Document     Page 20 of 100




       9.3       Payments due on the Effective Date. The Reorganized Debtor shall use Estate

Cash (including amounts from the sale of its stock) to pay all amounts required under the

Plan to be paid as of the Effective Date.

       9.4       Cash collateral and adequate protection payments. The Debtor shall comply

with all agreements and/or orders for the use of the cash collateral and adequate protection

payments through the Effective Date.

       9.5       Post-Confirmation Plan Obligations and Operating Expenses. The

Reorganized Debtor shall pay post-confirmation obligations under the Plan and ongoing

debts incurred in the ordinary course of the Reorganized Debtor’s business from Estate

Cash, post-confirmation earnings, and, if necessary, subsequent loans, or capital

contributions.

       9.6       Paycheck Protection Program Loan/Grant. On April 28, 2020, the Debtor

obtained a loan/grant in the amount of $367,200 from Zions Bank under the Paycheck

Protection Program (the “PPP”) provided for under the CARES Act. Between April 28,

2020, and June 1, 2020, the Debtor used $161,216 for purposes authorized under the PPP.

On June 1, 2020, Zions Bank froze the remaining funds ($205,984) on the basis that the

Debtor was ineligible for such loan/grant under and interim final rule promulgated by the

Small Business Administration (the “SBA”) that was published in the Federal Register on

April 28, 2020 (the same day the loan was funded), and that prohibited PPP loans/grants to

small businesses that were debtors in bankruptcy. Questions regarding the enforceability




                                              16
 Case 19-28320      Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12         Desc Main
                               Document     Page 21 of 100




of the SBA’s eligibility restrictions are the subject of a pending adversary proceeding (Adv.

No. 20-2056). To the extent that the Debtor (or Reorganized Debtor) is entitled to use such

funds, such funds shall be held in a segregated account at Zions Bank and will be used in

a manner to ensure that the loan is forgiven and becomes a grant (i.e., the funds shall be

used solely and exclusively for the payment of wages and rent). If the Debtor or

Reorganized Debtor are determined (in the adversary proceeding) to be ineligible for the

PPP loan and it is further determined that repayment of the loan is necessary (despite the

Debtor’s compliance with the PPP), the Debtor or Reorganized Debtor shall repay the loan

to Zions Bank in accordance with the requirements under the PPP as an unsecured, post-

Confirmation obligation. The discharge provisions of this Plan shall not apply to the

Debtor’s or the Reorganized Debtor’s repayment obligation, if any, under the PPP loan;

provided, however, that the Reorganized Debtor’s payment obligation to Zions Bank shall

be subordinate to the Reorganized Debtor’s payment obligations to holders of Allowed

Administrative Expenses and Priority Claims.

       9.7    Post-Confirmation Professional Fees and Costs. The Reorganized Debtor

shall pay fees and expenses incurred post-Confirmation by its professionals (including,

with limitation, those employed during the pendency of this case) in the ordinary course of

the Reorganized Debtor’s business. The Reorganized Debtor and its professionals shall not

be required to obtain authorization for such payments under applicable provisions of the

Bankruptcy Code governing employment and payment of professionals in a case.




                                             17
 Case 19-28320      Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12         Desc Main
                               Document     Page 22 of 100




                                       ARTICLE 10
                                        LEASES
        10.1   Leases assumed or rejected. Upon the Effective Date, the leases listed on

Exhibit I attached hereto shall be assumed or rejected as indicated.

        10.2   Cure amounts. Upon the Effective Date and in conjunction with assumption,

the Reorganized Debtor shall cure all pre-confirmation defaults and compensate the parties

to such leases for actual pecuniary losses in the amounts set forth in Exhibit I in full

satisfaction of the Debtor’s obligations under § 365(b)(1)(A) & (B) of the Bankruptcy

Code.

        10.3   Adequate Assurance of Future Performance. Confirmation of the Plan shall

constitute adequate assurance of future performance of assumed leases as required under §

365(b)(1)(C) of the Bankruptcy Code.

        10.4   Rejected Leases. Any lease not identified in Exhibit I as being assumed or

rejected under the Plan shall be deemed rejected at Confirmation. A party to a lease that is

rejected under this provision must file a proof of Claim arising from such rejection within

28 days after Confirmation. Failure to file a proof of Claim by this deadline will result in

disallowance of the Claim.

                                    ARTICLE 11
                               EXECUTORY CONTRACTS
        11.1   Executory Contracts assumed or rejected. Upon the Effective Date, the pre-

petition executory contracts listed in Exhibit I attached hereto shall be assumed or rejected

as indicated in the Exhibit.


                                             18
 Case 19-28320      Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12         Desc Main
                               Document     Page 23 of 100




        11.2   Cure amounts. Upon the Effective Date and in conjunction with assumption,

the Reorganized Debtor shall cure all pre-confirmation defaults and compensate the parties

to such contracts for actual pecuniary losses in the amounts set forth in Exhibit I in full

satisfaction of the Debtor’s obligations under § 365(b)(1)(A) & (B) of the Bankruptcy

Code.

        11.3   Adequate Assurance of Future Performance. Confirmation of the Plan shall

constitute adequate assurance of future performance of assumed executory contracts as

required under § 365(b)(1)(C) of the Bankruptcy Code.

        11.4   Rejected Executory Contracts. Any pre-petition executory contract not

identified in Exhibit I as being assumed or rejected under the Plan shall be deemed rejected

at Confirmation. A party to an executory contract that is rejected under this provision must

file a proof of Claim arising from such rejection within 28 days after Confirmation. Failure

to file a proof of Claim by this deadline will result in disallowance of the Claim.

                                       ARTICLE 12
                                       PAYMENTS
        12.1   Manner of payment. Unless other mutually-acceptable arrangements are

made between the Reorganized Debtor and the holder of an Allowed Administrative

Expense or Allowed Claim, the Reorganized Debtor shall make payments required

hereunder by check, which will be mailed (first-class, postage prepaid) to the holder of the

Allowed Claim or Allowed Administrative Expense. A payment shall be deemed made

when mailed.



                                             19
 Case 19-28320      Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12         Desc Main
                               Document     Page 24 of 100




       12.2   Right to rely on information. The Reorganized Debtor shall be entitled to rely

on the addresses contained the attached exhibits in making payments required hereunder.

Every holder of an Allowed Claim has the duty to ensure that its address is listed correctly.

The Reorganized Debtor may, but shall have no duty to, search for, obtain, or make

corrections to contact and mailing information in the absence of correction by the holder

of an Allowed Claim.

       12.3   Forfeiture of payments. Holders of Allowed Claims or Allowed

Administrative Expenses shall be deemed to have forfeited their right to a payment

hereunder if (a) a payment check is returned as undeliverable, as having an incorrect

address, or the like, and such party does not contact the Reorganized Debtor within 60 days

of the check being originally mailed, or (b) a payment check is not paid by the payor bank

within 90 days after it is mailed.

                              ARTICLE 13
               BAR DATES, DEADLINES, OBJECTION TO CLAIMS
       13.1   Administrative Expense bar date. Unless an earlier date is ordered by the

Court, the bar date for the filing of applications for allowance of any pre-Confirmation

administrative expense (except for those of the Debtor’s professionals) under § 503(b) of

the Bankruptcy Code shall be the Confirmation Hearing. Notwithstanding the foregoing,

the Internal Revenue Service and the Utah State Tax Commission shall have 45 days after

the relevant return is filed with the insolvency departments of those taxing authorities to

file an application for allowance of any pre-Confirmation administrative expenses. For the



                                             20
 Case 19-28320      Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12         Desc Main
                               Document     Page 25 of 100




Internal Revenue Service, these returns may include quarterly Form 941 returns, Form 940

and a Form 1041.

       13.2   Claims bar date. The bar date for filing proofs of claim is March 11, 2020

(except for government claims, which is May 6, 2020). Except as otherwise provided

herein, any proof of Claim filed after that date shall be deemed disallowed unless the holder

of such Claim has obtained an order of the Court allowing the late-filing of the Claim that

is entered before, or in conjunction with, the Confirmation Hearing.

       13.3   Amendment of Claims. Except as otherwise provided herein, no proof of

Claim may be amended to increase the amount of any Claim after the Confirmation

Hearing.

       13.4   Objections to Claims. Except as otherwise provided herein, objections to

Claims must be filed no later than 60 days after the Effective Date. Any party in interest

with a financial stake in the outcome of an objection to a Claim may object to such Claim

or join in the prosecution of any pending objection to such Claim.

                                   ARTICLE 14
                            EFFECT OF CONFIRMATION
       14.1   Binding effect. Upon the Effective Date, the provisions of the Plan shall bind

the Debtor, the Reorganized Debtor, creditors, and all parties in interest regardless of

whether or not such persons or entities have impaired Claims under the Plan or whether or

not such persons or entities have accepted the Plan.




                                             21
 Case 19-28320      Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12          Desc Main
                               Document     Page 26 of 100




       14.2   Vesting of property. Property of the Estate shall vest in the Reorganized

Debtor upon the Effective Date free and clear of all Claims and Interests except as provided

for, or retained, under the Plan.

       14.3   Discharge. Upon the Effective Date, the Debtor shall receive a discharge of

any debt that arose before the Effective Date, and all creditors and parties in interest shall

be permanently enjoined from commencing or pursuing any action against the Reorganized

Debtor other than to enforce the obligations created or preserved under this Plan.

                              ARTICLE 15
                  GUARANTOR AND THIRD-PARTY LIABILITY
       No provision of this Plan shall be construed to discharge or modify any debt owed

to the holder of a Claim by a guarantor or other third party that is, or may be, liable with

the Debtor on any debt provided for under the Plan.

                                    ARTICLE 16
                               MODIFICATION OF PLAN
       16.1   Modification prior to Confirmation. The Debtor may modify the Plan at any

time before Confirmation provided that the Plan, as modified, meets the requirements of

the Bankruptcy Code. If the Debtor files a modification of the Plan with the Court, the Plan

as modified will become the Plan.

       16.2   Modification after Confirmation. The Debtor may modify the Plan at any

time after Confirmation and before substantial consummation provided that the Plan, as

modified, meets the requirements of the Bankruptcy Code. The Plan, as modified after

Confirmation, will become the Plan only if circumstances warrant such modification and


                                             22
 Case 19-28320      Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12          Desc Main
                               Document     Page 27 of 100




the Court, after notice and hearing, confirms the Plan as modified. If the Court makes such

a determination and approves such modification, it shall be deemed accepted by all holders

of claims that have previously accepted the Plan.

                                       ARTICLE 17
                                        DEFAULT
       17.1   Rights of secured creditors. A default shall occur with respect to payment of

an Allowed Secured Claim according to the terms of the new notes issued under the Plan.

Upon default, the holder shall be entitled to enforce its rights under the new notes including

liens rights to the extent preserved or granted under the Plan.

       17.2   Rights of unsecured creditors. A default shall occur with respect to payment

of an Allowed Unsecured Claim or Allowed Administrative Expense if the Reorganized

Debtor (1) fails to make any payment or distribution required under the Plan or (2) makes

any distribution in violation of the priority provisions required under the Plan (e.g., the

Reorganized Debtor makes a distribution on account of stock before payment of Allowed

Unsecured Claims). In the event of such a default, the aggrieved party shall be required to

provide written notice of such default to the Reorganized Debtor. The Reorganized Debtor

shall have 28 days after its actual receipt of such written notice to cure the default. Absent

cure, the holder of an Allowed Claim or Allowed Administrative Expense shall be entitled

to accelerate all amounts due and enforce its debt as modified under the Plan. For holders

of Class U2 Claims, the amount subject to enforcement under this provision shall be limited

to 20% of the holder’s Allowed Claim less any amounts that have been paid under the Plan.



                                             23
 Case 19-28320      Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12           Desc Main
                               Document     Page 28 of 100




Any post-Confirmation enforcement of an Allowed Claim shall be subject to the provisions

for priority and subordination of Claims as set forth in this Plan and subject to the rights of

holders of Allowed Claims or holders of Administrative Expenses who may have priority

over such Allowed Claim.

                                  ARTICLE 18
                           RETENTION OF JURISDICTION
       The Court shall retain jurisdiction after Confirmation for the purposes of (a) hearing

and determining the allowance of          any Administrative Expense; (b) hearing and

determining any objection to a Claim; (c) hearing and determining all causes of action,

controversies, disputes, or conflicts that were pending before Confirmation or retained

under the Plan; (d) correcting any defect, curing any omission, or reconciling any

inconsistency in the Plan or order of confirmation as may be necessary to carry out the

purpose and intent of the Plan; (e) issuing any order necessary to implement the Plan,

including without limitation, such declaratory and injunctive orders as are appropriate to

protect the Estate or property of the Reorganized Debtor from actions of creditors or other

parties in interest; (f) hearing and determining any dispute relating to the terms or

implementation of the Plan or to the rights or obligations of any parties in interest with

respect thereto; (g) confirming a Plan after modification pursuant to § 1127(b) of the

Bankruptcy Code; and (h) entering orders concluding and terminating this bankruptcy case.




                                              24
 Case 19-28320       Doc 140   Filed 07/19/20 Entered 07/19/20 20:49:12         Desc Main
                               Document     Page 29 of 100




                                       ARTICLE 19
                                     FINAL DECREE
       The Reorganized Debtor shall seek a Final Decree under § 350 of the Bankruptcy

Code and Bankruptcy Rule 3022 as soon as practicable after the estate is fully-

administered.

                                 ARTICLE 20
                       CLAIMS RETAINED UNDER THE PLAN
       20.1     Claims retained. The following claims belonging to the Debtor or the Estate

shall be retained by the Reorganized Debtor: (1) any and all claims that existed pre-petition

relating to the collection or enforcement of any account receivable; (2) any and all

compulsory or permissive counterclaims relating to any Disputed Claim; (3) any claims

raised in any adversary proceeding or contested matter that is pending at the time of

Confirmation, and (4) any claims against Katy Montrone, Rocky Mountain Advisory,

Thermal West Industries, Inc., and Piercey, Bowler, Taylor & Kern including, without

limitation, claims to avoid and recover transfers under §§ 544, 547, or 548 of the

Bankruptcy Code or state law claims including for breach of fiduciary duty, for breach of

contract, for fraud, or for unjust enrichment.

       20.2     Prosecution of retained claims. The Reorganized Debtor may, but shall not

be required to, prosecute any retained claim, and no director, officer, or stockholder of the

Reorganized Debtor shall be liable to any party for any decision of the Reorganized Debtor

relating to the prosecution of retained claims.




                                             25
 Case 19-28320     Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12      Desc Main
                              Document     Page 30 of 100




                                   ARTICLE 21
                                 MISCELLANEOUS
      21.1   Calculation of Time Periods. The calculation of time periods herein shall be

governed by Federal Rule of Bankruptcy Procedure 9006.

      21.2   Notices to the Reorganized Debtor. Notices to the Reorganized Debtor shall

be deemed proper only if delivered or mailed and emailed to


                      RC Montrone, general manager
                      2487 South 3270 West
                      Salt Lake City, UT 84119

             and to

                      rcmontrone@sheetmetalworks.biz

      21.3   Reports. The Reorganized Debtor shall file a post-confirmation summary

report in conformity with Local Rule 2081-1(c) within 90 days of the Effective Date.

      Dated this 19th day of July 2020.

                                          SHEET METAL WORKS, INC

                                          /s/ RC Montrone
                                          President


                                          RICHARDS BRANDT MILLER NELSON

                                          /s/ Adam S. Affleck
                                          Attorneys for Sheet Metal Works, Inc.




                                            26
 Case 19-28320          Doc 140        Filed 07/19/20 Entered 07/19/20 20:49:12   Desc Main
                                       Document     Page 31 of 100




                                   CERTIFICATE OF SERVICE
       I hereby certify that on the 19th day of July, 2020, a true and correct copy of the
foregoing was served by Electronic service [CM/ECF Service] as follows:

Electronic Mail Notice List:
    • Adam S. Affleck adam-affleck@rbmn.com; andalin-bachman@rbmn.com;
      affleckar93359@notify.bestcase.com;
    • Megan K. Baker baker.megan@dorsey.com; long.candy@dorsey.com
    • Laurie A. Cayton tr laurie.cayton@usdoj.gov; James.Gee@usdoj.gov;
      Lindsey.Huston@usdoj.gov; Rinehart.Peschell@usdoj.gov
    • P. Matthew Cox bankruptcy_pmc@scmlaw.com
    • Robert Crockett rcrockett@fabianvancott.com
    • Douglas J. Payne dpayne@fabianvancott.com; mdewitt@fabianvancott.com
    • United States Trustee USTPRegion19.SK.ECF@usdoj.gov
    • Steven T. Waterman waterman.steven@dorsey.com;
      bingham.karen@dorsey.com; ventrello.ashley@dorsey.com
    • Melinda Willden tr melinda.willden@usdoj.gov, Lindsey.Huston@usdoj.gov;
      James.Gee@usdoj.gov; Rinehart.Peshell@usdog.gov

                                                 /s/ Adam S. Affleck


G:\EDSI\DOCS\22212\0003\1AX2188.DOCX




                                                   27
 Case 19-28320        Doc 140     Filed 07/19/20 Entered 07/19/20 20:49:12               Desc Main
                                  Document     Page 32 of 100



                                EXHIBIT A – Liquidation Analysis

       Under 11 U.S.C. § 1129(a)(7), the Debtor must, for each class of claims or interest that
does not accept the Plan, demonstrate that the holders of such non-accepting class would receive
as much, or more, under the distribution provisions of the Plan than they would receive if the
Debtor’s assets were liquidated under a hypothetical chapter 7 case on the Effective Date of the
Plan. The Debtor’s analysis of the liquidation-equivalency test for each of the classes of claims
under the Plan follows below.
       Classes BW1 through BW4. Bank of the West has four Secured Claims arising from loan
agreements and promissory notes totaling approximately $725,299. Bank of the West’s payment
obligations are cross-collateralized by perfected security interests in essentially all of the Debtor’s
pre-petition assets. For purposes of asset scheduling, cash collateral matters, and determination of
Bank of the West’s secured claims, the Debtor has used the “book value” or, alternatively, “going
concern” value of its assets. Such valuations have been appropriate under § 506(a) of the
Bankruptcy Code because the Debtor intends to use such assets in the context of a post-
confirmation going concern. See, e.g., In re Motors Liquidation Company, 576 B.R. 325 (Bankr.
S.D.N.Y. 2017), leave to appeal denied, 2018 WL 4284286 (S.D.N.Y. 2018) (holding that “going
concern” value of assets was required under § 506(a) where assets were sold to an entity that was
going to continue the use of such assets in an ongoing business). Of course, the value of the
Debtor’s assets in a hypothetical liquidation is markedly different from the value of such assets as
used in a going concern business. Using it most current information, the Debtor anticipates that,
in a hypothetical chapter 7 liquidation, Bank of the West’s collateral would be worth
approximately $560,564. Because the total amount of Bank of the West’s Secured Claims is
$725,299 (or more), the chapter 7 trustee would likely abandon the collateral to Bank of the West
and allow it to foreclose it liens. Since Bank of the West would only realize $560,564 (the
liquidation sale value of its collateral) on its Secured Claim in a hypothetical chapter 7 case, and
the Debtor proposes payment in full of Bank of the West’s Secured Claims, the liquidation-
equivalency test is met for Bank of the West.
    Case 19-28320            Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12                Desc Main
                                        Document     Page 33 of 100



                                Table 1: Bank of the West--Liquidation Analysis

                                   Value in        Going Concern         Liquidation
     Asset Description            Schedules            Value                Value               Comments

Cash Collateral                          73,331             33,400             33,400
Accounts Receivable                     878,594            337,053            123,674      See Note 1
Equipment
     Shop Floor                         303,625            304,065             95,320      See Note 2
        Outside (Including
                                         26,445              48,755            16,800      See Note 2
      Untitled Trailers)
Inventory                                17,642              16,000             4,000
Office Furn. and Equip.                  12,865              21,160             7,370      See Note 2
Secured Note (Iron
                                        302,410            302,410            280,000      See Note 3
Holdings)
     Subtotals:                                                               560,564
     Less Liens                        1,314,647           722,602            722,602

Value over/under liens                                     340,341          (292,686)

Note 1: The $878,594 value of Accounts Receivable in the Schedules was a gross number that did not account
for money that was owed on those accounts directly to suppliers and subcontractors pursuant to joint check
agreements. The money owed under joint check agreements has been paid in the ordinary course of business.
The liquidation value reflects that fact that most of the Debtor's accounts receivable are owed on ongoing
executory contracts. If the Debtor ceases operations, the other contracting party will have a large offsetting
claims for hiring a new contractor to finish the project. For additional explanation, see Disclosure Statement §
III (C)(2).


Note 2: The Shop Floor equipment and outside equipment is integrated into the Debtor's rented space. In
liquidation, the equipment would need to be disassembled, removed, and sold at auction--most likely in a
piecemeal fashion. The liquidation value reflects a significant reduction in value for this reason. The going
concern and liquidation value of the equipment is established by the attached appraisal of Loosli
Management, Inc., updated as of June 26, 2020.

Note 3: The Iron Holdings Note is earning 4% interest but is not due for 5 years. In liquidation, the Debtor
estimates that a purchaser would demand a $20,000 discount for this delayed maturity date. A copy of the
note and trust deed are attached to the Disclosure Statement as Exhibit 3 thereto.




           Classes FM1 and FM2. Ford Motor Credit has two Secured Claims: one in the amount of
   $2,180.33, secured by a 2016 Ford Mustang, and the other in the amount of $18,051.64, secured
   by a 2017 Ford truck. The vehicles have values in excess of the liens. So in a hypothetical chapter
 Case 19-28320        Doc 140       Filed 07/19/20 Entered 07/19/20 20:49:12                 Desc Main
                                    Document     Page 34 of 100



7 case, the Debtor anticipates that the chapter 7 trustee would sell the vehicles, pay the Secured
Claims, and keep the excess proceeds (estimated to be approximately $56,418) for payment of
Administrative Expenses and Unsecured Claims. In its Plan, the Debtor proposes payment in full
of Ford Motor Credit’s Secured
Claims, so the liquidation-equivalency test for Ford Motor Credit is met for these claims.
                           Table 2: Ford Motor Credit -Liquidation Analysis

                Asset Description                Value in Schedules     Liquidation Value

     2017 Ford Truck VIN XXX 5069                             30,970               34,950

     2016 Ford Mustang VIN XXX 0405                           53,912               41,700
         Subtotal                                                                  76,650
         Less liens                                                               (20,232)
     *Value over/under liens                                                       56,418


     * The liquidation value of the titled vehicles is established by the attached appraisal of
     Loosli Management, Inc., updated as of June 26, 2020.


       Unencumbered Assets. In addition to the $56,418 in sales proceeds above the amount of
liens for the encumbered vehicles discussed above, the Debtor anticipates that its other
unencumbered assets (when combined with this $56,418) would have a total liquidation value of
$156,993. As shown in the table (below), these assets include avoidance claims. The Debtor has
not fully-investigated the value of all avoidance claims in excess of costs of litigation. So several
of the entries show an unknown value for such claims.
         Case 19-28320           Doc 140         Filed 07/19/20 Entered 07/19/20 20:49:12                         Desc Main
                                                 Document     Page 35 of 100




                                  Table 3: Unencumbered Assets and Claims--Liquidation Analysis
                                                Value in Liquidation
                Asset Description              Schedules    Value                Comments
Vehicles *
                Excess proceeds from the sale              n.a.    56,418
                of encumbered vehicles

                2008 Ford Truck VIN XXX 3018         7,000          7,000    Shop truck, over 200,000 miles.

                2014 Ford Truck VIN XXX 5404        30,970          21,200 The VIN of XXX 2634 in the Schedules for this truck was
                (Ford F350)                                                incorrect. The correct VIN is shown.

                2014 Ford Truck VIN XXX 6703        30,970          12,375 The VIN of XXX 0126 in the Schedules for this truck was
                (Ford F150)                                                incorrect. The correct Vin is shown. T

                2014 Ford Truck VIN XXX 3167        31,089          18,000 The VIN of VIN XXX 2407 in the Schedules fot this truck was
                (Ford F350)                                                incorrect. The correct VIN is shown.

                2008 Ford Truck XXX 1398             7,000           7,000 Second shop truck, over 200,000 miles.

    Subtotal of Vehicle Values                                     121,993

Avoidance Claims**
                Katy Montrone--fraudulent           n.a.          unknown    Value of claim cannot be estimated at this time.
                transfer of undetermined
                amounts
                Thermal West Industrial Inc.--      n.a.           20,000    Settlement value.
                fraudulent transfer of $60,000
                Rocky Mtn. Adv., LLC--              n.a.           15,000    Settlement value.
                preference of $32,000
                Piercey, Bowler, Taylor & Kern--    n.a.          unknown    Value of claim cannot be estimated at this time.
                fraudulent transfer of
                undetermined amounts
        Subtotal of Avoidance Claims                               35,000
Total                                                             156,993
*The liquidation value of the Titled Vehicles is established by the attached appraisal of Loosli Management, Inc, updated as of June 26,
2020
**For a more detailed analysis of the Debtor's analysis of these claims, see Disclosure Statement § I.



                Waterfall Distribution Analysis of Proceeds from Unencumbered Assets. In a chapter 7
    case, certain unsecured Claims have distribution priority over others. For example, before the
    anticipated $156,993 (representing the value of unencumbered assets and claims in a hypothetical
    chapter 7 case) would reach unsecured creditors, all Administrative Expenses and Priority Claims
 Case 19-28320        Doc 140       Filed 07/19/20 Entered 07/19/20 20:49:12              Desc Main
                                    Document     Page 36 of 100



would need to be paid in full. The Debtor projects these Administrative Expenses and Priority
Claims to be approximately $547,400 in this case. Accordingly, in a hypothetical chapter 7
liquidation on the Effective Date, general unsecured creditors would receive no distribution.

             Table 4: Administrative Expenses and Priority Claims--Liquidation Analysis


 Chapter 7 Administrative Expenses                      Amount                  Comments
    Chapter 7 Trustee Professional Fees                  80,000

    Chapter 7 Trustee Commission on                      13,312       25% of initial $5,000
    Distribution of $156,993                                          disbursed to creditors; 10%
                                                                      of next $45,000, and 5%
                                                                      thereafter


 Chapter 11 Administrative Expenses

    Staples Business Advantage                             733        § 503(b)(9) for goods
                                                                      delivered just prior to filing
    Suppliers - post-petition payments to                30,000       § 503(b)(1) Estimated
    suppliers incurred in the ordinary course of                      expense owed to suppliers.
    business.


    Richards Brandt Miller Nelson                       210,924       Subject to allowance by the
                                                                      Court

    Zions Bank - post-petition administrative           161,216       Zions Bank will likely assert
    expense for funds expended under the                              an administrative expense
    §1102 of the CARES Act Paycheck Protection                        priority claim under §
    Program ("PPP") as part of the Small                              503(b)(1) for those funds
    Business Administration’s (the “SBA”) 7(a)                        received and spent by Sheet
    loan program.                                                     Metal Works prior to Zion's
                                                                      freezing of the account.
 Priority Claims

    Utah State Tax Commission                             7,120         proof of claim no. 12
    Internal Revenue Service                             39,261         proof of claim no. 7

 Total Administrative Expense and Priority Claims:     547,440
         Case 19-28320              Doc 140      Filed 07/19/20 Entered 07/19/20 20:49:12                       Desc Main
                                                 Document     Page 37 of 100
                                              Loosli Management, Inc.



June 26. 2020

SIrcct Metal Wolks. Inc.
R(' Montrone
2,187 South 3270 West
Wcst Valley' City, U'l' 841   19


Ilef-ercnce: Desktop fair ntarket   value   installed and salvage value appraisal report of assets located at Sheet Metal Works, Inc

Dear Mr. Montrone:

    'l
     he rcfcrenced appraisal reporl is enclosecl. The purposc of this appraisal is to deterrrine thc Fair Market Value Installed and
    Salvagc Value of certain asscts of'Sheet Metal Works, Inc. as of June26,2020 1br collateral considerations. Intended users are
    Slrect Metal Works. Inc. and Bank of the West. lt is not intended 1br any other user or putpose.

    This appraisal includes the ecluipmcnt outlincd in Section III as Iisted in Exhibit A in the report. As a result of rny investigation
    and analysis, tplace the requested values as of the eff'ective date of June 26.?-020 as follows:

                                                         Fair Market Value -
                                                          Installed                  Salvagc Value

         Shop Floor Equipment:                           $304,065.00                 S 95,320.00
         Equipment Outside thc Shop:                     $ ,18,755.00                S   16,800.00
         Officc Furniture and Equipment:                 $ 21,160.00                 $    7'370.00
         Vehicles                                        51,13.705.00                5128'225.00

                               Grand   Totals:           5517,685.00                 $247,715.00



     Fair Market Value     -   Installed
     ls an opinion, expressed in terms of money. at rvhicli thc ploperly would change hands betrveen a ivilling buyer and a willing
     seller. neither being uncler any cornpulsion to buy or sell and both having reasonable knolvledge of relevant facts, considering
     rnarket conditions for the asset being valued, independent of earrings generated by the business in which the propert,v is or will be
     installed. as of a specific date.

     (Source: Valuing Machincrl and Equiprnent: 'I'he fundamentals of Appraising Machinery and Technical          Assets Third Edition         -
     Aurerican Socictl' ol Appraiscrs Copyright 201 I )

     Salvage Value (SV)
     Is an opinion of the arnount, expressed in terrns of money, that rnay'be expectecl fol the whole property or a component of       tl.re

     r.lhole property that is retired frorn service for possible use elsewhere, as of a specific date.

     (Source : Valuing Machinery and Equipment: The firndamentals of Appraising Machinery and Technical           Assets Third Edition -
     Arncrican Societl, olAppraisers - Copyright 20 I I)


                                                                                                                               'l'he value
Descriptions of the assets appraised, together with explanations o1'the appraisal procedures used are presented in the report.
opinions expressed in this appraisal arc contingent upon the analyses, f'acts, and conditions presented in the accompanying report.

t\4y analysis, opinions ancl conclusions were developed, and this report has becn prepared in confonniry- with the Unifbrm Standards           of
Prolcssional Appraisal Practice and the Codc of Ethics of the American Society of Appraisers.



                  3531 East Hidclen Snrinss Drive. Washineton.        UT   8-1780. ({.15) 627-2368, mark@looslimet.com
           Case 19-28320          Doc 140       Filed 07/19/20 Entered 07/19/20 20:49:12                      Desc Main
                                                Document     Page 38 of 100
I rvould be happy to discuss any of the topics outlined in this Cover Letter orthe l\ppraisal Report at your cottvenience




                                                             r
I appreciate the opportunit,v provided to me with this assignrnent.

S   inccrely,


     4?(,*rL. ,4*,4
Mari< Cl. Loosli - ASA
Pres   idcnt
I-oosii Management.   Ir.rc.
                                                             )        /-v';=   /
353I East Flidden Springs Drive
Washington, UT 8471t0

801-450-441 I Cell
435-621-2368 Officc
                                                             T@
     Case 19-28320          Doc 140       Filed 07/19/20 Entered 07/19/20 20:49:12                     Desc Main
                                          Document     Page 39 of 100
                     A Deslitop Fair Marl<et Value   -   Installed and Salvage Value Appraisal Report

                                                              of
                                            Various Sheet Metal Fabrication Rclated Assets,
                                            Office Furniture and Equipmerrt, and Vehicles



                                                         Locatcd At:

                                                  Sheet Metal Works, Inc.
                                                   2487 South 3270 West
                                                West Valley City, UT 84t l9l

                                                    Requested By Client

                                                  Sheet Metal Worl<s, Inc.
                                                         RC Montrone


                                               (Reference USPAP 8.2 (a) (i'D

*       The majority of the asscts were inspected by the appraiser on August 6,2018 as part of an appraisal dated
        August 10,2018, with an effective date of April 25,2018. No additional inspection rvas performed for this new
        appraisal.
*       The effectivc date of this report is Junc 26,2020. (Reference USI'AP 8.2 (a) (vii))
*       The date of this report is June 26,2020. (Reference USPAI' 8.2 (a) (vii))

A copy of this report and the workfilc associatccl with it will be retained by Loosli Management, Inc. for a period of at
least five (5) years after preparation, or at lease two (2) ycars after finat disposition of any judicial proceeding in which
testimony will have been given, lvhichcver period expires last'

Appraise r:

Marh C. Loosli
American Society of Appraisers Accredited Senior Appraiser Member: Nlachinery and
Technical Specialties - Machinery and Equipment
President
Loosli Management, Inc.
3531 East Hidden Springs Drive
Washington, UT 84780
435-627-2368

        q1<,*/           ,- ,*o.*A'
Signature

.lune 26. 2020
f)ate

Note: Itcfercncc to LISPAP, (Uniform Standards of Professional Appraisal Practice, effective January 7,2020)
throughout this report indicates by paragraph number the specific USPA.P standards associated lvith the various
sections contained in this report.
Case 19-28320         Doc 140   Filed 07/19/20 Entered 07/19/20 20:49:12   Desc Main
                                Document     Page 40 of 100


                                     TABLE OF CONTENTS


I.      CERTIFICATE

II.     ASSUMI'TIONS AND LIMITING CONDITIONS

III.    TERMS AND DEFINITIONS

IV.     PURPOSE AND INTENDED USE OF THE APPRAISAL

V.      METHODOLOGY

VI.     IIECAPITULATION

VII.    AI'PIIAISAL

VIII.   APPRAISERQUALIFICATIONS

IX.     PHOTOGRAPHS OR OTHER DOCUMENTATION
Case 19-28320             Doc 140       Filed 07/19/20 Entered 07/19/20 20:49:12                          Desc Main
                                        Document     Page 41 of 100


I.   CERTIFICATE (Ileferencc USPAP 8.3)

I certify that, to the best of my knorvledge and belief:

The statemcnts of fact contained in this report are true and conect.

The reporled analy,ses, opinions and conclr.rsions are limited only by the reported assumptions and limiting conditions. and
are mv personal intpartial unbiased professional analyses, opinions and cc,nclusions.

I have no present or prospective intcresl in the properly that is the subject ofthis report, and I have no personal interest
with respect to the partics involved

I have perfbrmed an appraisal assignment fbr this client relating to the sarne assets on August 10, 20 18 with an effe ctive
date of April 25, 2018.

I have no bias with respect to the property that is the subject of this reporl or to the parties involved with this assignment.

My engagement in tl.ris assignment was not contingent upon developing or reporting predetermined results.

My'cornpensation fbr completing this assignntent is not contingent upon the developn.rent or reporling of a predetemined
value or directiol in value that favors the cause of the client, the amount of the value opinion, the attainment of a stipulated
rcsult, or the occurcnce ofa subsequcnt event directly related to the intended use ofthis appraisal.

My analyses, opinions and conclusions were developed, and this reporl has been prepared, in conformity with the Uni/ornr
Sl a n da r ds of I' r ofes s i o n a I A p pr u is ul P r act i c e.


I r.nade a pcrsonal inspection of the rnajority olthe properfy that is the sutrject of this report on August 6, 20   18.


No one provided significant personal property appraisal assistance to the person signing this certification.

The person signing this reporl is a Senior Accredited Appraiscr Member of the American Society of Appraisers in the
discipline of Machinery and l-echnical Specialties - Machinery and Equipment.

Arrpraiser:

Mark C. Loosli
American Society olAppraisers Accredited Senior Appraiser Member: Ivlachinery and
Technical Specialties Machinery and Equipment
Prcsident
Loosli Managernent, Inc.
353 I East Hidden Springs Drive
Washington, UT 84780
435-621 -2368


         4a(^,lc         * ,/,,4
Signature

June 26, 2020
Date
Case 19-28320               Doc 140      Filed 07/19/20 Entered 07/19/20 20:49:12                         Desc Main
                                         Document     Page 42 of 100
II.   ASSUMPTIONS AND LIMITING CONDITIONS

1-his appraisal has been n.rade with the fbllowinggeneral assumptions and limiting conditions:

L     No investigation has been rnade of, and no responsibility is assumed for legal descriptions or other legal matters,
      including title or encurnbrances. Title to the property is assumed to be good and marketable unless othenvise stated.
      The property is further assutned to be free and clear of all liens, easenrents or encumbrances unless otherwise stated.
2.    Information supplied by others that was considered in this valuation is from sources believed to be reliable, and no
      further responsibility is assumed for its accuracy. We reserve the right to uake such adjustments to the valuation
      herein reported as may be required by consideration of additional or rnore reliable data that may become available.
3.    No responsibility is taken fbr changes in n.rarket conditions and no obligation is assumed to revise this reporl to reflect
     events or conditions that occur subscquent to the date hereof.
4.   Responsible ownership and competent management are assumed.
5.   Full compliance with all applicable local, state and federal use, environmental, and similar laws and regulations is
     assumed, unless otherwise stated.
6. It is assumed that allrequired licenses, certificates, consents, or other legislative or administrative authority fronl
     local, state or t'ederal government or private entity or organization can be obtained or renewed for any use on which
     the valucs contained in this reporl are based.
7.
     'I'he opin ion s ol value contained in th is report are on ly for the stated ,raluation date and only for the stated purpose.
     -l'his
            report has been made solely for the use by Loosli Management, lnc.'s nar.ned client. Client's unnamed advisors
     and Bank of the West are additional intended users. It is not intended for any other user or pulpose.
8. Neithcr Loosli Management, Inc. nor any individual signing or associated with this repofi shall be required by reason
     of this report to give testinlonv or appear in courl or other legal proceedings unless alTangements have been made.
9. No tests were performed on mechanical parls of any assets. All values presented are the appraiser's considered
     opinion based on information obtained dr.rring the investigation.
I 0. Assets that were not inspected are so noted in the appraisal section o1'th is report. When we were unable to inspect
     assets, we have relied on infbrmation provided by our client, the client's advisors, or the user of the assets.
I 1. This report is the propefiy of Loosli Management" lnc. and its client. All parties understand that Loosli Managel.nent,
     Inc. rcserves the right to retain and reuse the information in this reporl at its sole discretion.
12. Valuations contained herein are predicated on the ability to resell, convey or transfer asset(s) clear ofany toxic
     contaminants to the buyerwithout subsequent liabilities to the seller,cr liquidator.
13. All opinions of value are presented as our considered opinion based on the facts ar.rd data appearing in the report. We
      assume no responsibility for changes in value and market condition c,r for the inability of the owner to locate a
      purchaser at the appraised value.
14. Noconsiclerationhasbeengivenforbusinessgoodwill,royalties, licensingoranyothertypeofintangibleasset
    associated with the business where in the respective tangible assets are located.
15. Itisassurnedthatthcentityinposscssionofthesubjectassetsholclsafeesirnpleinteresttheleto.(ReferenceUSPAP
      8.2 (a) (v))
16. This report and supporling notes are confidential. The contents of this appraisal may be disclosed by Loosli
    Management, Inc.'s client to parties rvhom may require such by their direct involvement with the stated intended         use
      and purpose of this appraisal, otherrvise, neither all, or any parl of the contents of this appraisal shall be copied or
      disclosed to any pafty, or conveyed to the public orally or in writing through adverlising, public relations, neu's, sales,
      or in any other manner rvithout the prior written consent and approval of both the appraiser and client.
17.'l'heappraiserw.asprovidedpicturesbytheclientandhisadvisors.Theappraiseralsotookpicturcsofanumberof
      assets   while onsite August 6, 2018.
18. The majority of the     assets were manufactured by well-known companies, many with an intemational reputation and
      presence
 19. The"estirnatedmanufactureorinstallationdates"shclwnonExhibit.Aenclosedwerebasedonmanufacturerplaced
     identification plates when available. Many assets didn't reflect such ,lates and the appraiser relied on client's staff of
      long standing, contpany reports, or the general condition ofthe asset to best ascertain the estimated dates.
20. Duetotheageofrtranyoftheassets,comparablemarketinformatiorL                rvasnotavailable.Asaresult,thecostbasis
      approach to value was used or given more weight rvhen applicable.
21. Therewereanumberof"vehicles"thattheappraiscrrvasaskedtovaluebytheclient.Theappraiserincludedvarious
    vehicle assets in the Exhibit A where dealer provided Blue Book valrres were listed. These vehicles were not inspected
    by the appraiser since most were on job sites or elservhere when the appraiser visited the facility.
22. No new assets were added to this report, but a number were relnovecl fiotn the asset listing that supporled the appraisal
    assignment in 2018 ref'erenced in the Certificate above.
23. The appraiser was notified that the building and surrounding properl'y being leased by the client would rr.rore than
    likely not be made available by the landlord to store the assets or staile the assets fbr sale if the client loses control of
      the assets for any reason.
Case 19-28320               Doc 140      Filed 07/19/20 Entered 07/19/20 20:49:12                           Desc Main
                                         Document     Page 43 of 100
24. The appraisal assignment was conducted during the Covid-19 pandenric. Due to various restrictions to travel and some
       limitations in economic activity requiring the listed assets, the opporlunify to remarket the   assets rnay be   lirnited in
       scope.

III.   TEITMS AND DEFINITIONS

VALUE CONCEPTS (Refuence USPAP 8.2 (a) (vi))

Fair Market Value      -   Installed
Is an opinion, expressed in terms of money, at rvhich the properly would r:hange hands between a rvilling buyer and a
wilting seller, neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts,
considering marl<et conditions ibr the asset being valued, independent of earnings generated by the business in which the
properly is or rvill be installed, as of a specific date.

(Source: Valuing Machinery and Equiprnent: The fundamentals of Appraiising Machinery and Technical               Assets 'Ihird
Edition American Society of Appraisers - Copyright 201 l)

Salvase Value (SV)
Is an opinior.r of the amount, expressed in terms of money, that may be expected for the whole property or a component of
the whole properry'that is retired from service for possible use elsewhere, as of a specific date.

(Source: Valuing Nlachinery and Eqr-riprnent: The fundan.rentals of Appraising Machinery and Technical           Assets Third
E,dition American Society of Appraisers Copyrighi 2011)

PERSONAL PROPERTY CONDITION

Good,     ("G")
'l'l.ristenndescribesitemsofequipmentwhichareingoodoperatingcondition.               Theyrnayormaynothavebeenmodified
or repaired and are capable ofbeing used at or near their full specified utilization.

APPRAISALREP@
This is an "Appraisal Repor1." As outlined in USPAP 8.2 and it contains infbrmation significant to the solution of the
appraisal problem.

PHOTOGRAPHS

There are various photographs included with this appraisal report. Some,,,uere taken by the appraiser as part of a site visit
on August 6, 2018. Others were furnished by the client or their representatives. Refer to the photograph reference numbers
shown in Exhibit A attached which is an integral pan of this report:

DESCRIPTION

 Thc subject assets are listed in Exhibit A attached.

       I estimate the useful life of the subject assets rvhen originally purchased to bc at least five (5) years for olfice and
       furniture assets and (I0 - 20) years for shop and other sheetmetal fabrication related assets, assuming the assets are
       maintained in accordance rvith the manufacturers' specifications.
       Useful Lile: The period of time over which propemy may reasonablv be expected to perform the function for which it
       was designed. (Source: "t/aluing Machinery and Equipment: The Fundarnentals of Appraising Machinery and
       'l-echnical Assets" - Third Edition - American Societv o1-Appraise6,-Washington, D.C. 201 l)


APPI{OI'RIATE MARKET OR MARKET LEVEL (Reference USP,AP 8.2 (aa) (xii))

In the process of developing our opinion of value of the sr.rbject assets we have considered an analysis of the current use
and alternative uses to encompass what is profitable, legal and physically possible. This analysis, with regard to the assets
appraisedherein,simplyrequirestheappraisertodetermineiftheassetsr:ouldbeusedfortheirintendedpurpose.                  Weare
unaware of any physical or legal lestrictions limiting the use of the Subject Assets. Also, it is beyond the scope of this
assignment to detennine or measure specific income associated with ttre Subject Assets. Therefore, we have assumed the
Subject Assets rvould be used at their best use and we have valued them at their highest value in the appropriate
marketplace.
Case 19-28320             Doc 140       Filed 07/19/20 Entered 07/19/20 20:49:12                            Desc Main
                                        Document     Page 44 of 100

Theassetsdescribedinthisreporthavebeenappraisedfoltheirvalueasa.nintegral            par-tofabusinessenterprise. Inthis
instance the proper market fbr the used assets is the market in which purchasers typically buy used assets. This would
typically be the retail, wholesale, and auction markets. Comparable sales found in these markets have been adjusted to
reflect the types(s) of sale(s) and relevant marketing periods consistent,uvith the purpose and intended use of this appraisal.
The utilization of comparable sales data from these markets, along rvitli arljustrncnts is consistent rvith the concept of best
use, as previously discussed.

IV.   PURPOSE AND INTENDED USE OF THE APPRAISAL (Reference USPAP 8.2 (a) (iii))

The purpose ofthis appraisal is to detennine the respective values ofcertain assets ofthe client as ofJune 26,2020 for
col lateral considerations.

V.    METHODOLOGY (Rcference USPAP 8.2 (a) (x) (l).8.2 (a) (x)               (:5). and 8.2 (a) (x) (2))


The methodologies employed in this appraisal are the sales comparison approach to valuation and the cost approach to
valuaiion. Thc incoure approach to valuation was considered but not used to create this report.

'l'heincomeapproachtovaluationisbaseduponthepresentworlhofttreluturebenefits(incorne)ofownership. The
income approach is usually not applied to appraise individual assets since it is difficult, if not irnpossible, to identifl,
individual income streams. As such, the income approach to valuation rvirs deemed inappropriate for use in this analysis.
(Reference 8.2 (a) (x) (2))

The cost approach to valuation is that approach which measures value by detennining the current cost ofan asset and
deducting fbrthe various elernents of depreciation: physical deterioration and functional and economic obsolescence.
Physical deterioration represents the loss in value due to wear and tear anC age. Functional obsolescence is a loss in value
due to factols inherent in the asset itself, such as changes in design or technology. Economic obsolescence is a loss in
value due to factors external to the asset, such as government regulations, utilization, or profitability ofthe asset, or
reduced demand for the products produced by the asset. Assets with very little used market data were valued giving rnore
weight to the cost approach. (Reference USPAP 8.2 (a) (x) (2))

The sales comparison approach to valuation involves an analysis ofrecent sales and offering prices for assets that are of
the sarne-kind or like-kind compared to the subject propefty to arrive at an indication of the most probable selling price for
thesubjectpropefty. Theprocedureincludesgatheringdata,establishingtheappropriateunitsofcomparisonandapplying
theresultstoobtainthesubjectpropertyvaluation. Anexampleofpossitrleadjustmentsu,ouldbeforage,condition,and
capacitlroftheasscts, location,date,andtypeofsale: retail sale,auctionsale,askingprices,etc. Assetswithanactive
used market were valued givitrg more weight to the sales comparison approach. (Reference USPAP 8.2 (a) (x) (5))

After careful analyses, the resultant values obtained by the cost approach and sales comparison approach were reconciled
to lorm our conclusion of value. Infonnation considered in this appraisal report relative to the subject propefty included:

      r   the age ofthe subject assets,
      r   the condition ofthe subject assets, including usage and suggested maintenance ofthe assets, and
      .   new and used asking and selling prices for assets of the same or sin.rilar kind as the subject assets.
      r   Some ofthe sources used to provide appropriate trade data are:

          CPMFAB.com                                   eBay                                           Sterling Machinery
          Richie Bros. Auctioneers                     shoprpmachine.com                              kempler.com
          Rams Equipment                               Mestek Machinery                               l-lyster
          Machinery Trader                             Blue Book Vehicle Value Guides
          The American Society of Appraisers Normal Useful Life Stucly (Copyright 2010)
   Case 19-28320            Doc 140       Filed 07/19/20 Entered 07/19/20 20:49:12                        Desc Main
                                          Document     Page 45 of 100
  VL RECAPITULATION             (Reference USPAP 8.2 (a) (x) (4)

  This appraisal includes the equiprnent outlined in Section III as listed on Exhibit A. As a result of rny investigation and
  analysis, I place the requested values as of the effective date of June 26,2t)20 as follows:

                                                          Fair Market Value-
                                                          Installed              Salvage Value

        Shop Floor   Equipment:                       $304,065.00                S 95,320'00
        Equipment Outside the Shop:                   S 48,755.00                $   16'800.00
        Office Furniture and Equipment:               S 21,160.00                S    7,370.00
        Vehicles                                      $143,705.00                5128,225'00
                          Grand   Totals:             $517,685.00                $247,715.00
  VII. APPRAISAL
  'fhe subject assets are listed in Exhibit A attached.

  VIII.    APPRAISERQUALIFICATIONS
                                                    MARK C. LOOSLI
                                                         President
                                                 Loosli Management, lnc.
                                              3531 East Hidden SPrings Drive
                                                 Washington, UT 84780

                          ASSET MANAGEMENT AND LEASING INDUSTRY

2006-Present              Owner, President, Loosli Management, lnc. - Utah (Asset Management, Appraisals,
                          lnspections, Used Equipment / Personal Property Sales - Member American Society of
                          Appraisers since February 2009) - Accredited Senior Appraiser designation awarded
                          February 2011 and Reaccredited in February',2016

1g8g-2009                 Senior Vice President, Asset Management and Remarketing, Tetra Corporate Services,
                            - Utah (Equipment Leasing)
                          lnc

1998-201'l                Member / Owner, CapitalPlus Equity, LLC - Nevada                (Accounts Recetvable Financing /
                          Factoring and Equipment Lease Originations)

2OO1-2010                 Member / Owner, HealthCare Solutions, LLC - Utah (Dental Practice Funding)

                          FINANCIAL SERVICES INDUSTRY

1gg7-2010                 Member / Owner, Secretary, Priority Mortgage,, LLC - Utah (Mortgage Company)

19BB-1989                 Vice President of Operations and Branch Adrrrinistratron, United Savings Bank             -   Utah

1985-1988                 Senior Marketing Support Specialist, Unisys C:orporation - Utah

1980-1984                 Vice President and Cashier, Utah Firstbank - tJtah
                          Vice President of Operations, First Bancorporietion - Utah
                          Cashier, Foothill Thrift - Utah

1967-'1980                Assistant Vice President and Branch Coordinator, Walker Bank & Trust - Utah

                          PROFESSIONAL pESIGNATIONS AND EQTJCATION

2O0g   - Present          American Society of Appraisers - Accredited Senior Appraiser (ASA) Member                 - Machinery
                          and Technical Specialties - lVlachinery and Equipment

1971                      B.S. Finance - University of Utah

19BO   - 1987             MBA Studies     - University     of Phoenix (not completed)
Case 19-28320            Doc 140      Filed 07/19/20 Entered 07/19/20 20:49:12                       Desc Main
                                      Document     Page 46 of 100


IX.   PHOTOGRAPHS OR OTHER DOCUMENTATION

There are various photographs included with this appraisal reporl. Some vrere taken by the appraiser as pafi of a site visit
on August 6, 20 18. Others were furnished by the client or their represerttatives. Refer to the photograph refelence numbers
shown in Exhibit A attached wltich is an integral part of this repoft:
            Case 19-28320                         Doc 140         Filed 07/19/20 Entered 07/19/20 20:49:12                                                       Desc Main
                                                                  Document     Page 47 of 100

                                                                                     -s.^o.                             F.,6.-"i-d.F..-i.G,.1--f
                                                                                                                                                             !             9;        T?S
-;-;F---d-G,f.-6-&-6-Er:-5-d-d-!rn-d-6-6i-!Ij-6-6-o-sr!-o;-G-o!-6..                                                                                     5L                 I I       3,€ *
rtsJ:
HFES;;X                     ;6<Gil.@!ddp6!6&p6!G..5o5!a                                       Ets6\                                            :f            p   EL        A;
                                                                                                                                                                           Y;'       221
                                                                                                                                                                                     ---
                                                                                                                                                                           ir        ;a>

                                                                                                                                                                       = ;.
                                                                                                                                                                       ; i,;
C6B6B63                          886886Gts8ts8ts6tstststs8E3G3tststs8tstsEts:EGEEE EEE6EEEEC :=
                                                                                             lS
                                                                                                ;i
G5o6<E6                          o6ooNd6oobonG666u6656o55                                                                                                             ;              H6
                                                                                                                                                                      E    >l
                                                                                                                                                                      Y    r-


                    3                                                                                 (-
                    g = -E
                    i              ?o.        :                                            _ Q:y!ii*                                 = z<a_1
EZ;a*;ias
     Biza - ob.-9ti=:I
            E
                      =
              ! ; !=E;; : Ej;; z E : E ; ; :- ;                                      Ea! i i ; : Ei I ; *                        e e ; $'
                                                                                                                             E E r.iib;Ev
                                                                                                                            uxe
                                                                                                                                          i ; i Ir;                   a         E
                                                                                                                                                                                E

:,;r                         = =iIs5
                                                                                                      -"i$g;-= "
                                                                                             s;s!:::E.j                                     ;E;s!-;=                            =.




                    ;                        e !*g"- iE                          ]=        3BE
                                                                                                                                                                                *


                        == q-,inxellE:IaE;iaSIaH:i;a66666raEa€alEnIi:p=
                                                                                                                                                                                H

-e  'E                                                                                                                                                                          a
?i:^riE;2?$:P;=E!g=;#ER:gEsz:$.:stE==Z??Z:Z;:825!i;gO=z
                                                                                                                                                                                =




        EE5
        j:=i
        (- o
                       d                    E      E ;A,E p .a
                                                     >                                                        o               :         3

                       +----  Er-  €;::EE__.*..                 .=s
sqEE#r-;E
9         1x-iisF=IFI=EE ?i9==hr6,=?
:;r3?$I;aBGaP-a5iI=acaEi             E5EE+=>-";>Hi E;!;i:,s.f
                                                   r< z=ci62;!;i
                                                            -
                                                                                                                                                                                ;
                                                                                                                                                                                I
  ==i'E=)                                                 E € n ii
                                                                       i Zaatif=E=                                                                                    E
E;F-89'i; ii; {-;;i r= ? 3
B d ?: s !E i ec rj                                                                                           EE
                                                                                                                        E   I ?; i E e; E i I                    a              :I
                                                     d;;!t     = i;-     ii;;;;"-,""                                          i :"'i lS=Eui=:
        a2==            '                            F  =                                                           =         :TBf      i <i
                                                                                                              ;,                      == ;
                                                                     =
        Ei'i
        \z=-                                         q                                                                        E"                    =




                            zzz
                            ;i;t
                            ooo
                            >I,>m
                            nm
                            I!     a _#
                                   I
                                                     B i=e                       r     C
                                                                                       I                                                :2
                                                                                                                                        oc     2y2y\2
                                                                                                                                               co1'o'
                            i'-^''
                                                                                                                                                                                ;
                         i r ! 3 rr-s:4
                         ?=-      2 lG.-
?i"a:Es6i:I1
  j I ? E 2 ! I ! E i r; +5a                      ?'"-'-
                                                  "r^?
                                    -,< 21<< s sY j i f; r s s szz                                                s; r*6q-isFrlF::
IX];aEo!6;;i;=i;dlieix==i:3i=:Yi;}}.ri:-,-a>:d6ili!(LcL-c>                                                           S * i iaZiZ6zaaa                                           1
                                                                                                            = = =
lm!ri7\)u
;z((n<]<                    >-
                            4<=\-   {>>     ,>-
                                          <\<-                              ;"o.1 rlE66&;;n=Ii                          a{+I      2=33i";i=i2
==r-.-;-^,^)^                             )^a        .<=';=1nna
                                                         <= u
                                                         *Y;
                                                                                 @Be                                      li-l:i=;fr--
                                                                                                                            >"Ye               eY.o!"e.o
                                                                                                                                                                                :
-                       "?ij;<
                          oxoo             iZ"
                                          oo         :                           cj";                                                   zz     zzzzzz                           !
                                                     P ;-Q                       O <
                            oaoh
                                      >;o;;
                            ==r
                            zZZ




                                                                                                                                                                                1
                                                                                                                                                                      E=
                                                                                                                                                                      oi
                                          ooo6     N!50
            9 0 I                                                 p 9 I                                   p 1.9    0 0 0 6
I   I   I           P 9 P 9 I         I   9 I I I 9 P I
                                          oooooooo oooo
                                                          I   I           9 P !" I   P P I
                                                                                     oooo
                                                                                             P P I    I                           P I
                                                                                                                                                                      sU
                    i           -u          i                                                   !f                                I
                                                                                                                                                                      -=
!^ I    9 I
                       55000505
                                          s@UO
              9 I P !" ! 9 9 !^ I !' P !" I !" I 9 P 9 P !" Ioooooooo
              oooo              oooooooo
                                                                      00UO           OUPbUO{
                                                               P !" I !" P 9 9 9 9 P I I 9 !" P P 9
                                                                                       oooooo
                                                                                                                                  9 I
                                                                                                                                  oo
                                                                                                                                                                      3e
Case 19-28320                    Doc 140       Filed 07/19/20 Entered 07/19/20 20:49:12                                                   Desc Main
                                               Document     Page 48 of 100
                                                                                                                                 EI                       P+tt
                                                                                          6 F 5 5 A 5 5 O U 0 q_ '
                                     i i i i HHHHHs                                                                        's.N o 6-o 5 P
                                                                                                               [;]'-'S E'o fi [ ! E E - E rr"
        i i s i t !::::                                                                                              d
 E N id;;;;;
 BF                                                                     u6    6r--'-'t" 6:':---'eer.-m-'-''o
                                  Ni Fi Fj p o 6 6 - & ! o
                                                                        H     o H 6 ! E'F;
   @
                  i n d 'i                                                E
                                                                                tuodo
                                                                                               ! ! E E ! E 5olupP!                        EEH
                                                                                                                                 @o


                                                             o
                                                             ;.
 ooo
 Ftr6
                          oooooooo
                          6o-6-6--
                                                             +
                                                             l'
                                                                                G66
                                                                                o@o
                                                                                                6;                6G6G6 Gts63ts ts66668G
 s66                      66EG6aP!                           F                  olo
                                                             E.




                          saNB.SaEqq                                    i"                     ; 3i E*-__ = ;-
  E-s;BErG;;;i      ?;,: X i i r,,, =
  j;:;:;r;;;;:!I!;:!!l::;                                               I:!p 6.r 6l EO 1::;E
                                                                             _ _Hs_;       ! n € * S: g i: =: i F H;
                                                                             ;*;$*z_:=ii5.'5E*;EE.u
                                                                                                                         _c
                                                                                                                     Z?{eZ
                          ;;.is;;:HH                                    E"        !o             ; ;a S EE ?'
                                                                                                                  - ! -;
                                                                                                                  >  d-
                                           i                                                     N       60                  -   i



                          Xia;s:=d== {--                                 E  q^,*E=.-E;:E:-E
        :@

        }E                .ct-[a:de9
                          J.i        :-.
                              -:;-k{rr
                          9:gB-:.iEE
                                                    3B:
                                                    -sL
                                                                         I :5SIX::;EH            s:::3 -.r,E=
                                                                                             =EE.b
                                                                                      !sHS] r!!E        4 si !s
                                                                                *E;sbE:€SEE::E:-;EE!!=u:;;N5e
        q:                sssiiru;gs
                          J;ie    Ei@:c        9e   J6.-
                                                    *st                  U


   o                               s*=                                         g :          z ?     z       2

  +i==                   ;dae.jdd;r:i=,-,,..                                  eEit= J !:i.?oEo_oIj_   _-;=;S                                                     )
  sriiii!iiiiEiiii?:;5:55 rsiia;E=er;lritix;6;i;-"J,:==:::i
  ;E#EEi€i;222????iEEEiii E;iiEEE=l;i!ir;:?r;E:r::;!rii:?Q
  a=qoo00a::1
  irHi\iiigiiiEEt!a-5:!!:    J-
                                                                              rflrI=            i i==ri-+n";dac                                   ntrE"\:        _

    r                     rad                                                                                                             p                  *
                                                                                H=

                                                                                                                                          e

                                               ;;                          r
                                                                                                     ;'T=
                                                                                                     2  D               D                 E  !
                                               6B                         _il d             -        :            i !            ^
                                                                                                                                 e        z;2"--
  geo =
  oo!
  >>o                                      i;=r**, :ri'i:ii;=;iti;Qi9r;i:iiiiia:ler::
                                           D,   zz?/
                                           B zz;= - -
                                                         lE:l-ia.E.*:uia,=i *ia,iZZ;!E!i
                                                   !qt? <1-;a.n= n;;B!B; "E;;;;i'-;.:? i i:
  >P;                                      ;ii'                           dE;j;'l;3    ai f
                                                                              ; a ; i, a E ; =.:,','-
                                                                                            < 4|"';A;;o;;                                                        I
             0
                                               ;E                                                                                                 o
                                                                                              ?                                           o




                                                                                                                            ---83--***-
  olJuo
                                                                        0 6 0   .@   e .o : : .o -! e -- - .6 -@ !r .. y ..- 3 3 * - . : e ., ; o .6 e           .5
  u,;@\                                                                                                  !!-;"H.-i:l 6!NlEsNo@6s ooo



.l
                                                                  l::
ooo-                                                              9             zzzzzzzz                      o                                                  >
z-)6
                                               ::
                                               oo                 z
                                                                  i             a ooooooo
                                                                                f :iiaia:                     -                                                  a
                                               22
                                               CC
                                                                  !P            =z22zzzz
                                                                                ccc ( ( ( (          c
                                                                                                              \                                                  =
--O;
  ;;m
                                                                                                              2




66!o
9.4 !" p 9 I     9 1.9   9 9 9 9 o 9 9 9 9 9 9 9 P o 9            !" I    I   P I I I     !n P P 9 o o            I I   9 !" o 9 I Po     I   I   !" P P o I l" p P
oooooooo                               oooo                                     oooo                 o                           oooo                    ooooo
66o-o0o0                       oooo                                                                               Oo




                                                                  NosN                                                 o@uNooNN
p p 9 9 p p 9 9 oQ 9 9 9 9 9 9 p ! !i 9 oooo
o606                                    o 99 I                    I P 9 1, !n yr u P 1," !^ !" !" !"              I !" 9 !" I !" o !" 9 o 9 o 9 I P !n f, ? o
                o o o o        o o o o o o o o                    o o o o o o o o o o o o o                       o o o o o o o o o o o o o o o o o o o
Case 19-28320                 Doc 140          Filed 07/19/20 Entered 07/19/20 20:49:12                                   Desc Main
                                               Document     Page 49 of 100

 ooo@@@600                    @@@om            @66@6                                        6E@!!!!!!!!




                         :2                                -4
                                                           Iz                          a
                         a                                                             o
                         D:
                                                           4                           :!
                                                           F
                                                                                                                                        3to
                                                                                                                                        3

                                                                                                                                  a
                                                                                                                                  C
                                                                                                              :                   >-
                                                                                                 o
                                                                                                6d ry
                                                                                                              H                   ;;
                                                                                            ;ts=G3
                                                                                              <o
                                                                                                   HE:6;
                                                                                                       =be
                                                                                                 N aoP=xl
                                                                                                xz            6                ->,
                                                                                                              ;                   oll




                  i.t
                  =
                  >           ^€
                              !d               -
                                               >
 oq                           t!      .   i;           :
 i=  ,!E=_ Bi IrI !+S_
 E;!322:i:I {:x?9Ed=ilr
 i:          ;i                       i   ;='          -
 ;9               :           :i          =
                  OulF
                  UF




                                                                                                                                  s
                                                                s                             ^        :: O           :
                                                                                                                                  o
                                                                                                                                  :P

      35ER                                                      h;E                         HqAei:=:!tE
                                                                                                 -?|

                                                                                            =i!3-=^.='n
                                                                                              I   >-   !                          ;<
                                                                -                                         m                       !-
                                                                                                                                  z
                                                                                                                                  o




                                                                                            ooooooooooo
                                                                             ooooooo        u550
                              55U@                                    Pooo




                         I                                 !"                                p!nP9PPp9o9o
                                                                                             ooooooooooo



                                                                                                                  5       m5
                                                                                             s,P!"!"P!"P9999
                                                                                             ooooooooooo
Case 19-28320          Doc 140               Filed 07/19/20 Entered 07/19/20 20:49:12                          Desc Main
                                             Document     Page 50 of 100

                                                             oooooo        oooo       ooooo@oo
                                                                                      oooo@e!!
  ANNPPOO             om@mm!                                 u5550@



                                                                                                        o                   z
                 o                                                                                                          o
                 I                                                    n                                 o
                                                                                  o                     o
                                    o                                             o
                 o                  I                                 n
                 o




   -@a
   di:       -         :;      tr              i:        3     #q                 E     ;=[;=c                       !83.




  isEr6i= : sE:E i^ E: =ai; E:=z
  ;=EiEI: il=El; It^nllssiE :€!:
  3+E:;:r E-i;*E ;i ;8-u:ii
                    - -i" ;;n!
                            *, ;


   z                                                                       gI o
   o                                                  _
   z
                                                    * E   B==
   o!:
                        z
                        ir
                        90
                        o                       =E 5a
                                                    zc
                                                      'e9 s:A= ii3,r=
                                                             7-
                                                             ::            T;-            -1
                                                                                                             s.)99i :E i
                                                                                                                     ?
                                                                                                                     .
   o
                                                                           !!;
                                                                           m-
   o                                                                         -




   ooooooo            oooooo                  oooooooooo                   oooo                  oooo
                      SUUUON                  +ooo                         !!!o




                                                                                                 zzz
                                                                                                 :::
                                                                                                 ooo
                                                                                                 -cc
                                                                                                 OOO




                 !"                     'o                                                              !"




                 I                      9                             t)
Case 19-28320   Doc 140   Filed 07/19/20 Entered 07/19/20 20:49:12                                                  Desc Main
                          Document     Page 51 of 100




                                                                           C                                                                   :
                                                                           Oh
                                                                           o=                                                                  :z
                                                                                                                                               6
                                                                                                                                               v
                                                                                                                                               o
                                                                                                                                               o
                                                                           a
                                                                           =


                                                     o;:i;
                                                     c99I6,                     S
                                                     r<<<!                      2
                                                     ZiBBFS
                                                     <:r;J6                     -m                                                   s3
                                                     50654                                            o                    -         -: -o
                                                     Tmmm:l                     ,
                                                     HgEil;
                                                     !6N!!
                                                                                '-


                                                     j---o                      z
                                                     11   uiu;=
                                                     rooooL
                                                                                6
                                                                                O
                                                                                m
                                                     ---!"1
                                                     ,n-o>
                                                     occco



                                                          no
                                                          OI
                                                     Ar56X
                                                                                                             <o
                                                     N!<mu                                                   i;i5<5 ;            r   .f sr.
                                                                                                                                          ?i
                                                     o?<X*
                                                     rlo;;
                                                                                -
                                                                                H
                                                                                6                     o ^Yo        o       -!
                                                                                                                           i--       :-;P
                                                     3;aeP                      q
                                                                                                      A,j?f;f;r?Er?>:-
                                                     :!m<n
                                                     6#'Sal                     -I                    >6iFo=-aen;t1! azEt!j
                                                                                                      --3;I;
                                                     Q€;!H                      O
                                                                                                           -:   : ?l>r
                                                                                                                       -+Z
                                                                                                                       -=L'
                                                                                                          lL    ;
                                                     ?-!?a
                                                     s>i:o

                                                           {,)
                                                          oe
                                                               o




                                                                                 o
                                               6'
                                               4
                                                                                 I
                                                                                 o
                                                                                 C
                                                                                                      :-
                                                                                                      !;<l
                                                                                                      2>oo
                                               d
                                                                                    9
                                                                                    z
                                                                                    o

                                                     -usne9.o
                                                     o5000
                                                     ooooo
                                        o
                                        F
                                        >                  su': -.
                                        z                   9!i
                                        :                   q",                                                     555!
                                        >                  :js

                                        <             ?zzzz
                                        =             ooooo                                7I    E
                                                                                                 a
                                        -i::i:!i
                                        <
                                        -             zzzz
                                                      ;;GlG            z                    z5   "z
                                        1
                                        :-            ;:.",:,:                             2     A
                                        '.r            I i--;                              -     J
                                        d             ouooo




                                                                                     7
                                                                                     l\
                                        -!         e-69v             P-s             2     P     :
                                                                                                                                                9
                                                                                           oo

                                                                                     {AP
                                                           FNPs                      O     P
                                         r         L'.o'oi-L-                        [     -B    L
                                         f                 oc   {o                   r     €a
                                                   r9P9u9                                        P
                                                                                                                                                o
                                                           ocoo                      =      oo
       Case 19-28320          Doc 140      Filed 07/19/20 Entered 07/19/20 20:49:12                      Desc Main
                                           Document     Page 52 of 100
                     A Desktop Fair Market Value – Installed and Salvage Value Appraisal Report

                                                             Of

                                            Various Sheet Metal Fabrication Related Assets,
                                            Office Furniture and Equipment, and Vehicles



                                                        Located At:

                                                 Sheet Metal Works, Inc.
                                                  2487 South 3270 West
                                                West Valley City, UT 84119

                                                    Requested By Client

                                                  Sheet Metal Works, Inc.
                                                       RC Montrone


                                               (Reference USPAP 8.2 (a) (i))

*       The majority of the assets were inspected by the appraiser on August 6, 2018 as part of an appraisal dated
        August 10, 2018, with an effective date of April 25, 2018. No additional inspection was performed for this new
        appraisal.
*       The effective date of this report is June 26, 2020. (Reference USPAP 8.2 (a) (vii))
*       The date of this report is June 26, 2020. (Reference USPAP 8.2 (a) (vii))

A copy of this report and the workfile associated with it will be retained by Loosli Management, Inc. for a period of at
least five (5) years after preparation, or at lease two (2) years after final disposition of any judicial proceeding in which
testimony will have been given, whichever period expires last.

Appraiser:

Mark C. Loosli
American Society of Appraisers Accredited Senior Appraiser Member: Machinery and
Technical Specialties – Machinery and Equipment
President
Loosli Management, Inc.
3531 East Hidden Springs Drive
Washington, UT 84780
435-627-2368



Signature

June 26, 2020
Date

Note: Reference to USPAP, (Uniform Standards of Professional Appraisal Practice, effective January 1, 2020)
throughout this report indicates by paragraph number the specific USPAP standards associated with the various
sections contained in this report.
      Case 19-28320     Doc 140   Filed 07/19/20 Entered 07/19/20 20:49:12   Desc Main
                                  Document     Page 53 of 100


                                      TABLE OF CONTENTS


I.        CERTIFICATE

II.       ASSUMPTIONS AND LIMITING CONDITIONS

III.      TERMS AND DEFINITIONS

IV.       PURPOSE AND INTENDED USE OF THE APPRAISAL

V.        METHODOLOGY

VI.       RECAPITULATION

VII.      APPRAISAL

VIII.     APPRAISER QUALIFICATIONS

IX.       PHOTOGRAPHS OR OTHER DOCUMENTATION
     Case 19-28320         Doc 140       Filed 07/19/20 Entered 07/19/20 20:49:12                          Desc Main
                                         Document     Page 54 of 100


I.    CERTIFICATE (Reference USPAP 8.3)

I certify that, to the best of my knowledge and belief:

The statements of fact contained in this report are true and correct.

The reported analyses, opinions and conclusions are limited only by the reported assumptions and limiting conditions, and
are my personal impartial unbiased professional analyses, opinions and conclusions.

I have no present or prospective interest in the property that is the subject of this report, and I have no personal interest
with respect to the parties involved

I have performed an appraisal assignment for this client relating to the same assets on August 10, 2018 with an effective
date of April 25, 2018.

I have no bias with respect to the property that is the subject of this report or to the parties involved with this assignment.

My engagement in this assignment was not contingent upon developing or reporting predetermined results.

My compensation for completing this assignment is not contingent upon the development or reporting of a predetermined
value or direction in value that favors the cause of the client, the amount of the value opinion, the attainment of a stipulated
result, or the occurrence of a subsequent event directly related to the intended use of this appraisal.

My analyses, opinions and conclusions were developed, and this report has been prepared, in conformity with the Uniform
Standards of Professional Appraisal Practice.

I made a personal inspection of the majority of the property that is the subject of this report on August 6, 2018.

No one provided significant personal property appraisal assistance to the person signing this certification.

The person signing this report is a Senior Accredited Appraiser Member of the American Society of Appraisers in the
discipline of Machinery and Technical Specialties – Machinery and Equipment.

Appraiser:

Mark C. Loosli
American Society of Appraisers Accredited Senior Appraiser Member: Machinery and
Technical Specialties – Machinery and Equipment
President
Loosli Management, Inc.
3531 East Hidden Springs Drive
Washington, UT 84780
435-627-2368



Signature

June 26, 2020
Date
     Case 19-28320          Doc 140       Filed 07/19/20 Entered 07/19/20 20:49:12                         Desc Main
                                          Document     Page 55 of 100
II. ASSUMPTIONS AND LIMITING CONDITIONS

This appraisal has been made with the following general assumptions and limiting conditions:

1.    No investigation has been made of, and no responsibility is assumed for legal descriptions or other legal matters,
      including title or encumbrances. Title to the property is assumed to be good and marketable unless otherwise stated.
      The property is further assumed to be free and clear of all liens, easements or encumbrances unless otherwise stated.
2.    Information supplied by others that was considered in this valuation is from sources believed to be reliable, and no
      further responsibility is assumed for its accuracy. We reserve the right to make such adjustments to the valuation
      herein reported as may be required by consideration of additional or more reliable data that may become available.
3.    No responsibility is taken for changes in market conditions and no obligation is assumed to revise this report to reflect
      events or conditions that occur subsequent to the date hereof.
4.    Responsible ownership and competent management are assumed.
5.    Full compliance with all applicable local, state and federal use, environmental, and similar laws and regulations is
      assumed, unless otherwise stated.
6.    It is assumed that all required licenses, certificates, consents, or other legislative or administrative authority from
      local, state or federal government or private entity or organization can be obtained or renewed for any use on which
      the values contained in this report are based.
7.    The opinions of value contained in this report are only for the stated valuation date and only for the stated purpose.
      This report has been made solely for the use by Loosli Management, Inc.’s named client. Client’s unnamed advisors
      and Bank of the West are additional intended users. It is not intended for any other user or purpose.
8.    Neither Loosli Management, Inc. nor any individual signing or associated with this report shall be required by reason
      of this report to give testimony or appear in court or other legal proceedings unless arrangements have been made.
9.    No tests were performed on mechanical parts of any assets. All values presented are the appraiser’s considered
      opinion based on information obtained during the investigation.
10.   Assets that were not inspected are so noted in the appraisal section of this report. When we were unable to inspect
      assets, we have relied on information provided by our client, the client’s advisors, or the user of the assets.
11.   This report is the property of Loosli Management, Inc. and its client. All parties understand that Loosli Management,
      Inc. reserves the right to retain and reuse the information in this report at its sole discretion.
12.   Valuations contained herein are predicated on the ability to resell, convey or transfer asset(s) clear of any toxic
      contaminants to the buyer without subsequent liabilities to the seller or liquidator.
13.   All opinions of value are presented as our considered opinion based on the facts and data appearing in the report. We
      assume no responsibility for changes in value and market condition or for the inability of the owner to locate a
      purchaser at the appraised value.
14.   No consideration has been given for business goodwill, royalties, licensing or any other type of intangible asset
      associated with the business wherein the respective tangible assets are located.
15.   It is assumed that the entity in possession of the subject assets holds a fee simple interest thereto. (Reference USPAP
      8.2 (a) (v))
16.   This report and supporting notes are confidential. The contents of this appraisal may be disclosed by Loosli
      Management, Inc.’s client to parties whom may require such by their direct involvement with the stated intended use
      and purpose of this appraisal, otherwise, neither all, or any part of the contents of this appraisal shall be copied or
      disclosed to any party, or conveyed to the public orally or in writing through advertising, public relations, news, sales,
      or in any other manner without the prior written consent and approval of both the appraiser and client.
17.   The appraiser was provided pictures by the client and his advisors. The appraiser also took pictures of a number of
      assets while onsite August 6, 2018.
18.   The majority of the assets were manufactured by well-known companies, many with an international reputation and
      presence
19.   The “estimated manufacture or installation dates” shown on Exhibit A enclosed were based on manufacturer placed
      identification plates when available. Many assets didn’t reflect such dates and the appraiser relied on client’s staff of
      long standing, company reports, or the general condition of the asset to best ascertain the estimated dates.
20.   Due to the age of many of the assets, comparable market information was not available. As a result, the cost basis
      approach to value was used or given more weight when applicable.
21.   There were a number of “vehicles” that the appraiser was asked to value by the client. The appraiser included various
      vehicle assets in the Exhibit A where dealer provided Blue Book values were listed. These vehicles were not inspected
      by the appraiser since most were on job sites or elsewhere when the appraiser visited the facility.
22.   No new assets were added to this report, but a number were removed from the asset listing that supported the appraisal
      assignment in 2018 referenced in the Certificate above.
23.   The appraiser was notified that the building and surrounding property being leased by the client would more than
      likely not be made available by the landlord to store the assets or stage the assets for sale if the client loses control of
      the assets for any reason.
  Case 19-28320           Doc 140       Filed 07/19/20 Entered 07/19/20 20:49:12                        Desc Main
                                        Document     Page 56 of 100
24. The appraisal assignment was conducted during the Covid-19 pandemic. Due to various restrictions to travel and some
    limitations in economic activity requiring the listed assets, the opportunity to remarket the assets may be limited in
    scope.

III. TERMS AND DEFINITIONS

VALUE CONCEPTS (Reference USPAP 8.2 (a) (vi))

Fair Market Value – Installed
Is an opinion, expressed in terms of money, at which the property would change hands between a willing buyer and a
willing seller, neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts,
considering market conditions for the asset being valued, independent of earnings generated by the business in which the
property is or will be installed, as of a specific date.

(Source: Valuing Machinery and Equipment: The fundamentals of Appraising Machinery and Technical Assets – Third
Edition – American Society of Appraisers – Copyright 2011)

Salvage Value (SV)
Is an opinion of the amount, expressed in terms of money, that may be expected for the whole property or a component of
the whole property that is retired from service for possible use elsewhere, as of a specific date.

(Source: Valuing Machinery and Equipment: The fundamentals of Appraising Machinery and Technical Assets – Third
Edition – American Society of Appraisers – Copyright 2011)

PERSONAL PROPERTY CONDITION

Good, (“G”)
This term describes items of equipment which are in good operating condition. They may or may not have been modified
or repaired and are capable of being used at or near their full specified utilization.

APPRAISAL REPORT (Reference USPAP 8.2)

This is an “Appraisal Report.” As outlined in USPAP 8.2 and it contains information significant to the solution of the
appraisal problem.

PHOTOGRAPHS

There are various photographs included with this appraisal report. Some were taken by the appraiser as part of a site visit
on August 6, 2018. Others were furnished by the client or their representatives. Refer to the photograph reference numbers
shown in Exhibit A attached which is an integral part of this report:

DESCRIPTION OF THE ASSETS (Reference USPAP 8.2 (a) (iv))

The subject assets are listed in Exhibit A attached.

    I estimate the useful life of the subject assets when originally purchased to be at least five (5) years for office and
    furniture assets and (10 - 20) years for shop and other sheet metal fabrication related assets, assuming the assets are
    maintained in accordance with the manufacturers’ specifications.
    Useful Life: The period of time over which property may reasonably be expected to perform the function for which it
    was designed. (Source: “Valuing Machinery and Equipment: The Fundamentals of Appraising Machinery and
    Technical Assets” - Third Edition - American Society of Appraisers, Washington, D.C. 2011)

APPROPRIATE MARKET OR MARKET LEVEL (Reference USPAP 8.2 (aa) (xii))

In the process of developing our opinion of value of the subject assets we have considered an analysis of the current use
and alternative uses to encompass what is profitable, legal and physically possible. This analysis, with regard to the assets
appraised herein, simply requires the appraiser to determine if the assets could be used for their intended purpose. We are
unaware of any physical or legal restrictions limiting the use of the Subject Assets. Also, it is beyond the scope of this
assignment to determine or measure specific income associated with the Subject Assets. Therefore, we have assumed the
Subject Assets would be used at their best use and we have valued them at their highest value in the appropriate
marketplace.
  Case 19-28320            Doc 140       Filed 07/19/20 Entered 07/19/20 20:49:12                        Desc Main
                                         Document     Page 57 of 100

The assets described in this report have been appraised for their value as an integral part of a business enterprise. In this
instance the proper market for the used assets is the market in which purchasers typically buy used assets. This would
typically be the retail, wholesale, and auction markets. Comparable sales found in these markets have been adjusted to
reflect the types(s) of sale(s) and relevant marketing periods consistent with the purpose and intended use of this appraisal.
The utilization of comparable sales data from these markets, along with adjustments is consistent with the concept of best
use, as previously discussed.

IV. PURPOSE AND INTENDED USE OF THE APPRAISAL (Reference USPAP 8.2 (a) (iii))

The purpose of this appraisal is to determine the respective values of certain assets of the client as of June 26, 2020 for
collateral considerations.

V. METHODOLOGY (Reference USPAP 8.2 (a) (x) (1), 8.2 (a) (x) (5), and 8.2 (a) (x) (2))

The methodologies employed in this appraisal are the sales comparison approach to valuation and the cost approach to
valuation. The income approach to valuation was considered but not used to create this report.

The income approach to valuation is based upon the present worth of the future benefits (income) of ownership. The
income approach is usually not applied to appraise individual assets since it is difficult, if not impossible, to identify
individual income streams. As such, the income approach to valuation was deemed inappropriate for use in this analysis.
(Reference 8.2 (a) (x) (2))

The cost approach to valuation is that approach which measures value by determining the current cost of an asset and
deducting for the various elements of depreciation: physical deterioration and functional and economic obsolescence.
Physical deterioration represents the loss in value due to wear and tear and age. Functional obsolescence is a loss in value
due to factors inherent in the asset itself, such as changes in design or technology. Economic obsolescence is a loss in
value due to factors external to the asset, such as government regulations, utilization, or profitability of the asset, or
reduced demand for the products produced by the asset. Assets with very little used market data were valued giving more
weight to the cost approach. (Reference USPAP 8.2 (a) (x) (2))

The sales comparison approach to valuation involves an analysis of recent sales and offering prices for assets that are of
the same-kind or like-kind compared to the subject property to arrive at an indication of the most probable selling price for
the subject property. The procedure includes gathering data, establishing the appropriate units of comparison and applying
the results to obtain the subject property valuation. An example of possible adjustments would be for age, condition, and
capacity of the assets, location, date, and type of sale: retail sale, auction sale, asking prices, etc. Assets with an active
used market were valued giving more weight to the sales comparison approach. (Reference USPAP 8.2 (a) (x) (5))

After careful analyses, the resultant values obtained by the cost approach and sales comparison approach were reconciled
to form our conclusion of value. Information considered in this appraisal report relative to the subject property included:

    •    the age of the subject assets,
    •    the condition of the subject assets, including usage and suggested maintenance of the assets, and
    •    new and used asking and selling prices for assets of the same or similar kind as the subject assets.
    •    Some of the sources used to provide appropriate trade data are:

         CPMFAB.com                                   eBay                                       Sterling Machinery
         Richie Bros. Auctioneers                     shoprpmachine.com                          kempler.com
         Rams Equipment                               Mestek Machinery                           Hyster
         Machinery Trader                             Blue Book Vehicle Value Guides
         The American Society of Appraisers Normal Useful Life Study (Copyright 2010)
       Case 19-28320          Doc 140       Filed 07/19/20 Entered 07/19/20 20:49:12                      Desc Main
                                            Document     Page 58 of 100
   VI. RECAPITULATION (Reference USPAP 8.2 (a) (x) (4)

   This appraisal includes the equipment outlined in Section III as listed on Exhibit A. As a result of my investigation and
   analysis, I place the requested values as of the effective date of June 26, 2020 as follows:

                                                      Fair Market Value-
                                                      Installed                 Salvage Value

       Shop Floor Equipment:                          $304,065.00               $ 95,320.00
       Equipment Outside the Shop:                    $ 48,755.00               $ 16,800.00
       Office Furniture and Equipment:                $ 21,160.00               $ 7,370.00
       Vehicles                                       $143,705.00               $128,225.00
                       Grand Totals:                  $517,685.00               $247,715.00
   VII. APPRAISAL

   The subject assets are listed in Exhibit A attached.

   VIII.    APPRAISER QUALIFICATIONS
                                                    MARK C. LOOSLI
                                                         President
                                                 Loosli Management, Inc.
                                              3531 East Hidden Springs Drive
                                                 Washington, UT 84780

                          ASSET MANAGEMENT AND LEASING INDUSTRY

2006-Present              Owner, President, Loosli Management, Inc. - Utah (Asset Management, Appraisals,
                          Inspections, Used Equipment / Personal Property Sales – Member American Society of
                          Appraisers since February 2009) – Accredited Senior Appraiser designation awarded
                          February 2011 and Reaccredited in February 2016

1989-2009                 Senior Vice President, Asset Management and Remarketing, Tetra Corporate Services,
                          Inc. – Utah (Equipment Leasing)

1998-2011                 Member / Owner, CapitalPlus Equity, LLC - Nevada (Accounts Receivable Financing /
                          Factoring and Equipment Lease Originations)

2001-2010                 Member / Owner, HealthCare Solutions, LLC - Utah (Dental Practice Funding)

                          FINANCIAL SERVICES INDUSTRY

1997-2010                 Member / Owner, Secretary, Priority Mortgage, LLC - Utah (Mortgage Company)

1988-1989                 Vice President of Operations and Branch Administration, United Savings Bank – Utah

1985-1988                 Senior Marketing Support Specialist, Unisys Corporation - Utah

1980-1984                 Vice President and Cashier, Utah Firstbank - Utah
                          Vice President of Operations, First Bancorporation - Utah
                          Cashier, Foothill Thrift - Utah

1967-1980                 Assistant Vice President and Branch Coordinator, Walker Bank & Trust - Utah

                          PROFESSIONAL DESIGNATIONS AND EDUCATION

2009 – Present            American Society of Appraisers – Accredited Senior Appraiser (ASA) Member – Machinery
                          and Technical Specialties – Machinery and Equipment

1971                      B.S. Finance - University of Utah

1986 – 1987               MBA Studies – University of Phoenix (not completed)
  Case 19-28320           Doc 140      Filed 07/19/20 Entered 07/19/20 20:49:12                       Desc Main
                                       Document     Page 59 of 100


IX. PHOTOGRAPHS OR OTHER DOCUMENTATION

There are various photographs included with this appraisal report. Some were taken by the appraiser as part of a site visit
on August 6, 2018. Others were furnished by the client or their representatives. Refer to the photograph reference numbers
shown in Exhibit A attached which is an integral part of this report:
                                       Case 19-28320                   Doc 140     Filed 07/19/20 Entered 07/19/20 20:49:12                                      Desc Main
                                                                                   Document     Page 60 of 100

EXHIBIT A
SMW, INC.       APPRAISAL
EFFECTIVE      DATE 6/26/20

PICTURE #    EST. MANUFACTURE      MODEL NUMBER        SERIAL NUMBER               DESCRIPTION                        MANUFACTURER                 PHOTO NUMBER          COMMENTS          FMV - INSTALLED       SALVAGE
ON FRONT      OR INSTALL DATE                                                                                                                      BACK OF PICTURE

              Shop Floor Equip.
   1, 2             1990                  NONE              NONE                       COIL CRADLE                  ENGEL INDUSTRIES, INC              81,82         TOTAL SYSTEM VALUE    $    180,100.00   $    57,600.00
   3, 4             1990               M-516UC-II          300172                 COMPACT COIL LINE                 ENGEL INDUSTRIES, INC              83,84
5 thru 13           1990                M-10-5TR            207-92                 TRANSFER SYSTEM                  ENGEL INDUSTRIES, INC      85,86,87,88,89,90,91    & Pics 3045, 3046
    14              1990               DH-800CEF           2026-92                     CLEAT EDGE                   ENGEL INDUSTRIES, INC                92
 15, 16             1990               M-4616-DH          51295-95              ROLL FORMING MACHINE                ENGEL INDUSTRIES, INC              93,94
 17, 18             1990              M-LM-60-DD            182-95                     LIN-O-MATIC                  ENGEL INDUSTRIES, INC              95,96
 19, 20             1990                FGMH-50            400-574              MULTIHEAD PINSPOTTER                      DURO-DYNE                    97,98
 21, 22             1990               M-516-HLB         3131-A-95                 HYDRAULIC BRAKE                  ENGEL INDUSTRIES, INC             99,100
    23                                    NONE              NONE             CONTROL PANEL FOR COIL LINE            ENGEL INDUSTRIES, INC               101
 24, 25             2002                  1000B           VUL 3654              PLASMA TABLE (BROKEN)                    LOCKFORMER                  102,103        MISSING CONTROL        $      3,200.00   $       800.00
 26, 27             2002                  1000B             NONE                     PLASMA TABLE                        LOCKFORMER                  104,105                               $      6,400.00   $     1,920.00
    28              2002                 083063         900-018838            PLASMA CUTTER POWER PAC                    HYPERTHERM                    3,065        INCLUDED IN CUTTER
 29, 30             1985                  2CC12             NONE                           SHEAR                          CINCINATTI                 106,107                               $      6,975.00   $     1,750.00
 31, 32             2006              BEND 160.37            8170                          BEND                              KRRAS                   108,109                               $      6,800.00   $     2,040.00
    33              2012           MILLERMATIC 252          NONE                          WELDER                            MILLER                      110                                $      1,450.00   $       510.00
    34              2012           MILLERMATIC 350P         NONE                          WELDER                            MILLER                      111                                $      2,500.00   $       875.00
    35              2007             SPECTRUM 625           NONE               PORTABLE PLASMA CUTTER                       MILLER                      112                                $        350.00   $       105.00
    36              2012             D-74 Mpa PLUS          NONE                          WELDER                            MILLER                      113                                $      1,425.00   $       500.00
    37              2014              XMT 350 Mpa           NONE                          WELDER                            MILLER                      114                                $      1,760.00   $       615.00
    38              2012             COOLMATE 1.3           NONE                          WELDER                            MILLER                      115                                $        350.00   $       120.00
 39, 40             2015                TRI-2000          2015-091                    DUCT ROLLER                            WEBB                    116, 117                              $      2,150.00   $       750.00
 41, 42             2014                TRD-2000          2014-342                    DUCT ROLLER                            WEBB                    118,119                               $      1,900.00   $       665.00
 43, 44             2014                TRI-2000          2014-345                    DUCT ROLLER                            WEBB                    120,121                               $      1,900.00   $       665.00
 45, 46             2015                TRD-2000          2015-091                    DUCT ROLLER                            WEBB                    122,123                               $      2,150.00   $       750.00
47, 48, 49          1995                    897             NONE                     IRON WORKER                   UPTON BRADEEN & JAMES           124,125,126                             $        800.00   $       200.00
 50, 51             2014                 7005RF          1 2080488                   POWER PINNER                       GRIPNAIL CORP.               127,128                               $      2,100.00   $       735.00
 52, 53             2006               JDP-20VS-1         9021430                          DRILL                   JET EQUIPMENT & TOOLS             129,130                               $        350.00   $       120.00
 54, 55             2000                  4TJ87             NONE                         10" DRILL                          DAYTON                   131,132                               $         45.00   $        15.00
 56, 57             2015                 RD-200           2015-095                    DUCT ROLLER                            WEBB                    133,134                               $      2,150.00   $       750.00
 58, 59             2015                TRI-2000          2015-095                    DUCT ROLLER                            WEBB                    135,136                               $      2,150.00   $       750.00
 60, 61             2006              DYNASTY 200        MD09039                          WELDER                            MILLER                   137,138                               $        380.00   $       115.00
 62, 63             2006              COOLMATE 1            NONE                          WELDER                            MILLER                   139,140                               $        230.00   $        70.00
 64, 65             1995                   3617            833-696                    ROLL FORMER                 ROPE, WHITNEY CO. PEXTO            141,142                               $        350.00   $        90.00
 66, 67             2002                  30KVA             FJ 749                    SPOT WELDER                   WESTERN ARCTRONICS               143,144                               $      1,140.00   $       340.00
 68, 69             2016                 EMT 7R            2015 46                    ROLL FORMER                EMPIRE MACHINERY & TOOLS            145,146                               $      1,900.00   $       665.00
 70, 71             2015            BSP226RFPX1600          ZC775                     SPOT WELDER                          PEI POINT                 147,148                               $      1,450.00   $       510.00
 72, 73             2016               RAMS2019          PRM01199         14 GA POWER ROTARY ROLL FORMER          RAMS SHEETMETAL EQUIP.            150, 3066                              $      5,700.00   $     1,995.00
 74, 75             2016           MILLERMATIC 211         907422                         WELDER                            MILLER                   151,152                               $      1,230.00   $       430.00
 76, 77             1996                  NONE            TDC 2016                    TDC NOTCHER                        LOCKFORMER                  153,154                               $        180.00   $        45.00
 78, 79             1956             CATALOG #180           70641                     ROLL FORMER          NIAGRA SHEETMETAL WORKING MACHINERY       155,156                               $        300.00   $        60.00
 80, 81             2012                   1016         4153-12-06                      LEAF BRAKE                   ROPER WHITNEY CO.               157,158                               $      2,700.00   $       945.00
 82, 83             2016                 TR100/5          3191160                          ROLLS                             LEMAS                   159,160                               $     11,000.00   $     3,850.00
 84, 85             1970                    104             76016                     ROLL FORMER          NIAGRA SHEETMETAL WORKING MACHINERY       161,162                               $        220.00   $        65.00
 86, 87             2000                   U416         4599-11-00                      PAN BRAKE                    ROPER WHITNEY CO.               163,164                               $        740.00   $       200.00
 88, 89             1953                  381-D              6/53                          ROLLS                   PECK STOW & WILCOX CO             165,166                               $        210.00   $        40.00
 90, 91                                     3A              NONE                       BAR FOLDER          NIAGRA SHEETMETAL WORKING MACHINERY       167,168                               $        200.00   $        45.00
    92                                    NONE              NONE                     DRIVE TURNER                        LOCKFORMER                     169                                $        300.00   $        75.00
 93, 94             2008          POWERED LINE SIZER         729                         LINE SIZER                       DURO-DYNE                  170,171                               $      3,800.00   $     1,150.00
 95, 96             1994                  NONE               1620          18 GAUGE PITTSBURGH MACHINE                   LOCKFORMER                  172,173                               $        210.00   $        50.00
 97, 98             2007                  18000         1 18463 407              PITTSBURGH MACHINE                       FLAGLER CO                 174,175                               $      1,900.00   $       570.00
 99, 100            1995                  NONE            TRI-4747              22 GAUGE CLEATFORMER                     LOCKFORMER                  176,177                               $        320.00   $        80.00
101, 102            2016                  NONE               722            BUTTON PUNCH/CHEEK BENDER                    LOCKFORMER                  178,179                               $      1,870.00   $       650.00
103, 104            1996                 BR5.059         02971567                     POWER ROLLS                       BUILT-RITE MFG.              180,181                               $        950.00   $       240.00
105, 106            1975                 D4560-1            NONE                       COIL CRADLE                     IOWA PRECISION                182,183        OLD PARTIAL SYS.       $        420.00   $        85.00
                                     Case 19-28320                       Doc 140      Filed 07/19/20 Entered 07/19/20 20:49:12                                Desc Main
                                                                                      Document     Page 61 of 100

  107, 108          1975              ESB6018              108605                   FRONT END COIL LINE                  IOWA PRECISION           184,185      PARTIAL LINE         $     1,900.00   $      400.00
  109, 110          2016                NONE          FB-AGF1612167                      EZ-EDGER                          LOCKFORMER             186,187                           $       420.00   $      150.00
  111,112           1994                HSCL              HSCL433              SNAP LOCK THAT ONLY DOES Ss                  FLAGLER CO            188,189                           $     2,125.00   $      530.00
  113, 114          1996                NONE            14TDC-3161                18 GAUGE TDC MACHINE                     LOCKFORMER             190,191                           $     4,700.00   $    1,175.00
     115            1965          POWER MIG 225             NONE                        MIG WELDER                      LINCOLN ELECTRIC            192                             $       760.00   $      150.00
  116, 117          1995                 10                82720                     HYDRAULIC BENDER                     ROTO-DIE/FECO           193,194                           $     5,390.00   $    1,350.00
  118, 119          2007            M-1836-3-A              1198                       CLEAT FOLDER                      LION MACHINERY           195,196                           $     4,000.00   $    1,200.00
  120, 121                               055                 1-07                       BAR FOLDER                 ROPER WHITNEY CO. /PEXTO       197,198                           $       675.00   $      200.00
  122, 123          2016               CV-400          U1950 123359                        WELDER                       LINCOLN ELECTRIC          199,200                           $     1,430.00   $      500.00
  124, 125          2009               ORION              NI 00241              ANGLE TABLE SAW / GRINDER      FMB, FABBRICA MACCHINE BERGAMO     201,202                           $     4,400.00   $    1,320.00
  126, 127          1998               S100XL          D004D05169V                 FORKLIFT / 8,831 hours                      HYSTER             203,204                           $     2,850.00   $      720.00
128, 129, 130       2001              S120XL2          D004D10936Y                 FORKLIFT / 5,812 hours                      HYSTER           205,206,207                         $     4,350.00   $    1,305.00
131, 132, 133       1995         ASDRMD-AACAHA            W7E016                       COMPRESSOR                       GARDNER-DENVER          208,209,210                         $       400.00   $      100.00
  134, 135                              0551                  47                        BAR FOLDER                             PEXTO              211,212                           $       420.00   $      125.00
  136, 137          1995          ES6-10H/AC/SUL        E602005118                     COMPRESSOR                             SULLAIR             213,214                           $       600.00   $      150.00
  138, 139          1995           BY754DLF2UC              1Z087                MOTOR FOR COMPRESSOR                         TOSHIBA             215,216                           $       135.00   $       35.00
  138, 140          1990                 350              7719031                      COMPRESSOR                    QUINCEY COMPRESSOR           215, 217                          $       770.00   $      200.00
  141, 142          1990           BY754DLF2UD            6400477                MOTOR FOR COMPRESSOR                         TOSHIBA             218,219                           $       140.00   $       35.00
  141, 143          1990                 350              7721451                      COMPRESSOR                    QUINCEY COMPRESSOR           218,220                           $       780.00   $      200.00
  144, 145                        POWERMAX 600        PMX600-065721                   PLASMA CUTTER                        HYPERTHERM             221,222      PART OF CUTTER SYS
  146, 147                       MILLERMATIC 140        MD080802N                     PLASMA CUTTER                            MILLER             223,224                           $       780.00   $      235.00
  148, 149                              2511               376487                   CORING MACHINE (?)            TARGET/DIAMANT BOART INC        225,226           NOT IN USE      $       100.00   $       35.00
  150, 151          2005         MILLERMATIC 252         KK206022                          WELDER                              MILLER             227,228           NOT IN USE      $       350.00   $      105.00
  152, 153          1990                NONE              21-1466                  PITTSBURGH MACHINE                      LOCKFORMER             229,230           NOT IN USE      $       100.00   $       25.00
     154                            OBSCURED             OBSCURED                          WELDER                       LINCOLN ELECTRIC            231             NOT IN USE      $       100.00   $       25.00
  155, 156                          113.248321          93335PO708                     12" BANDSAW                             SEARS              232,233           NOT IN USE      $        75.00   $       20.00
  157, 158          1990                NONE               27773              24 GAUGE PITTSBURGH MACHINE                  LOCKFORMER             234,235           NOT IN USE      $       100.00   $       25.00
  159, 160          1994                152K             6469-4-94                PEXTO -16 GAUGE SHEAR                ROPER WHITNEY CO.          236,237           NOT IN USE      $       100.00   $       25.00
  161, 162          1990                NONE                2169            18 GAUGE POWER FLANGER/EZ EDGER                LOCKFORMER             238,240           NOT IN USE      $       100.00   $       25.00
     163                                                                               (3) Pallet Jacks              Lifter-Pramac 2,000 LBS       3044                             $       870.00   $      225.00
     164                             08U180             08M-023955                        Air Dryer                        Ingersol Rand           3047                             $       150.00   $       40.00
     165                           MAXSTAR 150                                             WELDER                              MILLER              3049                             $       290.00   $       90.00
                                                                                                                                                               SECTION TOTAL        $   304,065.00   $   95,320.00
                Outside Equip.

    166                                SLC-18           SLC 07-41652             CONTRACTOR DUCT JACK                       GENIE                 3050                              $     1,200.00   $      360.00
    167                                SLC-18           SLC 08-46190             CONTRACTOR DUCT JACK                       GENIE                 3051                              $     1,200.00   $      360.00
    168                                SLC-18           SLC 06-37436             CONTRACTOR DUCT JACK                       GENIE                 3052                              $     1,200.00   $      360.00
    168                                SLC-12                                    CONTRACTOR DUCT JACK                       GENIE                 3052                              $       980.00   $      300.00
    169                           CAT # DTP0304        WZ6149868002          THREE PHASE INDUCTION MOTOR            TECO - WESTINGHOUSE           3053              NOT IN USE      $       100.00   $       25.00
    169                           CAT # DTP0304        WZ6149868005          THREE PHASE INDUCTION MOTOR            TECO - WESTINGHOUSE           3053              NOT IN USE      $       100.00   $       35.00
    170             2007         24,000 GVWR - 31'   5F7GF30247U011557        GOOSENECK FLATBED TRAILER                 BIG BABBA'S               3054                              $     2,860.00   $    1,145.00
    171             2001            40' X 8' RED       MAX U622155-3               STORAGE CONTAINER                                              3055                              $     1,870.00   $      650.00
    171             2002           40' X 8' GREEN       CLHU 841809-9              STORAGE CONTAINER                                              3055                              $     1,870.00   $      650.00
    171             2004            40' X 8' BLUE       GESU 4877420               STORAGE CONTAINER                                              3055                              $     1,870.00   $      650.00
    172             2005            20' X 8' RED        FCIU 240411-0              STORAGE CONTAINER                                              3056                              $     1,870.00   $      650.00
    172             2004            20' X 8' RED        FSCU 768041-8              STORAGE CONTAINER                                              3056                              $     1,870.00   $      650.00
    173             2000           40' X 8' WHITE      YMLU 810669-3               STORAGE CONTAINER                                              3068                              $     1,790.00   $      600.00
    174             1999           40' X 8' WHITE      WCIU 805193-2               STORAGE CONTAINER                                              3069                              $     1,790.00   $      600.00
   174-A                               24' X 8'                                   ON SITE OFFICE TRAILER                                          3067                              $     3,725.00   $    1,300.00
    175                                 (3) 14'                                       METAL LADDER                                                3057                              $       145.00   $       50.00
    175                                 (1) 12'                                       METAL LADDER                                                3057                              $        35.00   $       15.00
    175                                 (6) 10'                                       METAL LADDER                                                3057                              $       160.00   $       60.00
    175                                 (10) 8'                                       METAL LADDER                                                3057                              $       275.00   $      100.00
    175                                  (3) 6'                                       METAL LADDER                                                3057                              $        70.00   $       30.00
    176             2008                  15 T            8061721                    AIR COMPRESSOR                    INGERSOL RAND              3058              NOT IN USE      $     2,200.00   $      660.00
  231, 233          2016                (3) 16'         PPT7X14DT2            (3) ENCLOSED TRAILERS - 16 ft.             BIG BABBA'S              24, 29          NOT INSPECTED     $    18,575.00   $    6,500.00
    234             2014               20' x 5'                                      FLATBED TRAILER                     BIG BABBA'S              6305            NOT INSPECTED     $     3,000.00   $    1,050.00
                                                                                                                                                               SECTION TOTAL        $    48,755.00   $   16,800.00
                                  Case 19-28320            Doc 140     Filed 07/19/20 Entered 07/19/20 20:49:12             Desc Main
                                                                       Document     Page 62 of 100

        Office Furniture
         & Equipment

      Phone Electical Room

177                            RTS 873 SERIES   73710258               LAYOUT UNIT               TRIMBLE MEP         3001               $   14,250.00   $   5,000.00
178                          DUAL BAND MODEM                                                 DIGITAL WIFI SETTINGS   3002               $       40.00   $      15.00
178                                TM 804                                 MODEM                      ARRIS           3002               $       30.00   $       5.00
178                                 1500                                SMART UPS                     APC            3002               $      150.00   $      40.00
178                                2200XL                               SMART UPS                     APC            3002               $      250.00   $      80.00
178                                                                 POWER PROTECTION               TRIPP-LITE        3002               $       30.00   $       5.00
179                            T1600 G-28PS                         SMART POE SWITCH                TP-LINK          3003               $      150.00   $      40.00
179                                C5E                          UNIPRISE CAT5E PATCH PANEL       COMMSCAPE           3003               $       30.00   $       5.00
180                              VERITON                                    PC                       ACER            3004               $      100.00   $      35.00
180                              1620 MX                                 SHREDDER                    ROYAL           3004               $       75.00   $      20.00
181                                16"                                 PC MONITOR                     DELL           3005               $       20.00   $      10.00



          RC'S OFFICE                                                                                                                   $     750.00    $    250.00
182                                 8'                               VALOR COUCH                                     3006
183                                 4'                                METAL DESK                                     3007
183                                                                  VISITOR CHAIR                                   3007
183                                                                 EXECUTIVE CHAIR                                  3007
184                                 6'                            METAL TABLE WITH TOP                               3008
184                             4 DRAWER                              FILE CABINET                   FLEX            3008
184                                                                        FAN                                       3008
185                                 7'                                BOOK SHELF                                     3009
186                                                                   METAL SHELF                                    3010
186                              SYN 248                                 PHONE                       AT&T            3010
187                                                                  SMALL FRIDGE                                    3011
187                                                                   BOOK SHELF                                     3011
188                                                                         PC                                       3012
188                                24"                                  MONITOR                   VIEWSONIC          3012
188                                                                        UPS                                       3012

       CHRISTINA'S AREA                                                                                                                 $     525.00    $    185.00
189                                 5'                                        DESK                                   3013
190                                                                     (2) SIDE CHAIRS                              3014
189                                                                          HUTCH                                   3013
189                                 5'                                     CREDENZA                                  3013
190                               M402N                            LAZER JET PRO PRINTER              HP             3014
                                                                      SECRETARY CHAIR
189                              SYN 248                                     PHONE                   AT&T            3013
189                                22"                                   PC MONITOR                   LG             3013
189                                                                            PC                    DELL            3013
190                                36"                           TWO DRAWER LATERAL FILE                             3014
190                                15"                             (2) TWO DRAWER FILES                              3014

        PATRICIA'S AREA                                                                                                                 $     730.00    $    250.00
191                                 5'                                      DESK                                     3015
191                                 3'                                     HUTCH                                     3015
192                                                             L SHAPED WORK SPACE / DESK                           3016
192                                20"                                  PC MONITOR                   AOC             3016
192                              SYN 248                                   PHONE                     AT&T            3016
192                                                                          PC                      VIVO            3016
192                                                                         UPS                       APC            3016
192                               4' X 5'                            CUBICLE PARTITION                               3016
192                                                                   SECRETARY CHAIR                                3016
                        Case 19-28320        Doc 140      Filed 07/19/20 Entered 07/19/20 20:49:12          Desc Main
                                                          Document     Page 63 of 100

       ANDREA'S AREA                                                                                                       $   625.00   $   220.00
193                        5'                    METAL DESK W/COMPOSITE TOP                          3017
193                     SYN 248                               PHONE                   AT&T           3017
193                       36"                               BOOK SHELF                               3017
193                       27"                              PC MONITOR               SAMSUNG          3017
193                                                             PC                    DELL           3017
193                                                      SECRETARY CHAIR                             3017
194                                                   (2) FOUR DRAWER FILE             HON           3018
194                                                     TWO DRAWER FILE                HON           3018
195                                                     FOUR DRAWER FILE               HON           3020
196                                                   (2) FOUR DRAWER FILE             HON           3021
196                                              (2) FOUR DRAWER FILE W/LOCK           HON           3021

      COPY ROOM AREA                                                                                                       $   605.00   $   215.00
197                                                      METAL DESK                                  3022
197                      4000                        LASER JET PRINTER                 HP            3022       NOT USED
198                      3050                          PLANS COPIER                  XEROX           3023       NOT USED
199                       700                         DESK JET PRINTER                 HP            3024       NOT USED
200                     MF 8580                    MULTI FUNCTION PRINTER            CANON           3025
200                     AR 207                             COPIER                    SHARP           3025
200                     SYN 248                            PHONE                      AT&T           3025
200                                                     WOOD SHELF                                   3025

      BREAK ROOM AREA                                                                                                      $   210.00   $    75.00
201                      1030                         ENGINEERING COPIER                KIP          3026
202                                                      SMALL FRIDGE               MAGIC CHEF       3027
202                                                SMALL MICROWAVE OVEN          GENERAL ELECTRIC    3027
202                                                (2) SMALL COFFEE MAKERS        BLACK & DECKER     3027

        JEFF'S OFFICE                                                                                                      $   480.00   $   170.00
203                                                    METAL BOOK SHELF                              3028
203                                               SINGLE DRAWER FILE W/LOCK            HON           3028
204                                                    TWO DRAWER FILE                 HON           3029
204                        5'                             WOOD DESK                                  3029
204                     SB35020                              PHONE                    AT&T           3029
205                                                      SHORT STOOL               POWER BUILT       3030
205                       80"                           DRAFTING BENCH                               3030
205                                                            PC                   SAMSUNG          3030
205                       32"                             PC MONITOR                  JVC            3030
206                                                   LEATHER EXEC CHAIR                             3031

        SPARE OFFICE                                                                                                       $   200.00   $    75.00
207                       4'                            WOOD CABINET                                 3032
208                                                      GUEST CHAIR                                 3033
208                                                    TWO DRAWER FILE                 HON           3033
208                       78"                            METAL DESK                                  3033
208                      92753    66113038                 PHONE                     NITSUKO         3033
209                                                     FOLDING TABLE                                3034

       PLOTTER ROOM                                                                                                        $   835.00   $   300.00
210                       5'                              METAL DESK                                 3035
210                                                     SECRETARY CHAIR                              3035
211                                                     TWO DRAWER FILE                HON           3036
211                                                       GUEST CHAIR                                3036
212                        6'                           WOOD CREDENZA                                3037
212                        3'                            WOOD HUTCH                                  3037
213                     IPF 765                        PLOTTER / SCANNER       CANON IMAGE PRO GMF   3038
                                     Case 19-28320                     Doc 140        Filed 07/19/20 Entered 07/19/20 20:49:12                                       Desc Main
                                                                                      Document     Page 64 of 100

           ESTIMATING ROOM                                                                                                                                                               $      1,075.00   $       375.00
  214                                                                                METAL SHELVING                                                       3039
  214                                 8702                                        OFFICE JET MF PRINTER                      HP                           3039
  215                                   5'                                           DRAFTING TABLE                                                       3040
  215                                  48"                                             TELEVISION                           VISIO                         3040
  215                                                                                       PC                                                            3040
  215                                                                               SECRETARY CHAIR                                                       3040
  216                                  48"                                             TELEVISION                           VISIO                         3041
  216                                                                                       PC                                                            3041
  217                                                                               TWO DRAWER FILE                                                       3042
  217                                   5'                                             METAL DESK                                                         3042
  217                                                                               TWO DRAWER FILE                         HON                           3042
  218                                   5'                                        METAL DRAFTING TABLE                                                    3043
  218                                                                                     STOOL                                                           3043
  217                                SB35020                                              PHONE                             AT&T

                                                                                                                                                                      SECTION TOTAL      $     21,160.00   $      7,370.00

                                                                                                                                                                      EQUIPMENT TOTALS   $    373,980.00   $    119,490.00

                VEHICLES          VIN / SERIAL #        MODEL                         DESCRIPTION                  MILEAGE / HOUR READING                                                    RETAIL            WHOLESALE
           BLUE BOOK LISTINGS
                                1FA6P8JZXG5520405    2016 MUSTANG             FORD 2D SHELBY GT350 V8 COUPE                                   6,000                   NOT INSPECTED      $     44,460.00   $     41,700.00
                                1FTFW1ET4EFB76703   2014 F150 PICKUP          FORD SUPERCREW PLATINUM 4WD                                   160,000                   NOT INSPECTED      $     16,430.00   $     12,375.00
235, 236                        1FT8W3BT5EEB25404   2014 F350 PICKUP    FORD SUPER DUTY-V8 CREW CAB PLATINUM 4WD                            131,700    2422, 2424     NOT INSPECTED      $     23,715.00   $     21,200.00
237, 238                        1FT8W3BT9EEB63167   2014 F350 PICKUP     FORD SUPER DUTY-V8 CREW CAB LARIAT 4WD                             165,940    4589, 63167    NOT INSPECTED      $     20,600.00   $     18,000.00
                                1FDUF5GY4HEE75069   2017 F559 TRUCK           FORD 4 X 2 CHASSIS CAB DRW/205                                 15,000                   NOT INSPECTED      $     38,500.00   $     34,950.00
                                                                                                                        Section Totals                                                   $    143,705.00   $    128,225.00

                                                                                                                                                      GRAND TOTALS    WITH VEHICLES      $    517,685.00   $    247,715.00
                        Case 19-28320       Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12              Desc Main
                                                       Document     Page 65 of 100

                               EXHIBIT B - Post Confirmation Cash Projections (through February, 2021)

                                          September       October        November        December        January        February

Income                                       302,466.00     300,000.00      300,000.00     300,000.00      300,000.00     300,000.00
Monthly Operating Expense                    200,000.00     200,000.00      200,000.00     200,000.00      200,000.00     200,000.00
Subs & Suppliers                              80,000.00      80,000.00       80,000.00      80,000.00       80,000.00      80,000.00
                                              22,466.00      20,000.00       20,000.00      20,000.00       20,000.00      20,000.00


Monthly Operating
Payroll                                       88,000.00
Union                                         48,000.00
Fed Payroll Tax                               28,000.00
State Payroll Tax                              5,500.00
Unemployment                                   2,200.00
Work Comp G.L.                                 3,622.00
Office Services supplies                         300.00
Gas/Fuel                                       2,000.00
Vehicle Maintenance                              400.00
Phone                                            750.00
State and Federal PrePetition Payment            833.00
BRPI                                           1,666.00
Rent                                           5,210.00
Utilities                                      2,100.00
Legal                                          5,000.00
Accounting                                     2,400.00
Ford Credit                                      650.00
Bank of West                                   5,000.00
                                           $ 201,631.00
   Case 19-28320                Doc 140       Filed 07/19/20 Entered 07/19/20 20:49:12                             Desc Main
                                              Document     Page 66 of 100


                          EXHIBIT C - Administrative Expenses under 11 U.S.C. § 503(b) and 28 U.S.C § 1930


           Creditor                          Consideration                                     Claim No.                Amount
Staples Business Advantage       503(b)(9) Administrative Expense
Tom Riggleman                    Claim - for Supplies
7 Technology Circle                                                                                 1                  $732.54
Columbia, SC 29203


                       (Note: Attorneys fees voluntarily capped at $5,000 per week for November - January, 2020)
                                                                         Actual Fees                               Attorney Fees that
Attorneys                                                                 Incurred            Time Period            will be Sought
Richards Brandt Miller Nelson 503(b)(2) Attorney Fees (Fee
111 East Broadway, Suite 400 Application to be Filed)                      32,347.00        Nov/8-30/ 2019             15000.00
Salt Lake City, UT 84111

                                                                          28,481.00         Dec/1-31/2020              20000.00



                                                                          21,286.00          Jan/1-31/2020             20000.00



                                                                          28,452.00         Feb/1-29/2020              28,452.00



                                                                          15,814.00         Mar/1-31/2020             15,814.00



                                                                          21,658.00          Apr/1-30/2020             21,658.00



                                                                          35,798.00         May/1-31/2020              30,000.00



                                                                          40,596.00         June/1-30/2020             30,000.00


                                                                                             July/1-31-2020
                                                                        30,000.00 (est)             through            30,000.00
                                                                                               Confirmation
Total Attorney Fees:                                                     224,432.00                                   210,924.00


United States Trustee            Quarterly Fees assessed under 28
U.S. Trustee Payment Center      U.S. Code § 1930
                                                                           4875.00                                     4875.00
P.O. Box 6200-19
Portland, OR 97228-6200
    Case 19-28320             Doc 140        Filed 07/19/20 Entered 07/19/20 20:49:12                          Desc Main
                                             Document     Page 67 of 100


                                          Exhibit D--Secured Claims and Payment Terms

Bank of the West
Payments to:
Attn: Terry D. Larson
120 North Mill Street
Fergus Falls, MN 56537-2135


                                                                                                       Adequate      Pre-Petition
                                                               Interest   Post-Petition    Attorney    Protection     Payments
        Class/Loan No.              POC        POC Amount        Rate       Interest         Fees      Payments      Not Credited

      BW1-Loan No. 3501              10         14,187.59        4.00%        483.54      25,000.00    (24,000.00)   (30,000.00)
      BW2-Loan No. 6529              10         24,032.73        4.00%        819.09
      BW3-Loan No. 0018              10         81,739.11        4.14%      2,883.35
      BW4-Loan No. 0026              10        609,384.40        4.00%     20,769.16

           Subtotals                           729,343.83                  24,955.14      25,000.00    (24,000.00)   (30,000.00)

    Consolidated Note Terms
       Principal                725,298.97
       Interest Rate            4.00%
       Regular Payments         5,000 mo. 1st year, 6,000 mo. 2nd year, 7,000 mo. 3rd year, 8,000 month 4th year.

                                25,000 on 9/1/21, 3/1/21 & 9/1/22; 50,000 on 3/1/22, 9/1/22, 3/1/23 & 9/1/23; 100,000 on 3/1/24,
       Extra Payments
                                9/1/24 & 3/1/25.

       Balloon Payment          Balance owed to be paid as balloon payment in 48th month.
       Term                     4 years

Ford Motor Credit Company
Payments to:
Drawer 55-953
Detriot, MI 48255-0953

                                                  POC or                                   Petition
                                                Scheduled      Interest   Post-Petition    Attorney
        Class/Loan No.              POC          Amount          Rate       Interest         Fees

     FMC1--Loan No. 2405             none        2,128.68        3.69%         66.93           0.00
     FMC2--Loan No. 9010               13       17,528.38        4.54%        678.06           0.00

FMC1 Note Terms
      Principal                 2,195.61
      Interest Rate             3.69%
      Regular Payments          64.53/mo.
      Term                      3 years

FMC2 Note Terms
      Principal                 18,206.44
      Interest Rate             4.54%
      Regular Payments          541.90/mo.
      Term                      3 years
 Case 19-28320          Doc 140      Filed 07/19/20 Entered 07/19/20 20:49:12                   Desc Main
                                     Document     Page 68 of 100


                                     Exhibit E-1 (BW Consolidated Note)

                                        PROMISSORY NOTE
                                                                                             Sheet Metal Works, Inc.




Principal Amount                                                                           Salt Lake City, Utah
$725,299                                                                                  September ***, 2020

        1.       Consolidation and Replacement of Prior Notes and Loan Agreements. This promissory note
(this “Note”) is given pursuant to the terms of SHEET METAL WORKS, INC.’s (“Maker”) confirmed
chapter 11 plan in Case No. 19-2830 (D. Utah). This Note supplants, supersedes, and consolidates all prior
notes and loan agreements between Maker and BANK OF THE WEST (“Holder”); provided, however, that
Holder’s rights against third-party guarantors and sureties under the prior notes and loan agreements are
expressly preserved.

         2.       Promise to Pay. For value received Maker promises to pay to the order of Holder the
principal sum of Seven Hundred Twenty Five Thousand Eight Two Hundred and Ninety-Nine dollars
($725,299), together with interest and other amounts provided for under this Note. Payments shall be made to
Holder at Bank of the West, Attn: Terry D. Larsen, 120 North Mill Street, Fergus Falls, MN 56537-2135,
unless a different address is provided in writing by Holder to Maker.

        3.         Interest Rate. The principal sum outstanding from time to time under this Note shall bear
simple interest at a per annum interest of four percent (4%) (the “Interest Rate”).

        4.       Required Payments; Maturity Date.

                (a)      Payments of Principal and Interest. Beginning on the first business day of the
        calendar month after the execution of this Note, and continuing on or before the first business day of
        each calendar month, thereafter through the Maturity Date (defined below), Maker shall pay Holder
        according to the loan amortization schedule attached hereto as Exhibit 1, which includes regular
        monthly payments of $5,000 for the first year, $6,000 for the second year, $7,000 for the third year,
        and $8,000 for the fourth year, with extra payments on six month intervals ranging between $25,000
        and 100,000, and a final balloon payment in the 48th month.

                (b)       Maturity Date. If not earlier due and payable, all unpaid principal, accrued but
        unpaid interest and other amounts payable under the provisions of this Note shall become due and
        payable in full on August 15, 2024.

          5.      Application of Payments. All payments and other credits shall be applied (a) first, to
reimbursable fees, costs and expenses payable by Maker under this Note, (b) second, to accrued and unpaid
interest, and (c) third, to principal. Any payments made by Maker must be received by Holder no later than
1:00 p.m. Salt Lake City, Utah time in order for same-day credit.

         6.      Late Charges. If Maker fails to make payment when due, Holder may charge, and Maker
shall pay upon demand, a late charge equal to three percent (3.00%) of the dollar amount of such payment.

        7.       Collection Costs. If suit, arbitration or other legal proceeding or any nonjudicial foreclosure
proceeding is instituted or any other action is taken by Holder to collect all or any part of the indebtedness
evidenced hereby or to proceed against any collateral for any portion of such indebtedness, Maker promises to
pay Holder’s reasonable attorneys’ fees and other costs (to be determined by the court or arbitrator and not by
 Case 19-28320          Doc 140      Filed 07/19/20 Entered 07/19/20 20:49:12                     Desc Main
                                     Document     Page 69 of 100


jury in the case of litigation or arbitration) incurred thereby. Such fees and costs shall be included in any
judgment or arbitration award obtained by Holder, shall be secured by any document securing any portion of
the indebtedness evidenced by this Note, shall bear interest at the Default Rate (defined below).

        8.      Optional Prepayments. Maker shall have the option to prepay this Note, in full or in part, at
any time, without penalty.

         9.       Waivers and Acknowledgments. Except as is expressly provided herein, Maker and
endorsers waive: (a) demand, notice, diligence, protest, presentment for payment, and notice of extension,
dishonor, protest, demand and nonpayment of this Note; and (b) any release or discharge by reason of (i) any
release or substitution of, or other change in (A) the Security Agreements (defined below) or any other security
given for the indebtedness evidenced by this Note or (B) the obligation of any other person or entity who or
which is now or may become directly or indirectly liable for all or any portion of the indebtedness evidenced
by this Note, or (ii) any extension or other modification of the time or terms of payment of all or any portion of
the indebtedness evidenced by this Note. Maker and endorsers agree that their liability for the indebtedness
evidenced hereby shall be joint and several.

        10.      Collateral. Maker’s obligations under this Note are secured by a security interest in collateral
(the “Collateral”) described in the security agreements (the “Security Agreements”) attached hereto as Exhibit
2.

        11.      Default. An event of default (“Event of Default”) shall occur as follows:

                 (a)     Payment Default. If Maker fails to make any payment required under this Note,
        Holder shall give written notice to Maker of such failure and the amount due. If Maker fails to pay the
        required payment within fifteen (15) days of receipt of such notice, such failure shall be an Event of
        Default.

                 (b)       Minimum Collateral Value. If the value of those items of the Collateral described in
        Exhibit 3 (according to the valuation guidelines set forth in such Exhibit) falls below 110% of the
        outstanding balance owed under this Note, Holder shall give written notice to Maker of such
        occurrence. If, within sixty (60) days after receipt of such notice, Maker cannot demonstrate that the
        value of all of the Collateral is 110% or more of the outstanding balance of the Note, such failure shall
        be an Event of Default.

                (c)      Violation of Security Agreements. If Maker fails to comply with its obligations under
        the Security Agreements, Holder shall give written notice to Maker of such failure. If Maker fails to
        cure the failure within fifteen (15) days of receipt of such notice, such failure shall be an Event of
        Default. (This provision supplants and supersedes any inconsistent provisions of the Security
        Agreements regarding default, notice, cure, etc.)

         12.     Reporting. Maker shall, within fifteen (15) days after the end of each quarter of the calendar
year, provide reports to Holder regarding the status and value of Maker’s (i) cash on hand, (ii) accounts
receivable, and (iii) work-in-process. Maker’s failure to timely provide such reports shall not, in itself,
constitute an Event of Default but, until such reports are provided, Maker shall not be entitled to rely on the
value of such property to meet the minimum Collateral value requirements of the preceding section.

         13.   Acceleration. Upon the occurrence of any Event of Default, then, at the option of Holder,
Holder may declare the total then unpaid indebtedness evidenced by this Note to be immediately due and
payable.




                                                            2
 Case 19-28320          Doc 140         Filed 07/19/20 Entered 07/19/20 20:49:12                 Desc Main
                                        Document     Page 70 of 100


         14.      Default Interest. After maturity, including maturity upon acceleration following any Event of
Default, then all amounts outstanding hereunder, including any late charges that are then due and payable shall
thereafter bear interest at the Interest Rate plus four percent (4%) per annum (the “Default Interest Rate”).

         15.     Remedies/Right of Setoff. Upon the occurrence of any Event of Default, Holder may proceed
against the Collateral or Maker in such order and manner as Holder in its sole discretion may determine, unless
otherwise required by applicable Utah law.

        16.       No Waiver by Holder. Failure of Holder to exercise any option hereunder shall not constitute
a waiver of the right to exercise the same in the event of any subsequent default or in the event of continuance
of any existing default after demand for strict performance hereof.

        17.      Time of Essence. Time is of the essence of this Note.

        18.      Notices. Except as otherwise designative in writing by Maker or Holder, all notices required
or permitted in connection with this Note shall be given as follows:

        If to Maker:      by mail to:               Sheet Metal Works, Inc.
                                                    Attn: RC Montrone, general manager
                                                    2487 South 3270 West, Salt Lake City, UT 84119

                          and by email to:          rcmontrone@sheetmetalworks.biz; jlyoung@yahlaw.com

        If to Holder:     by mail to:               Terry D. Larsen
                                                    120 North Mill Street
                                                    Fergus Falls, MN 56537-2135

                          and by email to:          terry.larson@bankofthewest.com

         19.      Governing Law. The validity of this Note and the construction, interpretation, and
enforcement hereof, and the rights of the parties hereto with respect to all matters arising hereunder or related
hereto, shall be determined under, governed by, and construed in accordance with the laws of the State of Utah
without giving effect to conflict of laws principles (regardless of the location, residence, domicile or place of
business of Maker or any constituent principal thereof or the location of any of the Collateral securing that
Note).

         IN WITNESS WHEREOF, this Note has been executed as of the date first written above.



                                                    SHEET METAL WORKS, INC.,
                                                    a Utah corporation



                                                    By:
                                                    Name:
                                                    Title:


Exhibit 1—Amortization and Payment Schedule
Exhibit 2—Security Agreements
Exhibit 3—Collateral Valuation Guideline


                                                             3
                                Case 19-28320   Doc 140     Filed 07/19/20 Entered 07/19/20 20:49:12          Desc Main
                                                            Document     Page 71 of 100
EXHIBIT 1 - LOAN AMORTIZATION SCHEDULE
      ENTER VALUES                                                      LOAN SUMMARY
      Loan amount                            $725,299.00                Initial scheduled payment             $5,000.00
      Annual interest rate                        4.00%                 Scheduled number of payments                 48
      Loan period in years                             4                Actual number of payments                    48
      Number of payments per year                     12                Total early payments                $425,000.00
      Start date of loan                       9/15/2020                Total interest                       $87,512.84

      Optional extra payments                      $0.00                LENDER NAME                     Bank of the West


PMT                       BEGINNING      SCHEDULED           EXTRA          TOTAL                                            ENDING          CUM.
      PAYMENT DATE                                                                         PRINCIPAL     INTEREST
NO                         BALANCE         PAYMENT         PAYMENT        PAYMENT                                           BALANCE      INTEREST

1     9/15/2020           $725,299.00      $5,000.00            $0.00      $5,000.00        $2,582.34     $2,417.66        $722,716.66    $2,417.66
2     10/15/2020          $722,716.66      $5,000.00            $0.00      $5,000.00        $2,590.94     $2,409.06        $720,125.72    $4,826.72
3     11/15/2020          $720,125.72      $5,000.00            $0.00      $5,000.00        $2,599.58     $2,400.42        $717,526.14    $7,227.14
4     12/15/2020          $717,526.14      $5,000.00            $0.00      $5,000.00        $2,608.25     $2,391.75        $714,917.89    $9,618.89
5     1/15/2021           $714,917.89      $5,000.00            $0.00      $5,000.00        $2,616.94     $2,383.06        $712,300.95   $12,001.95
6     2/15/2021           $712,300.95      $5,000.00            $0.00      $5,000.00        $2,625.66     $2,374.34        $709,675.29   $14,376.29
7     3/15/2021           $709,675.29      $5,000.00            $0.00      $5,000.00        $2,634.42     $2,365.58        $707,040.87   $16,741.87
8     4/15/2021           $707,040.87      $5,000.00            $0.00      $5,000.00        $2,643.20     $2,356.80        $704,397.68   $19,098.68
9     5/15/2021           $704,397.68      $5,000.00            $0.00      $5,000.00        $2,652.01     $2,347.99        $701,745.67   $21,446.67
10    6/15/2021           $701,745.67      $5,000.00            $0.00      $5,000.00        $2,660.85     $2,339.15        $699,084.82   $23,785.82
11    7/15/2021           $699,084.82      $5,000.00            $0.00      $5,000.00        $2,669.72     $2,330.28        $696,415.10   $26,116.10
12    8/15/2021           $696,415.10      $5,000.00       $25,000.00     $30,000.00       $27,678.62     $2,321.38        $668,736.49   $28,437.49
13    9/15/2021           $668,736.49      $6,000.00            $0.00      $6,000.00        $3,770.88     $2,229.12        $664,965.61   $30,666.61
14    10/15/2021          $664,965.61      $6,000.00            $0.00      $6,000.00        $3,783.45     $2,216.55        $661,182.16   $32,883.16
15    11/15/2021          $661,182.16      $6,000.00            $0.00      $6,000.00        $3,796.06     $2,203.94        $657,386.10   $35,087.10
16    12/15/2021          $657,386.10      $6,000.00            $0.00      $6,000.00        $3,808.71     $2,191.29        $653,577.39   $37,278.39
17    1/15/2022           $653,577.39      $6,000.00            $0.00      $6,000.00        $3,821.41     $2,178.59        $649,755.98   $39,456.98
18    2/15/2022           $649,755.98      $6,000.00       $25,000.00     $31,000.00       $28,834.15     $2,165.85        $620,921.83   $41,622.83
19    3/15/2022           $620,921.83      $6,000.00            $0.00      $6,000.00        $3,930.26     $2,069.74        $616,991.57   $43,692.57
20    4/15/2022           $616,991.57      $6,000.00            $0.00      $6,000.00        $3,943.36     $2,056.64        $613,048.21   $45,749.21
21    5/15/2022           $613,048.21      $6,000.00            $0.00      $6,000.00        $3,956.51     $2,043.49        $609,091.70   $47,792.70
22    6/15/2022           $609,091.70      $6,000.00            $0.00      $6,000.00        $3,969.69     $2,030.31        $605,122.01   $49,823.01
23    7/15/2022           $605,122.01      $6,000.00            $0.00      $6,000.00        $3,982.93     $2,017.07        $601,139.08   $51,840.08
24    8/15/2022           $601,139.08      $6,000.00       $25,000.00     $31,000.00       $28,996.20     $2,003.80        $572,142.88   $53,843.88
25    9/15/2022           $572,142.88      $7,000.00            $0.00      $7,000.00        $5,092.86     $1,907.14        $567,050.02   $55,751.02
26    10/15/2022          $567,050.02      $7,000.00            $0.00      $7,000.00        $5,109.83     $1,890.17        $561,940.19   $57,641.19
27    11/15/2022          $561,940.19      $7,000.00            $0.00      $7,000.00        $5,126.87     $1,873.13        $556,813.32   $59,514.32
28    12/15/2022          $556,813.32      $7,000.00            $0.00      $7,000.00        $5,143.96     $1,856.04        $551,669.37   $61,370.37
29    1/15/2023           $551,669.37      $7,000.00            $0.00      $7,000.00        $5,161.10     $1,838.90        $546,508.27   $63,209.27
30    2/15/2023           $546,508.27      $7,000.00       $50,000.00     $57,000.00       $55,178.31     $1,821.69        $491,329.96   $65,030.96
31    3/15/2023           $491,329.96      $7,000.00            $0.00      $7,000.00        $5,362.23     $1,637.77        $485,967.73   $66,668.73
32    4/15/2023           $485,967.73      $7,000.00            $0.00      $7,000.00        $5,380.11     $1,619.89        $480,587.62   $68,288.62
33    5/15/2023           $480,587.62      $7,000.00            $0.00      $7,000.00        $5,398.04     $1,601.96        $475,189.58   $69,890.58
                        Case 19-28320     Doc 140    Filed 07/19/20 Entered 07/19/20 20:49:12     Desc Main
                                                     Document     Page 72 of 100
PMT                  BEGINNING     SCHEDULED          EXTRA            TOTAL                                   ENDING        CUM.
      PAYMENT DATE                                                                PRINCIPAL    INTEREST
NO                    BALANCE        PAYMENT        PAYMENT          PAYMENT                                  BALANCE    INTEREST

34    6/15/2023      $475,189.58     $7,000.00           $0.00        $7,000.00    $5,416.03   $1,583.97   $469,773.54   $71,474.54
35    7/15/2023      $469,773.54     $7,000.00           $0.00        $7,000.00    $5,434.09   $1,565.91   $464,339.45   $73,040.45
36    8/15/2023      $464,339.45     $7,000.00      $50,000.00       $57,000.00   $55,452.20   $1,547.80   $408,887.25   $74,588.25
37    9/15/2023      $408,887.25     $8,000.00           $0.00        $8,000.00    $6,637.04   $1,362.96   $402,250.21   $75,951.21
38    10/15/2023     $402,250.21     $8,000.00           $0.00        $8,000.00    $6,659.17   $1,340.83   $395,591.04   $77,292.04
39    11/15/2023     $395,591.04     $8,000.00           $0.00        $8,000.00    $6,681.36   $1,318.64   $388,909.68   $78,610.68
40    12/15/2023     $388,909.68     $8,000.00           $0.00        $8,000.00    $6,703.63   $1,296.37   $382,206.05   $79,907.05
41    1/15/2024      $382,206.05     $8,000.00           $0.00        $8,000.00    $6,725.98   $1,274.02   $375,480.07   $81,181.07
42    2/15/2024      $375,480.07     $8,000.00      $50,000.00       $58,000.00   $56,748.40   $1,251.60   $318,731.67   $82,432.67
43    3/15/2024      $318,731.67     $8,000.00           $0.00        $8,000.00    $6,937.56   $1,062.44   $311,794.11   $83,495.11
44    4/15/2024      $311,794.11     $8,000.00           $0.00        $8,000.00    $6,960.69   $1,039.31   $304,833.42   $84,534.42
45    5/15/2024      $304,833.42     $8,000.00           $0.00        $8,000.00    $6,983.89   $1,016.11   $297,849.53   $85,550.53
46    6/15/2024      $297,849.53     $8,000.00           $0.00        $8,000.00    $7,007.17     $992.83   $290,842.36   $86,543.36
47    7/15/2024      $290,842.36     $8,000.00           $0.00        $8,000.00    $7,030.53     $969.47   $283,811.84   $87,512.84
48    8/15/2024      $283,811.84   $283,811.84           $0.00      $283,811.84            .           .                 $87,512.84
                                                         $0.00




                                                                 Page 2 of 2
Case 19-28320   Doc 140   Filed 07/19/20 Entered 07/19/20 20:49:12   Desc Main
                          Document     Page 73 of 100
Case 19-28320   Doc 140   Filed 07/19/20 Entered 07/19/20 20:49:12   Desc Main
                          Document     Page 74 of 100
Case 19-28320   Doc 140   Filed 07/19/20 Entered 07/19/20 20:49:12   Desc Main
                          Document     Page 75 of 100
Case 19-28320   Doc 140   Filed 07/19/20 Entered 07/19/20 20:49:12   Desc Main
                          Document     Page 76 of 100
Case 19-28320   Doc 140   Filed 07/19/20 Entered 07/19/20 20:49:12   Desc Main
                          Document     Page 77 of 100
Case 19-28320   Doc 140   Filed 07/19/20 Entered 07/19/20 20:49:12   Desc Main
                          Document     Page 78 of 100
           Case 19-28320              Doc 140         Filed 07/19/20 Entered 07/19/20 20:49:12                                Desc Main
                                                      Document     Page 79 of 100

                                        COMMERCIAL SECURITY AGREEMENT


    References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item.
                              Any item above containing"***" has been omitted due to text length limitations.

Grantor:       EXPLORE MANAGEMENT, L.L.C.                                    Lender:         BANK OF THE WEST
               2487 SOUTH 3270 WEST                                                          South Valley #764
               WEST VALLEY CITY, UT 84119                                                    12572 South Creek Meadow Road
                                                                                             Salt Lake City, UT 94065



 THIS COMMERCIAL SECURITY AGREEMENT dated June 9, 2016, is made and executed between EXPLORE MANAGEMENT, L.L.C. ("Granter")
 and BANK OF THE WEST ("Lender").
 GRANT OF SECURITY INTEREST. For valuable consideration, Grantor grants to Lender a security interest In the Collateral to secure the
 Indebtedness and agrees that Lender shall have the rights stated in this Agreement with respect to the Collateral, in addition to all other rights
 which Lender may have by law.
 COLLATERAL DESCRIPTION. The word "Collateral" as used in this Agreement means the following described property, whether now owned or
 hereafter acquired, whether now existing or hereafter arising, and wherever located, in which Granter is giving to Lender a security interest for
 the payment of the Indebtedness and performance of all other obligations under the Note and this Agreement:
      2005 Explore Coil Line {SN: 300172); 2005 Explore Clear Edge Former (SN: 2026-92); 2005 Explore Roll Forming (SN: 51295-95); 2005
      Hydraulic Brake (SN: 3131-A-95); 2005 Multi Head Pin Spotter (SN: 400-574); 2005 Lin O Matic (SN: 182-95)
  In addition, the word "Collateral" also includes all the following, whether now owned or hereafter acquired, whether now existing or hereafter
  arising, and wherever located:
      (A} Al! accessions, attachments, accessories, too!s, parts, supplies, replacements of and additions to any of the collateral described herein,
      whether added now or rater.
      (B) All products and produce of any of the property described in this Collateral section.
      (C) A!I accounts, general intangibles, instruments, rents, monies, payments, and all other rights, arising out of a sale, lease, consignment
      or other disposition of any of the property described in this Collateral section.
      (D) All proceeds (including insurance proceeds) from the sale, destruction, loss, or other disposition of any of the property described in this
      Collateral section, and sums due from a third party who has damaged or destroyed the Collateral or from that party's insurer, whether due
      to judgment, settlement or other process.
      (E) All records and data relating to any of the property described in this Collateral section, whether in the form of a writing, photograph,
      microfilm, microfiche, or electronic media, together with al! of Grantor's right, title, and interest in and to all computer software required to
      utilize, create, maintain, and process any such records or data on electronic media.


  RIGHT OF SETOFF. To the extent permitted by applicable Jaw, Lender reserves a right of setoff in a!! Grantor's accounts with Lender (whether
  checking, savings, or some other account). This includes all accounts Granter holds jointly with someone else and all accounts Granter may
  open in the future. However, this does not include any IRA or Keogh accounts, or any trust accounts for which setoff would be prohibited by
  law. Grantor authorizes Lender, to the extent permitted by applicable !aw, to charge or setoff all sums owing on the Indebtedness against any
  and al! such accounts, and, at Lender's option, to administratively freeze arr such accounts to allow Lender to protect Lender's charge and setoff
  rights provided in this paragraph.
  GRANTOR'S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. With respect to the Collateral, Grantor represents
  and promises to Lender that
       Perfection of Security Interest. Granter agrees to take whatever actions are requested by Lender to perfect and continue Lender's security
       interest in the Collateral. Upon request of Lender, Granter will deliver to Lender any and all of the documents evidencing or constituting the
       Collateral, and Granter will note Lender's interest upon any and all chattel paper and instruments if not delivered to Lender for possession
       by Lender.
       Notices to Lender. Granter will promptly notify Lender in writing at Lender's address shown above (or such other addresses as Lender may
       designate from time to time} prior to any (1) change in Grantor's name; (2} change in Grantor's assumed business name(s); {3) change
       in the management or in the members or managers of the limited liability company Granter; (4) change in the authorized signer(s}; (5}
       change in Grantor's principal office address; (6) change in Grantor's state of organization; (7) conversion of Granter to a new or different
       type of business entity; or (8) change in any other aspect of Granter that directly or indirectly relates to any agreements between Granter
       and Lender. No change in Grantor's name or state of organization will take effect until after Lender has received notice.
       No Violation. The execution and delivery of this Agreement will not violate any law or agreement governing Granter or to which Granter is
       a party, and its membership agreement does not prohibit any term or condition of this Agreement.
       Enforceability of Collateral. To the extent the Collateral consists of accounts, chattel paper, or general intangibles, as defined by the
       Uniform Commercial Code, the Collateral is enforceable in accordance with its terms, is genuine, and fully complies with all applicable laws
       and regulations concerning form, content and manner of preparation and execution, and all persons appearing to be obligated on the
       Collateral have authority and capacity to contract and are in fact obligated as they appear to be on the Collateral. There shall be no setoffs
       or counterclaims against any of the Collateral, and no agreement shall have been made under which any deductions or discounts may be
       claimed concerning the Collateral except those disclosed to Lender in writing.
       Location of the Collateral. Except in the ordinary course of Grantor's business, Granter agrees to keep the Collateral at Grantor's address
       shown above or at such other locations as are acceptable to Lender. Upon Lender's request, Granter will deliver to Lender in form
       satisfactory to Lender a schedule of real properties and Collateral locations relating to Grantor's operations, including without limitation the
       following: (1} all real property Granter owns or is purchasing; (2) all real property Grantor is renting or leasing; (3) all storage facilities
       Granter owns, rents, leases, or uses; and (4) a!I other properties where Collateral is or may be located.
       Removal of the Collateral. Except in the ordinary course of Grantor's business, Granter shall not remove the Collateral from its existing
       location without Lender's prior written consent. To the extent that the Collateral consists of vehicles, or other titled property, Granter shall
       not take or permit any action which would require application for certificates of title for the vehicles outside the State of Utah, without
       Case 19-28320               Doc 140        Filed 07/19/20 Entered 07/19/20 20:49:12                                 Desc Main
                                                  Document     Page 80 of 100

                                         COMMERCIAL SECURITY AGREEMENT
Loan No: 0000000018                                (Continued)                                                                            Page 2

   Lender's prior written consent. Granter shall, whenever requested, advise Lender of the exact location of the Collateral.
   Transactions Involving Collateral. Except for inventory sold or accounts collected in the ordinary course of Grantor's business, or as
   otherwise provided for in this Agreement, Granter shall not sell, offer to sell, or otherwise transfer or dispose of the Collateral. Granter
   shall not pledge, mortgage, encumber or otherwise permit the Collateral to be subject to any lien, security interest, encumbrance, or
   charge, other than the security interest provided for in this Agreement, without the prior written consent of Lender. This includes security
   interests even if junior in right to the security interests granted under this Agreement. Unless waived by Lender, all proceeds from any
   disposition of the Co!lateral (for whatever reason) shall be held in trust for Lender and shall not be commingled with any other funds;
   provided however, this requirement shall not constitute consent by Lender to any sale or other disposition. Upon receipt, Granter shall
   immediately deliver any such proceeds to Lender.
   Title. Grantor represents and warrants to Lender that Granter holds good and marketable title to the Collateral, free and clear of all liens
   and encumbrances except for the lien of this Agreement. No financing statement covering any of the Collateral is on file in any public
   office other than those which reflect the security interest created by this Agreement or to which Lender has specifically consented.
   Granter shall defend Lender's rights in the Co!latera! against the claims and demands of all other persons.
   Repairs and Maintenance. Granter agrees to keep and maintain, and to cause others to keep and maintain, the Collateral in good order,
   repair and condition at all times while this Agreement remains in effect. Granter further agrees to pay when due all claims for work done
   on, or services rendered or material furnished in connection with the Collateral so that no lien or encumbrance may ever attach to or be
   filed against the Collateral.
   Inspection of Collateral. Lender and Lender's designated representatives and agents shall have the right at all reasonable times to examine
   and inspect the Collateral wherever located.
   Taxes, Assessments and Liens. Granter will pay when due a!I taxes, assessments and liens upon the Collateral, its use or operation, upon
   this Agreement, upon any promissory note or notes evidencing the Indebtedness, or upon any of the other Related Documents. Granter
   may withhold any such payment or may elect to contest any lien if Grantor is in good faith conducting an appropriate proceeding to contest
   the obligation to pay and so long as Lender's interest in the Collateral is not jeopardized in Lender's sole opinion. If the Collateral is
   subjected to a lien which is not discharged within fifteen (15} days, Granter shall deposit with Lender cash, a sufficient corporate surety
   bond or other security satisfactory to Lender in an amount adequate to provide for the discharge of the lien plus any interest, costs,
   reasonable attorneys' fees or other charges that could accrue as a result of foreclosure or sale of the Collateral. In any contest Granier
   shall defend itself and Lender and shall satisfy any final adverse judgment before enforcement against the Collateral. Granter shall name
   Lender as an additional obligee under any surety bond furnished in the contest proceedings. Granter further agrees to furnish Lender with
   evidence that such taxes, assessments, and governmental and other charges have been paid in full and in a timely manner. Granlor may
   withhold any such payment or may elect to contest any lien if Grantor is in good faith conducting an appropriate proceeding to contest the
   obligation to pay and so long as Lender's interest in the Collateral is not jeopardized.
   Compliance with Governmental Requirements. Granter shall comply promptly with all laws, ordinances, rules and regulations of a!I
   governmental authorities, now or hereafter in effect, applicable to the ownership, production, disposition, or use of the Collateral, including
   all laws or regulations relating to the undue erosion of high!y~erodible land or relating to the conversion of wetlands for the production of an
   agricultural product or commodity. Granter may contest in good faith any such law, ordinance or regulation and withhold compliance
   during any proceeding, including appropriate appeals, so long as Lender's interest in the Collateral, in Lender's opinion, is not jeopardized.
   Hazardous Substances. Granter represents and warrants that the Collateral never has been, and never will be so long as this Agreement
   remains a lien on the Collateral, used in violation of any Environmental Laws or for the generation, manufacture, storage, transportation,
   treatment, disposal, release or threatened release of any Hazardous Substance. The representations and warranties contained herein are
   based on Grantor's due diligence in investigating the Collateral for Hazardous Substances. Grantor hereby (1} releases and waives any
   future claims against Lender for indemnity or contribution in the event Granter becomes liable for cleanup or other costs under any
   Environmental Laws, and (2} agrees to indemnify, defend, and hold harmless Lender against any and all claims and losses resulting from a
   breach of this provision of this Agreement. This obligation to indemnify and defend sha!! survive the payment of the Indebtedness and the
   satisfaction of this Agreement.
   Maintenance of Casualty Insurance. Granter shall procure and maintain all risks insurance, including without !imitation fire, theft and
   liability coverage together with such other insurance as Lender may require with respect to the Collateral, in form, amounts, coverages and
   basis reasonably acceptable to Lender and issued by a company or companies reasonably acceptable to Lender. Granter, upon request of
   Lender, will deliver to Lender from time to time the policies or certificates of insurance in form satisfactory to Lender, including stipulations
   that coverages will not be cancelled or diminished without at least thirty (30) days' prior written notice to Lender and not including any
   disclaimer of the insurer's liability for failure to give such a notice. Each insurance policy also shall include an endorsement providing that
   coverage in favor of Lender will not be impaired in any way by any act, omission or default of Granter or any other person. In connection
   with all policies covering assets in which Lender holds or is offered a security interest, Granter will provide Lender with such loss payable
   or other endorsements as Lender may require. If Granter at any time fails to obtain or maintain any insurance as required under this
   Agreement, Lender may (but shall not be obligated to} obtain such insurance as Lender deems appropriate, including if Lender so chooses
   "single interest insurance," which will cover only Lender's interest in the Collateral.
   Application of Insurance Proceeds. Granter shall promptly notify Lender of any loss or damage to the Collateral, whether or not such
   casualty or loss is covered by insurance. Lender may make proof of loss if Granter fails to do so within fifteen (15) days of the casualty.
   All proceeds of any insurance on the Collateral, including accrued proceeds thereon, shall be held by Lender as part of the Col!ateral. If
   Lender consents to repair or replacement of the damaged or destroyed Collateral, Lender shall, upon satisfactory proof of expenditure, pay
   or reimburse Granter from the proceeds for the reasonable cost of repair or restoration. If Lender does not consent to repair or replacement
   of the Collateral, Lender shall retain a sufficient amount of the proceeds to pay all of the Indebtedness, and shall pay the balance to
   Grantor. Any proceeds which have not been disbursed within six (6) months after their receipt and which Granter has not committed to
   the repair or restoration of the Collateral shall be used to prepay the Indebtedness.
   Insurance Reserves. Lender may require Granter to maintain with Lender reserves for payment of insurance premiums, which reserves shal!
   be created by monthly payments from Granter of a sum estimated by Lender to be sufficient to produce, at least fifteen (15} days before
   the premium due date, amounts at least equal to the insurance premiums to be paid. If fifteen (15} days before payment is due, the reserve
   funds are insufficient, Granter shall upon demand pay any deficiency to Lender. The reserve funds shall be held by Lender as a general
   deposit and shall constitute a non-interest-bearing account which Lender may satisfy by payment of the insurance premiums required to be
   paid by Grantor as they become due. Lender does not hold the reserve funds in trust for Granter, and Lender is not the agent of Granter
   for payment of the insurance premiums required to be paid by Granter. The responsibility for the payment of premiums shall remain
   Grantor's sole responsibility.
   Insurance Reports. Granter, upon request of Lender, shall furnish to Lender reports on each existing policy of insurance showing such
   information as Lender may reasonably request including the following: (1) the name of the insurer; (2) the risks insured; (3) the amount
         Case 19-28320               Doc 140         Filed 07/19/20 Entered 07/19/20 20:49:12                               Desc Main
                                                     Document     Page 81 of 100

                                            COMMERCIAL SECURITY AGREEMENT
Loan No: 0000000018                                   (Continued)                                                                           Page 3

    of the policy; (4) the property insured; (5) the then current value on the basis of which insurance has been obtained and the manner of
    determining that value; and (6) the expiration date of the policy. !n addition, Granter shall upon request by Lender (however not more
    often than annually) have an independent appraiser satisfactory to Lender determine, as applicable, the cash value or replacement cost of
    the Collateral.
    Financing Statements. Granter authorizes Lender to fi!e a UCC financing statement, or alternatively, a copy of this Agreement to perfect
    Lender's security interest. At Lender's request, Granter additionally agrees to sign all other documents that are necessary to perfect,
    protect, and continue Lender's security interest in the Property. Grantor will pay a!I filing fees, title transfer fees, and other fees and costs
    involved unless prohibited by !aw or unless Lender is required by !aw to pay such fees and costs. Grantor irrevocably appoints Lender to
    execute documents necessary to transfer title if there is a default. Lender may file a copy of this Agreement as a financing statement.
GRANTOR'S RIGHT TO POSSESSION. Until default, Granter may have possession of the tangible personal property and beneficial use of all the
Collateral and may use it in any lawful manner not inconsistent with this Agreement or the Related Documents, provided that Grantor's right to
possession and beneficial use shall not apply to any Collateral where possession of the Collateral by Lender is required by law to perfect
Lender's security interest in such Collateral. If Lender at any time has possession of any Collateral, whether before or after an Event of Default,
Lender shall be deemed to have exercised reasonable care in the custody and preservation of the Collateral if Lender takes such action for that
purpose as Granter shall request or as Lender, in Lender's sole discretion, shall deem appropriate under the circumstances, but failure to honor
any request by Grantor shall not of itself be deemed to be a failure to exercise reasonable care. Lender shall not be required to take any steps
necessary to preserve any rights in the Collateral against prior parties, nor to protect, preserve or maintain any security interest given to secure
the Indebtedness.
LENDER'S EXPENDITURES. If any action or proceeding is commenced that would materially affect Lender's interest in the Collateral or if
Granter fails to comply with any provision of this Agreement or any Related Documents, including but not limited to Grantor's failure to
discharge or pay when due any amounts Granter is required to discharge or pay under this Agreement or any Related Documents, Lender on
Grantor's behalf may (but shall not be obligated to) take any action that Lender deems appropriate, including but not limited to discharging or
paying arr taxes, liens, security interests, encumbrances and other claims, at any time levied or placed on the Collateral and paying all costs for
insuring, maintaining and preserving the Collateral. All such expenditures incurred or paid by Lender for such purposes will then bear interest at
the rate charged under the Note from the date incurred or paid by Lender to the date of repayment by Granter. All such expenses will become a
part of the Indebtedness and, at Lender's option, will (A) be payable on demand; (8) be added to the balance of the Note and be apportioned
among and be payable with any installment payments to become due during either (1) the term of any applicable insurance policy; or (2) the
remaining term of the Note; or (C) be treated as a balloon payment which will be due and payable at the Note's maturity. The Agreement also
will secure payment of these amounts. Such right shall be in addition to all other rights and remedies to which Lender may be entitled upon
Default.
DEFAULT. Each of the following shall constitute an Event of Default under this Agreement:
     Payment Default. Grantor fails to make any payment when due under the Indebtedness.
     Other Defaults. Granter fails to comply with or to perform any other term, obligation, covenant or condition contained in this Agreement or
     in any of the Related Documents or to comply with or to perform any term, obligation, covenant or condition contained in any other
     agreement between Lender and Granter.
     Default in Favor of Third Parties. Any guarantor or Grantor defaults under any loan, extension of credit, security agreement, purchase or
     sales agreement, or any other agreement, in favor of any other creditor or person that may materially affect any of any guarantor's or
     Grantor's property or ability to perform their respective obligations under this Agreement or any of the Related Documents.
     False Statements. Any warranty, representation or statement made or furnished to Lender by Grantor or on Grantor's behalf under this
     Agreement or the Related Documents is false or misleading in any material respect, either now or at the time made or furnished or becomes
     false or misleading at any time thereafter.
     Defective CollateraHzation. This Agreement or any of the Related Documents ceases to be in full force and effect (including failure of any
     collateral document to create a valid and perfected security interest or lien) at any time and for any reason,
     Insolvency. The dissolution of Grantor (regardless of whether election to continue is made), any member withdraws from the limited
     liability company, or any other termination of Grantor's existence as a going business or the death of any member, the insolvency of
     Granter, the appointment of a receiver for any part of Grantor's property, any assignment for the benefit of creditors, any type of creditor
     workout, or the commencement of any proceeding under any bankruptcy or insolvency laws by or against Granter.
     Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings, whether by judicial proceeding, self-help,
     repossession or any other method, by any creditor of Granter or by any governmental agency against any coUateral securing the
     Indebtedness. This includes a garnishment of any of Grantor's accounts, including deposit accounts, with Lender. However, this Event of
     Default shall not apply if there is a good faith dispute by Granter as to the validity or reasonableness of the claim which is the basis of the
     creditor or forfeiture proceeding and if Grantor gives Lender written notice of the creditor or forfeiture proceeding and deposits with Lender
     monies or a surety bond for the creditor or forfeiture proceeding, in an amount determined by Lender, in its sole discretion, as being an
     adequate reserve or bond for the dispute.
     Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the Indebtedness or Guarantor
     dies or becomes incompetent or revokes or disputes the validity of, or liability under, any Guaranty of the Indebtedness.
     Adverse Change. A material adverse change occurs in Grantor's financial condition, or Lender believes the prospect of payment or
     performance of the Indebtedness is impaired.
     Insecurity. Lender in good faith believes itself insecure.
RIGHTS AND REMEDIES ON DEFAULT. If an Event of Default occurs under this Agreement, at any time thereafter, Lender shall have all the
rights of a secured party under the Utah Uniform Commercial Code. In addition and without limitation, Lender may exercise any one or more of
the following rights and remedies:
     Accelerate Indebtedness. Lender may declare the entire Indebtedness, including any prepayment penalty which Grantor would be required
     to pay, immediately due and payable, without notice of any kind to Granter.
     Assemble Collateral. Lender may require Granter to deliver to Lender all or any portion of the Collateral and any and al! certificates of title
     and other documents relating to the Collateral. Lender may require Grantor to assemble the Collateral and make it available to Lender at a
     place to be designated by Lender. Lender also shal! have full power to enter upon the property of Granter to take possession of and
     remove the Collateral. If the Collateral contains other goods not covered by this Agreement at the time of repossession, Granter agrees
     Lender may take such other goods, provided that Lender makes reasonable efforts to return them to Granter after repossession.
        Case 19-28320              Doc 140         Filed 07/19/20 Entered 07/19/20 20:49:12                                 Desc Main
                                                   Document     Page 82 of 100

                                          COMMERCIAL SECURITY AGREEMENT
Loan No: 0000000018                                 (Continued)                                                                            Page 4

   Sell the Collateral. Lender shall have full power to sell, lease, transfer, or otherwise deal with the Collateral or proceeds thereof in Lender's
   own name or that of Granter. Lender may sell the Collateral at public auction or private sale. Unless the Collateral threatens to decline
   speedily in value or is of a type customarily sold on a recognized market, Lender will give Granter, and other persons as required by law,
   reasonable notice of the time and place of any public sale, or the time after which any private sa!e or any other disposition of the Collateral
   is to be made. However, no notice need be provided to any person who, after Event of Default occurs, enters into and authenticates an
   agreement waiving that person's right to notification of sale. The requirements of reasonable notice shal! be met if such notice is given at
   least ten (10) days before the time of the sale or disposition. All expenses relating to the disposition of the Collateral, including without
   limitation the expenses of retaking, holding, insuring, preparing for sale and selling the Collateral, shall become a part of the Indebtedness
   secured by this Agreement and shall be payable on demand, with interest at the Note rate from date of expenditure until repaid.
    Appoint Receiver. Lender shall have the right to have a receiver appointed to take possession of all or any part of the Collateral, with    the
    power to protect and preserve the Collateral, to operate the Collateral preceding foreclosure or sale, and to collect the rents from        the
    Collateral and apply the proceeds, over and above the cost of the receivership, against the Indebtedness. Grantor hereby waives             any
    requirement that the receiver be impartial and disinterested as to al! of the parties and agrees that employment by Lender shall            not
    disqualify a person from serving as a receiver.
    Collect Revenues, Apply Accounts. Lender, either itself or through a receiver, may collect the payments, rents, income, and revenues from
    the Collateral. Lender may at any time in Lender's discretion transfer any Collateral into Lender's own name or that of Lender's nominee
    and receive the payments, rents, income, and revenues therefrom and hold the same as security for the Indebtedness or apply it to
    payment of the Indebtedness in such order of preference as Lender may determine. Insofar as the Collateral consists of accounts, general
    intangibles, insurance policies, instruments, chatter paper, choses in action, or similar property, Lender may demand, collect, receipt for,
    settle, compromise, adjust, sue for, foreclose, or realize on the Collateral as Lender may determine, whether or not Indebtedness or
    Collateral is then due. For these purposes, lender may, on behalf of and in the name of Granter, receive, open and dispose of mail
    addressed to Granter; change any address to which mail and payments are to be sent; and endorse notes, checks, drafts, money orders,
    documents of title, instruments and items pertaining to payment, shipment, or storage of any Collateral. To facilitate collection, Lender
    may notify account debtors and obligors on any Collateral to make payments directly to Lender.
    Obtain Deficiency. If Lender chooses to sell any or all of the Collateral, Lender may obtain a judgment against Granter for any deficiency
    remaining on the Indebtedness due to Lender after application of all amounts received from the exercise of the rights provided in this
    Agreement. Granter shall be liable for a deficiency even if the transaction described in this subsection is a sale of accounts or chattel
    paper.
    Other Rights and Remedies. Lender shall have all the rights and remedies of a secured creditor under the provisions of the Uniform
    Commercial Code, as may be amended from time to time. !n addition, Lender sha!! have and may exercise any or all other rights and
    remedies it may have available at law, in equity, or otherwise.
    Election of Remedies. Except as may be prohibited by appllcable law, al! of Lender's rights and remedies, whether evidenced by this
    Agreement, the Related Documents, or by any other writing, shall be cumulative and may be exercised singularly or concurrently. Election
    by Lender to pursue any remedy shaH not exclude pursuit of any other remedy, and an election to make expenditures or to take action to
    perform an obligation of Granter under this Agreement, after Grantor's failure to perform, shall not affect Lender's right to declare a default
    and exercise its remedies.
MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Agreement
    Amendments. This Agreement, together with any Related Documents, constitutes the entire understanding and agreement of the parties
    as to the matters set forth in this Agreement. No alteration of or amendment to this Agreement shall be effective unless given in writing
    and signed by the party or parties sought to be charged or bound by the alteration or amendment.
    Attorneys' Fees; Expenses. Granter agrees to pay upon demand all of Lender's costs and expenses, including Lender's reasonable
    attorneys' fees and Lender's legal expenses, incurred in connection with the enforcement of this Agreement. Lender may hire or pay
    someone else to help enforce this Agreement, and Grantor shall pay the costs and expenses of such enforcement. Costs and expenses
    include Lender's reasonable attorneys' fees and legal expenses whether or not Lender's salaried employee and whether or not there is a
    lawsuit, including reasonable attorneys' fees and legal expenses for bankruptcy proceedings (including efforts to modify or vacate any
    automatic stay or injunction), appeals, and any anticipated post-judgment collection services. Granter also shall pay all court costs and
    such additional fees as may be directed by the court.
    Caption Headings. Caption headings in this Agreement are for convenience purposes only and are not to be used to interpret or define the
    provisions of this Agreement.
    Governing Law. This Agreement will be governed by federal law applicable to Lender and, to the extent not preempted by federal law1 the
    laws of the State of Utah without regard to its confllcts of Jaw provisions. This Agreement has been accepted by Lender In the State of
    Utah.
    Choice of Venue. If there is a lawsuit, Granter agrees upon lender's request to submit to the jurisdiction of the courts of Salt Lake County,
    State of Utah.
    No Waiver by Lender. Lender shall not be deemed to have waived any rights under this Agreement unless such waiver is given in writing
    and signed by Lender. No delay or omission on the part of Lender in exercising any right shall operate as a waiver of such right or any
    other right. A waiver by Lender of a provision of this Agreement shall not prejudice or constitute a waiver of Lender's right otherwise to
    demand strict compliance with that provision or any other provision of this Agreement. No prior waiver by Lender, nor any course of
    dealing between Lender and Granter, shall constitute a waiver of any of Lender's rights or of any of Grantor's obligations as to any future
    transactions. Whenever the consent of Lender is required under this Agreement, the granting of such consent by Lender in any instance
    shall not constitute continuing consent to subsequent instances where such consent is required and in all cases such consent may be
    granted or withheld in the sole discretion of Lender.
    Notices. Unless otherwise provided by app!icab!e law, any notice required to be given under this Agreement or required by law shall be
    given in writing, and shall be effective when actually delivered in accordance with the law or with this Agreement, when actually received
    by telefacsimile (unless otherwise required by law), when deposited with a nationally recognized overnight courier, or, if mailed, when
    deposited in the United States mail, as first class, certified or registered mail postage prepaid, directed to the addresses shown near the
    beginning of this Agreement. Any party may change its address for notices under this Agreement by giving formal written notice to the
    other parties, specifying that the purpose of the notice is to change the party's address. For notice purposes, Grantor agrees to keep
    Lender informed at all times of Grantor's current address. Unless otherwise provided by applicable law, if there is more than one Granter,
    any notice given by Lender to any Granter is deemed to be notice given to all Granters.
    Power of Attorney. Granter hereby appoints Lender as Grantor's irrevocable attorney-in-fact for the purpose of executing any documents
         Case 19-28320              Doc 140         Filed 07/19/20 Entered 07/19/20 20:49:12                               Desc Main
                                                    Document     Page 83 of 100

                                           COMMERCIAL SECURITY AGREEMENT
Loan No: 0000000018                                  (Continued)                                                                          Page 5

    necessary to perfect, amend, or to continue the security interest granted in this Agreement or to demand termination of filings of other
    secured parties. Lender may at any time, and without further authorization from Granter, file a carbon, photographic or other reproduction
    of any financing statement or of this Agreement for use as a financing statement. Granter will reimburse Lender for all expenses for the
    perfection and the continuation of the perfection of Lender's security interest in the Collateral.
    Severability. If a court of competent jurisdiction finds any provision of this Agreement to be illegal, invalid, or unenforceable as to any
    circumstance, that finding shall not make the offending provision illegal, invalid, or unenforceable as to any other circumstance. If feasible,
    the offending provision shall be considered modified so that it becomes legal, valid and enforceable. If the offending provision cannot be so
    modified, it shall be considered deleted from this Agreement. Un!ess otherwise required by law, the illegality, invalidity, or unenforceability
    of any provision of this Agreement shall not affect the legality, validity or enforceability of any other provision of this Agreement.
    Successors and Assigns. Subject to any !imitations stated in this Agreement on transfer of Grantor's interest, this Agreement shall be
    binding upon and inure to the benefit of the parties, their successors and assigns. If ownership of the Collateral becomes vested in a
    person other than Granter, Lender, without notice to Granter, may deal with Grantor's successors with reference to this Agreement and the
    Indebtedness by way of forbearance or extension without releasing Granter from the obligations of this Agreement or liability under the
    Indebtedness.
    Survival of Representations and Warranties. All representations, warranties, and agreements made by Granter in this Agreement shall
    survive the execution and delivery of this Agreement, shall be continuing in nature, and shall remain in full force and effect until such time
    as Grantor's Indebtedness shall be paid in full.
    Time is of the Essence. Time is of the essence in the performance of this Agreement.
    Waive Jury. All parties to this Agreement hereby waive the right to any Jury trlal in any action, proceeding, or counterclaim brought by any
    party against any other party.
DEFINITIONS. The following capitalized words and terms sha!I have the following meanings when used in this Agreement. Unless specifically
stated to the contrary, all references to dollar amounts shall mean amounts in lawful money of the United States of America. Words and terms
used in the singular shall include the plural, and the plural shall include the singular, as the context may require. Words and terms not otherwise
defined in this Agreement shall have the meanings attributed to such terms in the Uniform Commercial Code:
    Agreement. The word "Agreement" means this Commercial Security Agreement, as this Commercial Security Agreement may be amended
    or modified from time to time, together with al! exhibits and schedules attached to this Commercial Security Agreement from time to time.
     Borrower. The word "Borrower" means EXPLORE MANAGEMENT, L.L.C. and includes all co-signers and co-makers signing the Note and
     all their successors and assigns.
     Collateral. The word "Collateral" means all of Grantor's right, title and interest in and to all the Collateral as described in the Collateral
     Description section of this Agreement.
     Default. The word "Default" means the Default set forth in this Agreement in the section titled "Default".
     Environmental Laws. The words "Environmental Laws" mean any and all state, federal and local statutes, regulations and ordinances
     relating to the protection of human health or the environment, including without limitation the Comprehensive Environmental Response,
     Compensation, and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments and
     Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq.,
     the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other applicable state or federal laws, rules, or
     regulations adopted pursuant thereto.
    Event of Default. The words "Event of Default" mean any of the events of default set forth in this Agreement in the default section of this
    Agreement.
     Granter. The word "Granter" means EXPLORE MANAGEMENT, L.L.C ..
     Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation party of any or a!! of the Indebtedness.
     Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender, including without limitation a guaranty of all or part of the
     Note.
     Hazardous Substances. The words "Hazardous Substances" mean materials that, because of their quantity, concentration or physical,
     chemical or infectious characteristics, may cause or pose a present or potential hazard to human health or the environment when
     improperly used, treated, stored, disposed of, generated, manufactured, transported or otherwise handled. The words "Hazardous
     Substances" are used in their very broadest sense and include without limitation any and all hazardous or toxic substances, materials or
     waste as defined by or listed under the Environmental Laws. The term "Hazardous Substances" a!so includes, without limitation, petroleum
     and petroleum by-products or any fraction thereof and asbestos.
     Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the Note or Related Documents, including a!! principal and
     interest together with al! other indebtedness and costs and expenses for which Granter is responsible under this Agreement or under any of
     the Related Documents.
     Lender. The word "Lender" means BANK OF THE WEST, its successors and assigns.
     Note. The word "Note'' means the Note dated June 9, 2016 and executed by EXPLORE MANAGEMENT, L.L.C. in the principal amount of
     $225,000.00, together with all renewals of, extensions of, modifications of, refinancings of, consolidations of, and substitutions for the
     note or credit agreement.
     Property. The word "Property" means all of Grantor's right, title and interest in and to al! the Property as described in the "Collateral
     Description" section of this Agreement.
     Related Documents. The words "Related Documents" mean all promissory notes, credit agreements, loan agreements, environmental
     agreements, guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and all other instruments,
     agreements and documents, whether now or hereafter existing, executed in connection with the Indebtedness.
GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL SECURITY AGREEMENT AND AGREES TO ITS
TERMS. THIS AGREEMENT IS DATED JUNE 9, 2016.
          Case 19-28320      Doc 140                     Filed 07/19/20 Entered 07/19/20 20:49:12                                                                   Desc Main
                                                         Document     Page 84 of 100

                                        COMMERCIAL SECURITY AGREEMENT
Loan No: 0000000018                               (Continued)                                                                                                              Page 6



GRANTOR:




LENDER:




 Authorized Officer

                          Laset1',o, Ver. 16.1.10.003 Copr. D+H USA Co,poralion 1~97, 201S.   All Right, Reserved.   • UT P:\Cfl\LPL\E40.FC TR-!63961 PR-COM~ascf
 Case 19-28320       Doc 140     Filed 07/19/20 Entered 07/19/20 20:49:12             Desc Main
                                 Document     Page 85 of 100



                                     Addendum to Exhibit 2

                       Amendment to Commerical Security Agreement

        Sheet Metal Work, Inc, (“SMW”) hereby agrees to amendment of that certain
Commercial Security Agreement (for Loan No. 0000000026, Account no. 1060811268), dated
6/9/2016 (the “2016 Security Agreement”) in favor of Bank of the West to include additional
security for the purpose of securing SMW’s obligations to Bank of the West under that certain
Consolidated Note, dated September ***, 2010.

       Wherefore, SMW hereby grants an additional security interest to Bank of the West in the
following described vehicles:

 1FA6P8JZXG5520405         2016 MUSTANG        FORD 2D SHELBY GT350 V8 COUPE
 1FDUF5GY4HEE75069        2017 F550 TRUCK      FORD 4 X 2 CHASSIS CAB DRW/205

 1FTFW1ET4EFB7673        2014 F150 PICKUP     FORD SUPERCREW PLATINUM 4WD
 1FT8W3BT5EEB2544        2014 F350 PICKUP     FORD SUPER DUTY-V8 CREW CAB PLATINUM 4WD
 1FT8W3BT9EEB6317        2014 F350 PICKUP     FORD SUPER DUTY-V8 CREW CAB LARIAT 4WD

 2008 Ford Shop Truck with over 200,000 miles, VIN XXXX 3018
 2008 Ford Shop Truck with over 200,000 miles, VIN XXXX 1398

       As modified by the terms of the Chapter 11 Plan of SMX, dated July 19, 2020, all
provisions of the 2016 Security Agreement shall apply to the security interest granted herein
including, without limitation, provisions as to maintenance of collateral, insurance, rights and
remedies upon default, perfection, etc.

       Dated this ___ of September, 2020.

                                              SHEET METAL WORKS, INC.


                                              By___________________________
                                              Its______________________
Case 19-28320     Doc 140      Filed 07/19/20 Entered 07/19/20 20:49:12          Desc Main
                               Document     Page 86 of 100



                                       EXHIBIT 3

                     COLLATERAL VALUATION GUIDELINES

         For purposes of determining minimum collateral value, the following guidelines
 shall apply:

        1.     The shop equipment shall be valued at $304,065 subject to a 5% reduction
 applied annually on every September 1st after the Effective Date of the Plan.

        2.     The vehicles shall be valued at $100,000, subject to an 8% reduction applied
 annually on every September 1st after the Effective Date of the Plan.

         3.      The note receivable owed by Iron Holdings, LLC and secured by a trust
 deed on land and improvements located at 2487 South 3270 West, West Valley, Utah shall
 be valued at $300,000 subject to a 4% increase applied annually on every September 1st
 after the Effective Date of the Plan.

         4.     Accounts receivable for invoiced work shall be valued according to aging
 as follows:

                0-90 days             100%
                90-120 days           95%
                120-180 days          90%
                365 days or more      70%
 Case 19-28320          Doc 140      Filed 07/19/20 Entered 07/19/20 20:49:12                    Desc Main
                                     Document     Page 87 of 100


                                           Exhibit E-2 (FMC1 Note)

                                        PROMISSORY NOTE
                                                                                              Sheet Metal Works, Inc.




Principal Amount                                                                            Salt Lake City, Utah
$2,195.00                                                                                  September ***, 2020

        1.        Replacement of Prior Note and Loan Agreement. This promissory note (this “Note”) is given
pursuant to the terms of SHEET METAL WORKS, INC.’s (“Maker”) confirmed chapter 11 plan in Case No.
19-2830 (D. Utah). This Note supplants and supersedes a prior note and loan agreement between Maker and
FORD MOTOR CREDIT COMPANY (“Holder”); provided, however, that Holder’s rights against co-
makers, third-party guarantors, and sureties under the prior note and loan agreement are expressly preserved.

         2.       Promise to Pay. For value received, Maker promises to pay to the order of Holder the principal
sum of $2,195.00, together with interest and other amounts provided for under this Note. Payments shall be made
to Holder at Ford Motor Credit Company LLC, Drawer 55-953, PO Box 55000, Detroit, MI 48255-095, unless
a different address is provided in writing by Holder to Maker.

        3.         Interest Rate. The principal sum outstanding from time to time under this Note shall bear
simple interest at a per annum interest of 3.69% (the “Interest Rate”).

        4.       Required Payments; Maturity Date.

                (a)     Payments of Principal and Interest. Beginning on the first business day of the calendar
        month after the execution of this Note, and continuing on or before the first business day of each
        calendar month thereafter through the Maturity Date (defined below), Maker shall pay Holder monthly
        payments of $64.53 per month.

                 (b)      Maturity Date. If not earlier due and payable, all unpaid principal, accrued but unpaid
        interest and other amounts payable under the provisions of this Note shall become due and payable in
        full on September 1, 2023.

          5.       Application of Payments. All payments and other credits shall be applied (a) first, to
reimbursable fees, costs and expenses payable by Maker under this Note, (b) second, to accrued and unpaid
interest, and (c) third, to principal. Any payments made by Maker must be received by Holder no later than 1:00
p.m. Salt Lake City, Utah time in order for same-day credit.

         6.     Late Charges. If Maker fails to make payment within 10 days of the due date, Holder may
charge, and Maker shall pay upon demand, a late charge equal to 5.00% of the dollar amount of such payment
or $30, whichever is greater.

         7.      Collection Costs. If suit, arbitration or other legal proceeding or any nonjudicial foreclosure
proceeding is instituted or any other action is taken by Holder to collect all or any part of the indebtedness
evidenced hereby or to proceed against any collateral for any portion of such indebtedness, Maker promises to
pay Holder’s reasonable attorneys’ fees and other costs (to be determined by the court or arbitrator and not by
jury in the case of litigation or arbitration) incurred thereby. Such fees and costs shall be included in any
judgment or arbitration award obtained by Holder, shall be secured by any document securing any portion of the
indebtedness evidenced by this Note, shall bear interest at the Default Rate (defined below).
 Case 19-28320          Doc 140         Filed 07/19/20 Entered 07/19/20 20:49:12                  Desc Main
                                        Document     Page 88 of 100


        8.      Optional Prepayments. Maker shall have the option to prepay this Note, in full or in part, at
any time, without penalty.

          9.      Waivers and Acknowledgments. Except as is expressly provided herein, Maker and endorsers
waive: (a) demand, notice, diligence, protest, presentment for payment, and notice of extension, dishonor,
protest, demand and nonpayment of this Note; and (b) any release or discharge by reason of (i) any release or
substitution of, or other change in (A) the Security Agreements (defined below) or any other security given for
the indebtedness evidenced by this Note or (B) the obligation of any other person or entity who or which is now
or may become directly or indirectly liable for all or any portion of the indebtedness evidenced by this Note, or
(ii) any extension or other modification of the time or terms of payment of all or any portion of the indebtedness
evidenced by this Note. Maker or endorsers agree that their liability for the indebtedness evidenced hereby shall
be joint and several.

         10.     Collateral. Under the terms of a pre-existing security agreement between Maker and Holder
(the “Security Agreement”), Maker’s obligations under this Note are secured by a security interest in a 2015 Ford
Mustang Coupe, VIN XXX 0405 (the “Collateral”).

        11.      Default. An event of default (“Event of Default”) shall occur as follows:

                 (a)      Payment Default. If Maker fails to make any payment required under this Note, Holder
        shall give written notice to Maker of such failure and the amount due. If Maker fails to pay the required
        payment within 15 days of receipt of such notice, such failure shall be an Event of Default.

                 (b)      Violation of Security Agreements. If Maker fails to comply with its obligations under
        the Security Agreement, Holder shall give written notice to Maker of such failure. If Maker fails to cure
        the failure within 15 days of receipt of such notice, such failure shall be an Event of Default. (This
        provision supplants and supersedes any inconsistent provisions of the Security Agreement regarding
        default, notice, cure, etc.).

         12.   Acceleration. Upon the occurrence of any Event of Default, then, at the option of Holder,
Holder may declare the total then unpaid indebtedness evidenced by this Note to be immediately due and
payable.

         13.     Remedies/Right of Setoff. Upon the occurrence of any Event of Default, Holder may proceed
against the Collateral or Maker in such order and manner as Holder in its sole discretion may determine, unless
otherwise required by applicable Utah law.

        14.       No Waiver by Holder. Failure of Holder to exercise any option hereunder shall not constitute
a waiver of the right to exercise the same in the event of any subsequent default or in the event of continuance
of any existing default after demand for strict performance hereof.

        15.      Time of Essence. Time is of the essence of this Note.

        16.      Notices. Except as otherwise designative in writing by Maker or Holder, all notices required
or permitted in connection with this Note shall be given as follows:

        If to Maker:      by mail to:               Sheet Metal Works, Inc.
                                                    Attn: RC Montrone, general manager
                                                    2487 South 3270 West, Salt Lake City, UT 84119

                          and by email to:          rcmontrone@sheetmetalworks.biz; jlyoung@yahlaw.com

        If to Holder:     by mail to:               Ford Motor Credit Company


                                                            2
 Case 19-28320           Doc 140       Filed 07/19/20 Entered 07/19/20 20:49:12                      Desc Main
                                       Document     Page 89 of 100



                                                      c/o P. Matthew Cox
                                                      10 Exchange Place, 11th Floor
                                                      Salt Lake City, UT 84145-5000

                           and by email to:           pmc@scmlaw.co

          17.      Governing Law. The validity of this Note and the construction, interpretation, and enforcement
hereof, and the rights of the parties hereto with respect to all matters arising hereunder or related hereto, shall be
determined under, governed by, and construed in accordance with the laws of the State of Utah without giving
effect to conflict of laws principles (regardless of the location, residence, domicile or place of business of Maker
or any constituent principal thereof or the location of any of the Collateral securing that Note).

         IN WITNESS WHEREOF, this Note has been executed as of the date first written above.



                                                      SHEET METAL WORKS, INC.,
                                                      a Utah corporation



                                                      By:
                                                      Name:
                                                      Title:




                                                               3
 Case 19-28320          Doc 140      Filed 07/19/20 Entered 07/19/20 20:49:12                    Desc Main
                                     Document     Page 90 of 100


                                           Exhibit E-3 (FMC2 Note)

                                        PROMISSORY NOTE
                                                                                              Sheet Metal Works, Inc.




Principal Amount                                                                            Salt Lake City, Utah
$18,206.44                                                                                 September ***, 2020

        1.        Replacement of Prior Note and Loan Agreement. This promissory note (this “Note”) is given
pursuant to the terms of SHEET METAL WORKS, INC.’s (“Maker”) confirmed chapter 11 plan in Case No.
19-2830 (D. Utah). This Note supplants and supersedes a prior note and loan agreement between Maker and
FORD MOTOR CREDIT COMPANY (“Holder”); provided, however, that Holder’s rights against co-
makers, third-party guarantors, and sureties under the prior note and loan agreement are expressly preserved.

         2.       Promise to Pay. For value received, Maker promises to pay to the order of Holder the principal
sum of $18,051.00, together with interest and other amounts provided for under this Note. Payments shall be
made to Holder at: Ford Motor Credit Company LLC, Drawer 55-953, PO Box 55000, Detroit, MI 48255-095,
unless a different address is provided in writing by Holder to Maker.

        3.         Interest Rate. The principal sum outstanding from time to time under this Note shall bear
simple interest at a per annum interest of 4.54% (the “Interest Rate”).

        4.       Required Payments; Maturity Date.

                (a)     Payments of Principal and Interest. Beginning on the first business day of the calendar
        month after the execution of this Note, and continuing on or before the first business day of each
        calendar month thereafter through the Maturity Date (defined below), Maker shall pay Holder monthly
        payments of $541.90 per month.

                 (b)      Maturity Date. If not earlier due and payable, all unpaid principal, accrued but unpaid
        interest and other amounts payable under the provisions of this Note shall become due and payable in
        full on September 1, 2023.

          5.       Application of Payments. All payments and other credits shall be applied (a) first, to
reimbursable fees, costs and expenses payable by Maker under this Note, (b) second, to accrued and unpaid
interest, and (c) third, to principal. Any payments made by Maker must be received by Holder no later than 1:00
p.m. Salt Lake City, Utah time in order for same-day credit.

         6.     Late Charges. If Maker fails to make payment within 10 days of the due date, Holder may
charge, and Maker shall pay upon demand, a late charge equal to 5.00% of the dollar amount of such payment
or $30, whichever is greater.

         7.      Collection Costs. If suit, arbitration or other legal proceeding or any nonjudicial foreclosure
proceeding is instituted or any other action is taken by Holder to collect all or any part of the indebtedness
evidenced hereby or to proceed against any collateral for any portion of such indebtedness, Maker promises to
pay Holder’s reasonable attorneys’ fees and other costs (to be determined by the court or arbitrator and not by
jury in the case of litigation or arbitration) incurred thereby. Such fees and costs shall be included in any
judgment or arbitration award obtained by Holder, shall be secured by any document securing any portion of the
indebtedness evidenced by this Note, shall bear interest at the Default Rate (defined below).
 Case 19-28320          Doc 140         Filed 07/19/20 Entered 07/19/20 20:49:12                  Desc Main
                                        Document     Page 91 of 100


        8.       Optional Prepayments. Maker shall have the option to prepay this Note, in full or in part, at
any time, without penalty.

          9.      Waivers and Acknowledgments. Except as is expressly provided herein, Maker and endorsers
waive: (a) demand, notice, diligence, protest, presentment for payment, and notice of extension, dishonor,
protest, demand and nonpayment of this Note; and (b) any release or discharge by reason of (i) any release or
substitution of, or other change in (A) the Security Agreements (defined below) or any other security given for
the indebtedness evidenced by this Note or (B) the obligation of any other person or entity who or which is now
or may become directly or indirectly liable for all or any portion of the indebtedness evidenced by this Note, or
(ii) any extension or other modification of the time or terms of payment of all or any portion of the indebtedness
evidenced by this Note. Maker and endorsers agree that their liability for the indebtedness evidenced hereby
shall be joint and several.

         10.     Collateral. Under the terms of a pre-existing security agreement between Maker and Holder
(the “Security Agreement”), Maker’s obligations under this Note are secured by a security interest in a 2017 Ford
Pickup Truck, VIN XXX 5069 (the “Collateral”).

        11.      Default. An event of default (“Event of Default”) shall occur as follows:

                 (a)      Payment Default. If Maker fails to make any payment required under this Note, Holder
        shall give written notice to Maker of such failure and the amount due. If Maker fails to pay the required
        payment within 15 days of receipt of such notice, such failure shall be an Event of Default.

                 (b)      Violation of Security Agreements. If Maker fails to comply with its obligations under
        the Security Agreement, Holder shall give written notice to Maker of such failure. If Maker fails to cure
        the failure within 15 days of receipt of such notice, such failure shall be an Event of Default. (This
        provision supplants and supersedes any inconsistent provisions of the Security Agreement regarding
        default, notice, cure, etc.).

         12.   Acceleration. Upon the occurrence of any Event of Default, then, at the option of Holder,
Holder may declare the total then unpaid indebtedness evidenced by this Note to be immediately due and
payable.

         13.     Remedies/Right of Setoff. Upon the occurrence of any Event of Default, Holder may proceed
against the Collateral or Maker in such order and manner as Holder in its sole discretion may determine, unless
otherwise required by applicable Utah law.

        14.       No Waiver by Holder. Failure of Holder to exercise any option hereunder shall not constitute
a waiver of the right to exercise the same in the event of any subsequent default or in the event of continuance
of any existing default after demand for strict performance hereof.

        15.      Time of Essence. Time is of the essence of this Note.

        16.      Notices. Except as otherwise designative in writing by Maker or Holder, all notices required
or permitted in connection with this Note shall be given as follows:

        If to Maker:      by mail to:               Sheet Metal Works, Inc.
                                                    Attn: RC Montrone, general manager
                                                    2487 South 3270 West, Salt Lake City, UT 84119

                          and by email to:          rcmontrone@sheetmetalworks.biz; jlyoung@yahlaw.com

        If to Holder:     by mail to:               Ford Motor Credit Company


                                                            2
 Case 19-28320           Doc 140       Filed 07/19/20 Entered 07/19/20 20:49:12                      Desc Main
                                       Document     Page 92 of 100


                                                      Drawer 55-953
                                                      PO Box 55000, Detroit, MI 48255-095

          17.      Governing Law. The validity of this Note and the construction, interpretation, and enforcement
hereof, and the rights of the parties hereto with respect to all matters arising hereunder or related hereto, shall be
determined under, governed by, and construed in accordance with the laws of the State of Utah without giving
effect to conflict of laws principles (regardless of the location, residence, domicile or place of business of Maker
or any constituent principal thereof or the location of any of the Collateral securing that Note).

         IN WITNESS WHEREOF, this Note has been executed as of the date first written above.



                                                      SHEET METAL WORKS, INC.,
                                                      a Utah corporation



                                                      By:
                                                      Name:
                                                      Title:




                                                               3
Case 19-28320      Doc 140        Filed 07/19/20 Entered 07/19/20 20:49:12              Desc Main
                                  Document     Page 93 of 100


                                     EXHIBIT F - Priority Claims


        Class P1 Claims (Allowed Unsecured Claims under 11 USC § 507(a)(4) and (a)(5))


     There are no P1 claims since creditors in this class have been paid pursuant to the Order
     Authorizing Payment of Prepetition Claims, entered December 11, 2019, Docket No. 36.



             Class P2 Claims (Allowed Unsecured Claims under 11 USC § 507(a)(8))



                                               Amount of     Monthly Payment to be paid in 48
             Creditor              Claim No.     Claim        equal installments as follows:
Utah State Tax Commission              12       $7,119.53                $148.32
Attention Bankruptcy Unit
210 N 1950 W
Salt Lake City, UT 84134-9000

Internal Revenue Service              7        $39,261.23                 $817.94
Attention Insolvency Unit
178 S Rio Grande St M/S 5021
Salt Lake City, Ut 84101

Total Unsecured Priority Claims                $46,380.76                 $966.26
    Case 19-28320              Doc 140            Filed 07/19/20 Entered 07/19/20 20:49:12                       Desc Main
                                                  Document     Page 94 of 100


                                                        EXHIBIT G - Unsecured Claims

           Class U-1 Allowed Unsecured Claims with Preserved Lien Rights without Joint Check Agreemengs. (To be paid 100%)
           Creditor                 Scheduled       POC Amount         Claim Allowed Amount     Pre-          Job       Comments
                                     Amount                             No.                 construction
                                                                                             Lien Filed

BRPI Mechanical                    108,183.52             79,404.77     8.00   79,404.77             Yes                 Disputed
3560 South 2200 West
Salt Lake City, UT 84119
Total Unsecured Creditors with Preserved Lien Rights:                          79,404.77

                                       Class U-2 Non-priority unsecured claims allowed under § 502
           Creditor                 Scheduled       POC Amount         Claim Allowed Amount    Disputed                 Comments
                                     Amount                             No.

A-1 Casters & Equipment                 305.50            None Filed             305.50              No
710 W 1700 S
Salt Lake City, UT 84104

Ahern Rentals, Inc.                    10,309.08          12,167.49     3      12,167.49             No
P.O. Box 271390
Las Vegas, NV 89127-1390

Apache Industrial Services             43,432.46          None Filed              0.00               Yes               No Proof of
3070 West California Ave                                                                                               Claim Filed,
Salt Lake City, UT 84104                                                                                                 Listed as
                                                                                                                       Disputed, So
                                                                                                                       Disallowed.

BDO                                     5,090.00           4,840.00     6       4,840.00             Yes                Amount
299 South Main Street, 10th Floor                                                                                      changed to
Salt Lake City, UT 84111                                                                                               match Proof
                                                                                                                        of Claim
Bonneville Test & Balance
5663 West 13100 South                 63,181.00           None Filed           63,181.00             No
Herriman, UT 84096

CES & R
2949 Main St                            112.82            None Filed             112.82              No
Salt Lake City, UT 84115

CFC Connectors for Construction
PO Box 609                             6,499.07           None Filed            6,499.07             No
Roy, UT 84067

DJB Gas Services, Inc.
PO Box 26746
Salt Lake City, UT 84126               1,418.44           None Filed            1,418.44             No

Douglas Metals
3075 S. West Temple
Salt Lake City, UT 84115              41,131.43           None Filed           41,131.43             No

Fed Ex Freight
P.O. Box 840
Harrison, AR 72602-0840                 625.13            None Filed             625.13              No

W.W. Granger, Inc
P.O. Box 419267
Kansas City, MO 64141-6267             2,516.30            2,516.30     2       2,516.30             No
   Case 19-28320                Doc 140        Filed 07/19/20 Entered 07/19/20 20:49:12   Desc Main
                                               Document     Page 95 of 100


H. R. Wagstaff Crane Company       11,855.00        None Filed        11,855.00   No
/ Wagstaff Crane Service LLC
4315 So. Commerce Drive
Murray, UT 84107-2629

HVAC Equipment Sales                 931.31         None Filed         931.31     No
4060 South 500 West Suite 2
Salt Lake City, UT 84123

Ind Piping Products Inc              273.49         None Filed         273.49     No
PO Box 27395
Salt Lake City, UT 84127-0395

Industrial Supply                   1,821.00         1,821.20    9    1,821.20    No
P.O. Box 30600
Salt Lake City, UT 84130

Internal Revenue Service            3,225.68         3,225.68    7    3,225.68    No
P.O. Box 7346
Philadelphia PA 19101-7346

KOH Mechanical Contractors          4,750.00        63,225.07    11   63,225.07   No          Amount
5639 S. Riley Lane                                                                           changed to
Murray, UT 84107                                                                             match Proof
                                                                                              of Claim
McGuire Bearing Company                 0.79        None Filed          0.79      No
947 SE Market St
Portland, OR 97214-3574

Metco, Inc.                        54,524.12        None Filed        54,524.12   No
1935 S Pioneer Rd
Salt Lake CIty, UT 84104

Payson Sheet Metal                  3,229.00        None Filed        3,229.00    No
451 N Main
Payson, UT 84651

Peterson Company                    2,025.00        None Filed        2,025.00    No
2125 S 400 W
Salt Lake City, UT 84115

Pipeline Supply & Service            179.72         None Filed         179.72     No
2070 South 4250 West
Salt Lake City, UT 84104

Rasmussen and Associates C/O       35,639.00        None Filed        35,639.00   No
ECI
3333 West 2100 So.
West Valley City, UT 84119-
1197
Ray Quinney & Nebeker              67,085.94        69,612.94    5    69,612.94   No          Amount
36 State St. #1400                                                                           changed to
Salt Lake City, UT 84111                                                                     match Proof
                                                                                              of Claim

Redd Roofing Company                8,000.00        None Filed        8,000.00    No
2772 H Avenue
P.O. Box 1304
Ogden, UT 84402

Rhoades Nut & Bolt                   153.00         None Filed         153.00     No
PO Box 935
Grantsville, UT 84029
    Case 19-28320                 Doc 140        Filed 07/19/20 Entered 07/19/20 20:49:12   Desc Main
                                                 Document     Page 96 of 100




Rocky Mountain Advisory               4,876.55        None Filed           0.00       Yes      No Proof of
215 South State Street                                                                         Claim Filed,
Salt Lake City, UT 84111                                                                         Listed as
                                                                                               Disputed, So
                                                                                               Disallowed.
Sabol & Rice                         28,726.00        None Filed        28,726.00     No
P.O. Box 25957
Salt Lake City, UT 84125-0957

Salt         Lake         Lawns       1,843.00        None Filed         1,843.00     No
P.O.         Box         701453
Salt Lake City, UT 84170

Scotvale Electrical Systems          15,434.66        None Filed        15,434.66     No
1770 West Sequoia Vista Circle
#1A
Salt Lake City, UT 84104

Spiral-Tech LLC                       2,017.00        None Filed         2,017.00     No
PO Box 65037
Salt Lake City, UT 84165-0037

Stoel Rives                         375,661.08        None Filed           0.00       Yes      No Proof of
201 S Main St, Ste 1100                                                                        Claim Filed,
Salt Lake City, UT 84111                                                                         Listed as
                                                                                               Disputed, So
                                                                                               Disallowed.

Thermal West Industrial Inc. C/     657,888.96        874,837.63   4   874,837.63     Yes       Disputed
O Robert G. Crockett
Fabian VanCott
215 South Main Street,
Suite 1200
Salt Lake City, UT 84111

US CAD LLC                            5,355.00        None Filed         5,355.00     No
355 East 2100 South
Salt Lake City, UT 84115

Wex Bank                              1,805.11        None Filed         1,805.11     No
Maverik Fleet Card Service
Carol Stream, IL 60197-4337
&Wex Bank Corporate Office
1 Hancock Street
Portland, ME 04101

Total Unsecured Claims:                                                1,317,510.90
Case 19-28320   Doc 140   Filed 07/19/20 Entered 07/19/20 20:49:12   Desc Main
                          Document     Page 97 of 100


                              EXHIBIT H -- Interests

                              100% Ownership Interest
                              Ralph C. Montrone
                              2487 South 3270 West
                              West Valley City, UT 84119
Case 19-28320          Doc 140       Filed 07/19/20 Entered 07/19/20 20:49:12                     Desc Main
                                     Document     Page 98 of 100


                             EXHIBIT I Pre-Petition Leases and Executory Contracts

                                              Pre-petition Lease
           Lessor                     Property          Monthly           Term         Plan- Assume Cure
                                                        Payment                          or Reject  Amount

Iron Holdings, LLC 2521          Lease of Land and     5210 (base      10 Year Lease     Assume      None
Brentwood Drive                  Building at 2487 S      rent)             from
Holladay, UT 84121               3270 W. WVC, UT                        05/03/2019


                                       Pre-petition Executory Contracts


                                  Contract                              Percentage     Plan- Assume Cure
             Party              Description            Role of SMW       Complete        or Reject  Amount
Archer Mechanical           Job No. 2576                SMW is the      Completed         Assume     None
2745 West California Avenue 11/30/2016                Sub-contractor
Salt Lake City, UT 84104    Altaview
                            Hospital
Archer Mechanical           Job No. 2890               SMW is the       Completed        Assume      None
2745 West California Avenue 6/25/2018                 Sub-contractor
Salt Lake City, UT 84104    Alta View BP-6C

Archer Mechanical           Job No. 2891               SMW is the       Completed        Assume      None
2745 West California Avenue 05/30/18                  Sub-contractor
Salt Lake City, UT 84104    Biofire Service TI

Iron Mechanical                 Job No. 2960         SMW is the            61%           Assume      None
2487 South 3270 West            3/4/2019            Sub-contractor
West Valley City, UT 84119      USCF
                                Medical/Mental
                                Health [Prison]
Iron Mechanical                 Job No. 2976         SMW is the            82%           Assume      None
2487 South 3270 West            5/20/19             Sub-contractor
West Valley City, UT 84119      Delta Sky Club- Nw
                                SLC Intern. Airport
Iron Mechanical                 Job No. 3065         SMW is the             0%           Assume      None
2487 South 3270 West            11/1/19             Sub-contractor
West Valley City, UT 84119      SLC Airport

KJS                             Job No. 3056     SMW is the             Completed        Assume      None
118 E Clear Creek Dr            10/8/19 Outdoor Sub-contractor
Sandy, UT 84070-5249            Duct

KOH Mechanical Contractors      Job No. 3059           SMW is the       Completed        Assume      None
Inc                             10/14/19              Sub-contractor
5639 S. Riley Lane              48"Ø 90° St. El's
Murray, UT 84107                Bldg. 4
                                West Cell
Case 19-28320          Doc 140   Filed 07/19/20 Entered 07/19/20 20:49:12           Desc Main
                                 Document     Page 99 of 100


North Monsen                Job No. 2963          SMW is the      0%       Assume      None
252 S Orchard Place         3/27/19 Ductwork      Contractor
Salt Lake City, UT 84101    Fabrication

North Monsen                Job No. 2964          SMW is the      0%       Assume      None
252 S Orchard Place         3/27/19               Contractor
Salt Lake City, UT 84101    CM3 Furnish and
                            Install
North Monsen                Job No. 2965          SMW is the      0%       Assume      None
252 S Orchard Place         3/27/19               Contractor
Salt Lake City, UT 84101    Hazard System in
                            Tower
North Monsen                Job. No. 2966         SMW is the      0%       Assume      None
252 S Orchard Place         03/27/19              Contractor
Salt Lake City, UT 84101    Hexcel LIW System
North Monsen                Job No. 2967          SMW is the      1%       Assume      None
252 S Orchard Place         5/20/19               Contractor
Salt Lake City, UT 84101    BHS Marketing X5

North Monsen                Job No. 3038          SMW is the   Completed   Assume      None
252 S Orchard Place         8/22/19               Contractor
Salt Lake City, UT 84101    Baghouse Stand

North Monsen                Job No. 3051          SMW is the   Completed   Assume      None
252 S Orchard Place         Harland               Contractor
Salt Lake City, UT 84101    Clarke Install

North Monsen                Job No. 3058          SMW is the   Completed   Assume      None
252 S Orchard Place         10/8/19               Contractor
Salt Lake City, UT 84101    Beam Extensions
North Monsen                Job No. 3062          SMW is the   Completed   Assume      None
252 S Orchard Place         Carbon                Contractor
Salt Lake City, UT 84101    Kiln- 304 Stainless

North Monsen                Job No. 3063          SMW is the   Completed   Assume      None
252 S Orchard Place         10/30/19              Contractor
Salt Lake City, UT 84101    Bldg 26

North Monsen                Job No. 3066          SMW is the   Completed   Assume      None
252 S Orchard Place         11/1/19               Contractor
Salt Lake City, UT 84101    Big J Brigham City
North Monsen                Job No. 3064          SMW is the   Completed   Assume      None
252 S Orchard Place         10/31/19              Contractor
Salt Lake City, UT 84101    Bldg 2440

North Monsen                                      SMW is the   Completed   Assume      None
252 S Orchard Place         Job No. 3072 Boise    Contractor
Salt Lake City, UT 84101    Idaho
Case 19-28320          Doc 140     Filed 07/19/20 Entered 07/19/20 20:49:12                   Desc Main
                                  Document      Page 100 of 100


Okland Construction                             SMW is the            Completed      Assume      None
1978 S. West Temple           Job No. 3053 GPS Sub-contractor
Salt Lake City, UT 84115      iMOD Assemply

Okland Construction                                 SMW is the           50%         Assume      None
                              Job No. 3054
1978 S. West Temple                                Sub-contractor
                              Rehab Elevator
Salt Lake City, UT 84115
                              Ledge Cap
Palmer-Christiansen           Job No. 2855          SMW is the        Completed      Assume      None
2510 S. West Temple           3/21/2018            Sub-contractor
Salt Lake City, UT 84115      UofU Rehab
                              Hospital
Pro Auto                                             SMW is the       Completed      Assume      None
2442 S 1560 W                 Job No. 3057           Contractor
Bldg. 1                       10/8/19
Woods Cross, UT 840           Petersen

Schoppe                                              SMW is the       Completed      Assume      None
                              Job No. 3060
352 Van Buren Ave                                    Contractor
                              10/22/19
Salt Lake City, UT 84115
                              Heritage Housing V
Schoppe                       Job No. 3061           SMW is the       Completed      Assume      None
352 Van Buren Ave             10/28/19               Contractor
Salt Lake City, UT 84115      Brighton High
                              School
                              L2 Area J
Scotia International                                 SMW is the       Completed      Assume      None
4455 South 700 East           Air Scrubber with      Contractor
Suite 300                     Filters
Salt Lake City, UT 84107

UofU Hospital                                        SMW is the           0%         Assume      None
                              Job No. 3050
P.O. Box 2790                                        Contractor
                              9/24/19
Salt Lake City, UT 84110-2790
                              Moran Eye Center
UofU Huntsman                 Job No. 2979           SMW is the           0%         Assume      None
P.O. Box 2790                 6/4/19                 Contractor
Salt Lake City, UT 84110-2790 Hinges on Ex fans


                                         Workers Union Contract
                              Labor union contract, subject to an
Sheet Metal Workers Union,                                            Perpetual -    Assume      None
                              existing employer/union labor
Local No 312                                                            Renews
                              agreement. Provides qualified
2261 South Redwood Road,                                             Automatically
                              labor, facilitates payroll, provides
Salt Lake City, UT 84119                                              every three
                              pension and health and welfare
                                                                         years
                              benefits to employees. SMW
                              would have withdrawal iability in
                              the event that it withdraws from
                              the union.
